Exhibit 10.19











NOTE ISSUANCE AND PURCHASE AGREEMENT
dated as of November 25, 2015


among
ONDECK ASSET POOL, LLC,
as Issuer


VARIOUS PURCHASERS,


and


JEFFERIES FUNDING LLC,
as Administrative Agent


and


DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Paying Agent and Collateral Agent














________________________________________________________


$100,000,000 Notes
________________________________________________________

















i



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
 
Page


 
 
 
 
SECTION 1.
 
DEFINITIONS AND INTERPRETATION
2


1.1
 
Definitions
2


1.2
 
Accounting Terms
30


1.3
 
Interpretation, etc.
31


 
 
 
 
SECTION 2.
 
PURCHASES OF NOTES
31


2.1
 
Discretionary Notes
31


2.2
 
Pro Rata Shares
33


2.3
 
Use of Proceeds
33


2.4
 
Physical Notes
33


2.5
 
Interest on Notes
34


2.6
 
Default Interest
34


2.7
 
The Notes
34


2.8
 
Amortization Period End Date
38


2.9
 
Voluntary Commitment Reductions
38


2.10
 
Commitment Base Deficiency
39


2.11
 
Controlled Accounts
39


2.12
 
Application of Proceeds
43


2.13
 
General Provisions Regarding Payments
44


2.14
 
Ratable Sharing
45


2.15
 
Increased Costs; Capital Adequacy
46


2.16
 
Taxes; Withholding, etc.
48


2.17
 
Obligation to Mitigate
50


2.18
 
[Reserved]
51


2.19
 
[Reserved]
51


2.20
 
The Paying Agent
51


2.21
 
Duties of Paying Agent
55


2.22
 
Collateral Agent
57


2.23
 
Intention of Parties
58


 
 
 
 
SECTION 3.
 
CONDITIONS PRECEDENT
59


3.1
 
Closing Date
59


3.2
 
Conditions to Each Note Funding
62


 
 
 
 
SECTION 4.
 
REPRESENTATIONS AND WARRANTIES
63


4.1
 
Organization; Requisite Power and Authority; Qualification; Other Names
63


4.2
 
Capital Stock and Ownership
64


4.3
 
Due Authorization
64




ii



--------------------------------------------------------------------------------

 

4.4
 
No Conflict
64


4.5
 
Governmental Consents
64


4.6
 
Binding Obligation
64


4.7
 
Eligible Receivables
65


4.8
 
Historical Financial Statements
65


4.9
 
No Material Adverse Effect
65


4.10
 
Adverse Proceedings, etc.
65


4.11
 
Payment of Taxes
65


4.12
 
Title to Assets
66


4.13
 
No Indebtedness
66


4.14
 
No Defaults
66


4.15
 
Material Contracts
66


4.16
 
Government Contracts
66


4.17
 
Governmental Regulation
66


4.18
 
Margin Stock
66


4.19
 
Employee Benefit Plans
67


4.20
 
Certain Fees
67


4.21
 
Solvency; Fraudulent Conveyance
67


4.22
 
Compliance with Statutes, etc.
67


4.23
 
Matters Pertaining to Related Agreements
67


4.24
 
Disclosure
68


4.25
 
Patriot Act
68


4.26
 
Remittance of Collections
68


4.27
 
Tax Status
69


 
 
 
 
SECTION 5.
 
AFFIRMATIVE COVENANTS
69


5.1
 
Financial Statements and Other Reports
69


5.2
 
Existence
72


5.3
 
Payment of Taxes and Claims
72


5.4
 
Insurance
72


5.5
 
Inspections; Compliance Audits
73


5.6
 
Compliance with Laws
73


5.7
 
Separateness
74


5.8
 
Further Assurances
74


5.9
 
Communication with Accountants
74


5.10
 
Acquisition of Receivables from Holdings
75


 
 
 
 
SECTION 6.
 
NEGATIVE COVENANTS
75


6.1
 
Indebtedness
75


6.2
 
Liens
75


6.3
 
Equitable Lien
76


6.4
 
No Further Negative Pledges
76


6.5
 
Restricted Junior Payments
76




iii



--------------------------------------------------------------------------------

 

6.6
 
Subsidiaries
76


6.7
 
Investments
76


6.8
 
Fundamental Changes; Disposition of Assets; Acquisitions
76


6.9
 
Sales and Lease-Backs
77


6.10
 
Transactions with Shareholders and Affiliates
77


6.11
 
Conduct of Business
77


6.12
 
Fiscal Year
77


6.13
 
Servicer; Backup Servicer; Custodian
77


6.14
 
Acquisitions of Receivables
78


6.15
 
Independent Manager
78


6.16
 
Organizational Agreements
79


6.17
 
Changes in Underwriting or Other Policies
80


6.18
 
Receivable Program Agreements
80


 
 
 
 
SECTION 7.
 
EVENTS OF DEFAULT
80


7.1
 
Events of Default
80


 
 
 
 
SECTION 8.
 
AGENTS
84


8.1
 
Appointment of Agents
84


8.2
 
Powers and Duties
85


8.3
 
General Immunity
85


8.4
 
Agents Entitled to Act as Purchaser
86


8.5
 
Purchasers' Representations, Warranties and Acknowledgment
86


8.6
 
Right to Indemnity
87


8.7
 
Successor Administrative Agent and Collateral Agent
87


8.8
 
Collateral Documents
89


 
 
 
 
SECTION 9.
 
MISCELLANEOUS
89


9.1
 
Notices
89


9.2
 
Expenses
90


9.3
 
Indemnity
91


9.4
 
[Reserved]
91


9.5
 
Amendments and Waivers
91


9.6
 
Successors and Assigns; Participations
93


9.7
 
Independence of Covenants
97


9.8
 
Survival of Representations, Warranties and Agreements
97


9.9
 
No Waiver; Remedies Cumulative
97


9.10
 
Marshalling; Payments Set Aside
98


9.11
 
Severability
98


9.12
 
Obligations Several; Actions in Concert
98


9.13
 
Headings
98


9.14
 
APPLICABLE LAW
99




iv



--------------------------------------------------------------------------------

 

9.15
 
CONSENT TO JURISDICTION
99


9.16
 
WAIVER OF JURY TRIAL
100


9.17
 
Confidentiality
100


9.18
 
Usury Savings Clause
101


9.19
 
Counterparts
102


9.20
 
Effectiveness
102


9.21
 
Patriot Act
102







APPENDICES:    A    Commitment Limits
B    Notice Addresses
C    Eligibility Criteria
D    Excess Concentration Amounts
E    Portfolio Performance Covenants


SCHEDULES:    1.1    Financial Covenants
4.1    Jurisdictions of Organization and Qualification; Trade Names
4.2    Capital Stock and Ownership
6.8    Increases in Applicable Margin
6.10    Certain Affiliate Transactions


EXHIBITS:        A‑1    Form of Funding Notice
B    Form of Physical Note
C-1    Form of Compliance Certificate
C-2    Form of Commitment Base Report and Certificate
D    Form of Opinions of Counsel
E    Form of Assignment Agreement
F    Form of Certificate Regarding Non‑Bank Status
G‑1    Form of Closing Date Certificate
G‑2    Form of Solvency Certificate
H    Form of Security Agreement
I    Form of Servicing Agreement
J    Form of Backup Servicing Agreement
K    Form of Controlled Account Voluntary Payment Notice
L    Form of Receivables Purchase Agreement
M    Form of Custodial Agreement
O    Form of Non-Disclosure Agreement



v



--------------------------------------------------------------------------------

 

NOTE ISSUANCE AND PURCHASE AGREEMENT
This NOTE ISSUANCE AND PURCHASE AGREEMENT, dated as of November 25, 2015, is
entered into by and among ONDECK ASSET POOL, LLC, a Delaware limited liability
company ("Company" or the "Issuer"), the Purchasers party hereto from time to
time and JEFFERIES FUNDING LLC, as Administrative Agent for the Purchasers (in
such capacity, "Administrative Agent") and DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Paying Agent (in such capacity, "Paying Agent") and as Collateral Agent for
the Secured Parties (in such capacity, "Collateral Agent").
RECITALS:
WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
WHEREAS, the Purchasers may, in their sole and absolute discretion and on an
uncommitted basis (subject to the last sentence of Section 2.1(a) hereto), fund
the variable funding notes (the "Notes") issued or to be issued by the Issuer
consisting of up to $100,000,000 aggregate principal amount of Commitment
Limits, the proceeds of which will be used to (a) acquire Eligible Receivables,
(b) purchase Subsidiary Receivables from Holdings, and (c) pay Transaction Costs
related to the foregoing;
WHEREAS, Company has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
all of its assets;
WHEREAS, the purchase price for the Notes on the Initial Funding Date shall be
$26,410,552.45 and upon the issuance of the Notes, such amount shall be deemed
to have been applied towards the extinguishment of any outstanding revolving
credit facilities under the Original Agreement (as defined below).
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
This Agreement supersedes and replaces in its entirety, as of the date hereof,
the Credit Agreement, dated as of August 15, 2014, as amended by that certain
Amendment No. 1 to the Credit Agreement, dated as of May 1, 2015, as further
amended by the Amended and Restated Credit Agreement, dated as of August 13,
2015 (as so amended, the “Original Agreement”), among the parties hereto.
Notwithstanding the replacement of the Original Agreement by this Agreement, (i)
the Company and each Purchaser, as applicable, shall continue to be liable to
each of the parties to the Original Agreement or any other Indemnitee or
Affected Party (as such terms are defined in the Original Agreement) for fees
and expenses which are accrued and unpaid under the Original Agreement on the
date hereof and all agreements to indemnify such parties in connection with
events or conditions arising or existing prior to the effective date of this
Agreement and (ii) all principal and interest outstanding or owing under the
Original Agreement shall be and constitute principal and interest outstanding or
owing under this Agreement. Upon the effectiveness of this






--------------------------------------------------------------------------------

 

Agreement, each reference to the Original Agreement in any other document,
instrument or agreement shall mean and be a reference to this Agreement.
SECTION 1.DEFINITIONS AND INTERPRETATION
1.1    Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:
"10-20 Day Delinquent Receivable" means, as of any date of determination, any
Receivable with a Missed Payment Factor of (x) with respect to Daily Pay
Receivables, more than ten (10) but less than twenty-one (21) and a Payment has
been received on such Receivable on at least one of the last three Payment
Dates, and (y) with respect to Weekly Pay Receivables, more than two (2) but
less than or equal to four (4), and a Payment has been received on such
Receivable on the last Payment Date.
“Accrued Interest Amount” means, as of any day, the aggregate amount of all
accrued and unpaid interest on the Notes payable hereunder.
"ACH Agreement" has the meaning set forth in the Servicing Agreement.
"ACH Receivable" means each Receivable with respect to which the underlying
Receivables Obligor has entered into an ACH Agreement.
"Act" as defined in Section 4.25.
"Additional Principal Amounts" means an increase in the Principal Amount by
reason of fundings pursuant to Section 2.1 hereof.
"Adjusted EPOB" means, as of any date of determination, the excess of (a) the
Eligible Portfolio Outstanding Principal Balance as of such date over (b) the
sum of, without duplication, (i) the aggregate Excess Concentration Amounts as
of such date and (ii) the product of 70% and the aggregate Eligible Portfolio
Outstanding Principal Balance of all 10-20 Day Delinquent Receivables as of such
date.
"Adjusted Interest Collections" means, with respect to any Monthly Period, an
amount equal to (a) the product of (i) the sum of (x) all Collections received
during such Monthly Period that were not applied by the Servicer to reduce the
Outstanding Principal Balances of the Pledged Receivables in accordance with
Section 2(a)(i) of the Servicing Agreement and (y) all Collections received
during such Monthly Period that were recoveries with respect to Charged-Off
Receivables (net of amounts, if any, retained by any third party collection
agent) and (ii) the quotient of 21 divided by the number of Business Days in
such Monthly Period minus (b) the aggregate amount paid by Company on the
related Interest Payment Date pursuant to clauses (a)(i), (a)(ii), (a)(iii) and
(a)(v) of Section 2.12.
"Administrative Agent" as defined in the preamble hereto.

2



--------------------------------------------------------------------------------

 

"Adverse Effect" means, with respect to any action, that such action will (a)
result in the occurrence of an Event of Default or (b) materially and adversely
affect the amount or timing of payments to be made to the Purchasers pursuant to
this Agreement.
"Adverse Proceeding" means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Company or Holdings) at law or in equity, or before
or by any Governmental Authority, domestic or foreign, whether pending or, to
the knowledge of Company or Holdings, threatened in writing against or affecting
Company or Holdings, or any of their respective property.
"Affected Party" means any Purchaser, Jefferies Funding LLC, in its individual
capacity and in its capacity as Administrative Agent, Paying Agent and, with
respect to each of the foregoing, the parent company or holding company that
controls such Person.
"Affiliate" means, with respect to any specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, “control” means the power to direct the management and
policies of a Person, directly or indirectly, whether through ownership of
voting securities, by contract or otherwise; and “controlled” and “controlling”
have meanings correlative to the foregoing.
"Agent" means each of the Administrative Agent, the Paying Agent and the
Collateral Agent.
"Aggregate Amounts Due" as defined in Section 2.14.
"Aggregate Outstanding Amount" means, with respect to any of the Notes as of any
date, the aggregate unpaid Principal Amount of such Notes outstanding on such
date.
"Agreement" means this Note Issuance and Purchase Agreement, dated as of
November 25, 2015, as it may be amended, supplemented or otherwise modified from
time to time.
"Amortization Period" means the period from the Variable Termination Date to and
including the Amortization Period End Date.
"Amortization Period End Date" means the date that is twelve (12) months after
the Variable Termination Date.
"Applicable Advance Rate" means 95%.
"Applicable Margin" means 4.00% per annum.
"Approved Fund" means any Person that, in the ordinary course of its business,
is engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit that generally have an original par amount in excess of
$10,000,000 and that is administered or managed by an entity that is not
included in the list of entities set forth in clause (b) of the definition of
Direct Competitor or any Affiliate thereof.

3



--------------------------------------------------------------------------------

 

"Approved State" shall mean each of the 50 United States of America and the
District of Columbia.
"Asset Purchase Agreement" means that certain Asset Purchase Agreement (as it
may be amended, supplemented or otherwise modified from time to time) dated as
of August 15, 2014, by and between Company, as Purchaser, and the Seller,
whereby the Seller has agreed to sell and Company has agreed to purchase
Eligible Receivables from time to time.
"Asset Sale" means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer, license or other disposition to, or
any exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of Holdings’ businesses, assets or properties
of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired.
"Assignment Agreement" means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.
"Authorized Officer" means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, chief financial officer, general counsel, treasurer, corporate
secretary or controller (or, in each case, the equivalent thereof).
"Availability" means, as of any date of determination, the amount, if any, by
which the Commitment Base exceeds the Total Utilization of Commitment Limits.
"Backup Servicer" means Portfolio Financial Servicing Company or any replacement
thereof appointed pursuant to the Backup Servicing Agreement.
"Backup Servicing Agreement" means one or more agreements entered into from time
to time between Company, the Administrative Agent and Backup Servicer, initially
in the form attached hereto as Exhibit J, as it may be amended, modified or
supplemented from time to time.
"Backup Servicing Fee" shall have the meaning attributed to such term in the
Backup Servicing Agreement.
"Bankruptcy Code" means Title 11 of the United States Code entitled
"Bankruptcy," as now and hereafter in effect, or any successor statute.
"Blocked Account Control Agreement" shall have the meaning attributed to such
term in the Security Agreement as it may be amended, supplemented or otherwise
modified from time to time.
"Business Day" means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in New York are authorized or required by law or
other governmental action to close.

4



--------------------------------------------------------------------------------

 

"Capital Lease" means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person (i) as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person or (ii) as lessee which is a transaction of a type
commonly known as a "synthetic lease" (i.e., a transaction that is treated as an
operating lease for accounting purposes but with respect to which payments of
rent are intended to be treated as payments of principal and interest on a loan
for Federal income tax purposes).
"Capital Stock" means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.
"Cash" means money, currency or a credit balance in any demand, securities
account or deposit account; provided, however, that notwithstanding anything to
the contrary contained herein, “Cash” shall exclude any amounts that would not
be considered “cash” under GAAP or “cash” as recorded on the books of Holdings
and its Subsidiaries.
"Cash Equivalents" means, as of any day, (a) marketable securities (i) issued or
directly and unconditionally guaranteed as to interest and principal by the
United States Government or (ii) issued by any agency of the United States the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one year after such day; (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within one year after such day and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (c) commercial paper maturing no more than one year from the date of
creation thereof and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (d) certificates of deposit
or bankers’ acceptances maturing within one year after such day and issued or
accepted by any Purchaser or by any commercial bank organized under the laws of
the United States or any state thereof or the District of Columbia that (i) is
at least “adequately capitalized” (as defined in the regulations of its primary
Federal banking regulator) and (ii) has Tier 1 capital (as defined in such
regulations) of not less than $100,000,000; and (e) shares of any money market
mutual fund that (i) has substantially all of its assets invested continuously
in the types of investments referred to in clauses (a) and (b) above, (ii) has
net assets of not less than $500,000,000 and (iii) has the highest rating
obtainable from either S&P or Moody’s.
"Certificate Regarding Non‑Bank Status" means a certificate substantially in the
form of Exhibit F.
"Change of Control" means, at any time, (a) prior to the initial Public Equity
Offering, the equity owners of Holdings as of the Credit Agreement Closing Date
shall cease to beneficially own and control at least a majority on a fully
diluted basis of the economic and voting interests (including the right to elect
directors or similar representatives) in the Capital Stock of Holdings; (b) at
any time during any consecutive two-year period after an initial Public Equity
Offering, individuals who at the beginning of such period constituted the board
of directors of Holdings (together with any new directors whose election or
appointment by the board of directors

5



--------------------------------------------------------------------------------

 

of Holdings or whose nomination for election by the shareholders of Holdings was
approved by a vote of a majority of the directors of Holdings then still in
office who were either directors at the beginning of such period or whose
election, appointment or nomination for election was previously so approved)
cease for any reason to constitute a majority of the board of directors of
Holdings then in office; or (c) Holdings shall cease to beneficially own and
control 100% on a fully diluted basis of the economic and voting interest in the
Capital Stock of Company free and clear of any Lien (other than any Lien as to
which the holder thereof (such holder, an “Equity Lienholder”) has provided the
Administrative Agent, for the benefit of the Purchasers, a Protective
Undertakings Certification).
"Charged-Off Receivable" means a Receivable which, in each case, consistent with
the Underwriting Policies, has or should have been written off Company’s books
as uncollectable.
"Chattel Paper" means any "chattel paper", as such term is defined in the UCC,
including electronic chattel paper, now owned or hereafter acquired by the
Company.
"Credit Agreement Closing Date" means August 13, 2015.
"Closing Date" means November 25, 2015.
"Closing Date Certificate" means a Closing Date Certificate substantially in the
form of Exhibit G‑1.
"Collateral" means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.
"Collateral Agent" as defined in the preamble hereto.
"Collateral Documents" means the Security Agreement, the Control Agreements and
all other instruments, documents and agreements delivered by, or on behalf or at
the request of, Company or Holdings pursuant to this Agreement or any of the
other Funding Documents, as the case may be, in order to grant to, or perfect in
favor of, Collateral Agent, for the benefit of Secured Parties, a Lien on any
real, personal or mixed property of Company as security for the Obligations or
to protect or preserve the interests of Collateral Agent or the Secured Parties
therein.
"Collateral Receipt and Exception Report" shall mean the "Trust Receipt" as
defined in the Custodial Agreement.
"Collection Account" means a Securities Account with account number OD1402.1 at
Deutsche Bank Trust Company Americas in the name of Company.
"Collections" means, with respect to each Pledged Receivable, any and all cash
collections and other cash proceeds of such Pledged Receivable (whether in the
form of cash, checks, wire transfers, electronic transfers or any other form of
cash payment), including, without limitation, all prepayments, all overdue
payments, all prepayment penalties and early termination penalties,

6



--------------------------------------------------------------------------------

 

all finance charges, if any, all amounts collected as interest, fees (including,
without limitation, any servicing fees, any origination fees, any loan guaranty
fees and, any platform fees), or charges for late payments with respect to such
Pledged Receivable, all recoveries with respect to each Charged-Off Receivable
(net of amounts, if any, retained by any third party collection agent), all
investment proceeds and other investment earnings (net of losses and investment
expenses) on Collections as a result of the investment thereof pursuant to
Section 6.7, all proceeds of any sale, transfer or other disposition of any
Pledged Receivable by Company and all deposits, payments or recoveries made in
respect of any Pledged Receivable to any Controlled Account, or received by
Company in respect of a Pledged Receivable, and all payments representing a
disposition of any Pledged Receivable.
"Commitment Base" means, as of any day, an amount equal to the lesser of:
(a)    (i) the Applicable Advance Rate multiplied by the Adjusted EPOB at such
time, plus (ii) the aggregate amount of Collections in the Lockbox Account and
the Collection Account to the extent such Collections and other funds have
already been applied to reduce the Eligible Portfolio Outstanding Principal
Balance, minus (iii) 105% of the sum of the Accrued Interest Amount as of such
day and the aggregate amount of all accrued and unpaid fees and expenses due
hereunder and under the Servicing Agreement, the Backup Servicing Agreement, the
Custodial Agreement and the Successor Servicing Agreement; and
(b)    the Commitment Limits on such day.
With respect to any calculation of the Commitment Base with respect to any
Funding Date solely for the purpose of determining Availability for a request to
fund a Note, the Commitment Base will be calculated on a pro forma basis giving
effect to the Eligible Receivables to be purchased with the proceeds of such
Note. With respect to any calculation of the Commitment Base for any other
purpose, the Commitment Base at any time shall be determined by reference to the
most recent Commitment Base Certificate delivered to the Paying Agent, the
Collateral Agent, the Administrative Agent and each Purchaser.
"Commitment Base Certificate" means a certificate substantially in the form of
Exhibit C-2, executed by an Authorized Officer of Company and delivered to
Administrative Agent, Paying Agent, Collateral Agent and each Purchaser, which
sets forth the calculation of the Commitment Base, including a calculation of
each component thereof.
"Commitment Base Deficiency" means, as of any day, the amount, if any, by which
the Total Utilization of Commitment Limits exceeds the Commitment Base.
"Commitment Base Report" means a report substantially in the form of Exhibit
C-2, executed by an Authorized Officer of Company and delivered to
Administrative Agent, Paying Agent, Collateral Agent and each Purchaser, which
attaches a Commitment Base Certificate.
"Commitment Limit" means the maximum amount of Notes to be funded, subject to
the last sentence of Section 2.1(a), on a discretionary and uncommitted basis by
a Purchaser and "Commitment Limits" means the total amount of such discretionary
amounts of all Purchasers in the aggregate. The amount of each Purchaser’s
Commitment Limit as of the Closing Date is set

7



--------------------------------------------------------------------------------

 

forth on Appendix A or in the applicable Assignment Agreement, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Commitment Limits as of the Closing Date is
$100,000,000. The Commitment Limit of each Purchaser will be equal to zero on
the Variable Termination Date.
"Company" as defined in the preamble hereto.
"Compliance Certificate" means a Compliance Certificate substantially in the
form of Exhibit C-1.
"Compliance Review" as defined in Section 5.5(b).
"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
"Consolidated Liquidity" means, as of any day, an amount determined for Holdings
and its Subsidiaries, on a consolidated basis, equal to the sum of (i)
unrestricted Cash and Cash Equivalents of Holdings and its Subsidiaries, as of
such day, (ii) amounts (if any) in the Reserve Account as of such date, (iii)
the Availability as of such day and (iv) the aggregate amount of all unused and
available credit commitments under any credit facilities of Holdings and its
Subsidiaries, as of such day; provided, that, as of such day, all of the
conditions to funding such amounts have been fully satisfied (other than
delivery of prior notice of funding and pre-funding notices, opinions and
certificates that are reasonably capable of delivery as of such day) and no
lender under such credit facilities shall have refused to make a loan or other
advance thereunder at any time after a request for a loan was made thereunder.
"Consolidated Total Debt" means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Holdings and its Subsidiaries
determined on a consolidated basis in accordance with GAAP, including all
accrued and unpaid interest on the foregoing, provided, that accounts payable,
accrued expenses, liabilities for leasehold improvements and deferred revenue of
Holdings and its Subsidiaries shall not be included in any determination of
Consolidated Total Debt.
"Contractual Obligation" means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
"Control Agreements" means collectively, the Lockbox Account Control Agreement,
the Securities Account Control Agreement and the Blocked Account Control
Agreement.
"Controlled Account" means each of the Reserve Account, the Collection Account
and the Lockbox Account, and the "Controlled Accounts" means all of such
accounts.

8



--------------------------------------------------------------------------------

 

"Controlled Account Bank" means Deutsche Bank Trust Company Americas.
"Convertible Indebtedness" means any Indebtedness of Holdings that (a) is
convertible to equity, including convertible preferred stock, (b) requires no
payment of principal thereof or interest thereon and (c) is fully subordinated
to all indebtedness for borrowed money of Holdings, as to right and time of
payment and as to any other rights and remedies thereunder, including, an
agreement on the part of the holders of such Indebtedness that the maturity of
such Indebtedness cannot be accelerated prior to the maturity date of such
indebtedness for borrowed money.
"Custodial Agreement" mean the Custodial Services Agreement executed by Company,
Servicer, Custodian and Collateral Agent substantially in the form of Exhibit M,
as it may be amended, supplemented or otherwise modified from time to time.
"Custodian" means Deutsche Bank Trust Company Americas, in its capacity as the
provider of services under the Custodial Agreement, or any successor thereto in
such capacity appointed in accordance with the Custodial Agreement.
"Daily Pay Receivable" means any Receivable for which a Payment is generally due
on every Business Day.
"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
"Declination Deadline" means, with respect to any Note requested to be funded
hereunder, 11:00 am (New York City time) on the Business Day following the
Business Day on which the original Funding Notice requesting such Note to be
funded has been delivered to the Administrative Agent, the Paying Agent and the
Custodian in accordance with Section 2.1(c).
"Default" means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
"Default Interest Rate" as defined in Section 2.6.
"Defaulted Receivable" means, with respect to any date of determination, a
Receivable which (i) is a Charged-Off Receivable or (ii) has a Missed Payment
Factor of (x) with respect to Daily Pay Receivables, sixty (60) or higher or (y)
with respect to Weekly Pay Receivables, twelve (12) or higher.
"Delinquent Receivable" means, as of any date of determination, any Receivable
with a Missed Payment Factor of one (1) or higher as of such date.
"Delinquency Ratio" means, as of any Determination Date, the percentage
equivalent of a fraction (a) the numerator of which is the aggregate Outstanding
Principal Balance

9



--------------------------------------------------------------------------------

 

of all Pledged Receivables (that are not Defaulted Receivables) that had a
Missed Payment Factor of (x) with respect to Daily Pay Receivables, fifteen (15)
or higher, or (y) with respect to Weekly Pay Receivables, three (3) or higher,
in each case, as of such Determination Date, and (b) the denominator of which is
the aggregate Outstanding Principal Balance of all Pledged Receivables (that are
not Defaulted Receivables) as of such Determination Date.
"Deposit Account" means a "deposit account" (as defined in the UCC), including a
demand, time, savings, passbook or like account with a bank, savings and loan
association, credit union or like organization, other than an account evidenced
by a negotiable certificate of deposit.
"Designated Officer" means, with respect to Company, any Person with the title
of Chief Executive Officer, Chief Financial Officer or General Counsel.
"Determination Date" means the last day of each Monthly Period.
"Direct Competitor" means (a) any Person engaged in the same or similar line of
business as Holdings, (b) any Person that is a direct competitor of Holdings or
any Subsidiary of Holdings and is identified as such by the Company to the
Administrative Agent prior to the Credit Agreement Closing Date (as such list is
updated by the Company from time to time, and acknowledged in writing by the
Administrative Agent (such acknowledgment not to be unreasonably withheld)) or
(c) any Affiliate of any such Person; provided that, any Person (other than any
Person listed in clause (b) and their Affiliates) that either (i) both (A) has a
market capitalization equal to or greater than $5 billion and (B) that is in the
business of investing in commercial loans that generally have an original par
amount in excess of $10,000,000 or (ii) that is an Approved Fund, shall in
either case not be deemed a “Direct Competitor” hereunder.
"Document Checklist" shall have the meaning attributed to such term in the
Custodial Agreement.
"Dollars" and the sign "$" mean the lawful money of the United States.
"E-Sign Receivable" means any Receivable for which the signature or record of
agreement of the Receivables Obligor is obtained through the use and capture of
electronic signatures, click-through consents or other electronically recorded
assents.
"Eligible Assignee" means (i) any Purchaser or any Purchaser Affiliate (other
than a natural person), (ii) any repurchase transaction counterparty of any
Purchaser or any Purchaser Affiliate, provided, that, in the case of an
assignment pursuant to a repurchase agreement, such assignment shall require the
prior written consent of the Issuer (such consent not to be unreasonably
withheld or delayed, it being agreed that any withholding of consent by the
Issuer to any assignment pursuant to a repurchase agreement that is less than
full recourse to such Purchaser or Purchaser Affiliate shall be deemed to be
reasonable) and (iii) any other Person (other than a natural Person) approved by
Company, so long as no Default or Event of Default has occurred and is
continuing, and Administrative Agent (each such approval not to be unreasonably
withheld); provided, that (y) neither Holdings nor any Affiliate of Holdings
shall, in any event, be an Eligible Assignee, and

10



--------------------------------------------------------------------------------

 

(z) no Direct Competitor shall be an Eligible Assignee so long as no Specified
Event of Default has occurred and is continuing.
"Eligible Portfolio Outstanding Principal Balance" means, as of any date of
determination, the sum of the Outstanding Principal Balance for all Eligible
Receivables as of such date.
"Eligible Receivable" means a Receivable with respect to which the Eligibility
Criteria are satisfied as of the applicable date of determination.
"Eligible Receivables Obligor" means a Receivables Obligor that satisfies the
criteria specified in Appendix C hereto under the definition of "Eligible
Receivables Obligor", subject to any changes agreed to by the Requisite
Purchasers and Company from time to time after the Closing Date.
"Eligibility Criteria" means the criteria specified in Appendix C hereto under
the definition of "Eligibility Criteria", subject to any changes agreed to by
the Requisite Purchasers and Company from time to time after the Closing Date.
"Employee Benefit Plan" means any "employee benefit plan" as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Holdings, any of its Subsidiaries or any
of their respective ERISA Affiliates.
"Equity Lienholder" has the meaning set forth in the definition of “Change of
Control”.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended to
the date hereof and from time to time hereafter, and any successor statute.
"ERISA Affiliate" means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of a Person shall
continue to be considered an ERISA Affiliate of such Person within the meaning
of this definition with respect to the period such entity was an ERISA Affiliate
of such Person and with respect to liabilities arising after such period, but
only to the extent that such Person could be liable under the Internal Revenue
Code or ERISA as a result of its relationship with such former ERISA Affiliate.
"ERISA Event" means (i) a "reportable event" within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty (30) day notice to the PBGC
has been waived by regulation); (ii)

11



--------------------------------------------------------------------------------

 

the failure to meet the minimum funding standard of Section 412 of the Internal
Revenue Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Internal Revenue Code) or the failure to
make by its due date a required installment under Section 430(j) of the Internal
Revenue Code with respect to any Pension Plan or the failure to make any
required contribution to a Multiemployer Plan; (iii) the provision by the
administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a
notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the withdrawal by Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates from any Pension Plan
with two or more contributing sponsors or the termination of any such Pension
Plan resulting in liability to Holdings, any of its Subsidiaries or any of their
respective Affiliates pursuant to Section 4063 or 4064 of ERISA; (v) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which might constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (vi) the imposition of liability on Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
occurrence of an act or omission which could give rise to the imposition on
Holdings, any of its Subsidiaries or, with respect to any Pension Plan or
Multiemployer Plan, any of their respective ERISA Affiliates of fines,
penalties, taxes or related charges under Chapter 43 of the Internal Revenue
Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA
in respect of any Employee Benefit Plan; (ix) the assertion of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan of
Holdings, any of its Subsidiaries, or, with respect to any Pension Plan or
Multiemployer Plan, any of their respective ERISA Affiliates, or the assets
thereof, or against Holdings, any of its Subsidiaries or, with respect to any
Pension Plan or Multiemployer Plan, any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan; (x) receipt from the Internal Revenue
Service of notice of the failure of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code) to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code; or
(xi) the imposition of a Lien pursuant to Section 430(k) of the Internal Revenue
Code or pursuant to Section 303(k) of ERISA with respect to any Pension Plan.
"Event of Default" means each of the events set forth in Section 7.1.
"Excess Concentration Amounts" means the amounts set forth on Appendix D hereto.
"Excess Spread" means, with respect to any Determination Date for any Monthly
Period, the product of (a) 12 times (b) the percentage equivalent of a fraction
(i) the numerator of which is the excess, if any, of (x) the Adjusted Interest
Collections for such Monthly Period over

12



--------------------------------------------------------------------------------

 

(y) the aggregate Outstanding Principal Balance of all Pledged Receivables that
became Defaulted Receivables during such Monthly Period and (ii) the denominator
of which is the average daily Outstanding Principal Balance of Pledged
Receivables for such Monthly Period.
"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Purchaser or required to be withheld or deducted from a payment to a
Purchaser, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Purchaser being organized under the laws of, or having its principal
office or its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Purchaser with respect to an applicable interest
in a Note or Commitment Limit pursuant to a law in effect on the date on which
(i) such Purchaser acquires such interest in the Note or Commitment Limit or
(ii) such Purchaser changes its lending office, except in each case to the
extent that, pursuant to Section 2.16(b), amounts with respect to such Taxes
were payable either to such Purchaser's assignor immediately before such
Purchaser became a party hereto or to such Purchaser immediately before it
changed its lending office, (c) Taxes attributable to such Recipient's failure
to comply with Section 2.16(d)(i) or Section 2.16(d)(ii) and (d) any U.S.
federal withholding Taxes imposed under FATCA.
"Exposure" means, with respect to any Purchaser as of any date of determination,
(i) prior to the termination of the Commitment Limits, that Purchaser’s
Commitment Limit; and (ii) after the termination of the Commitment Limits, the
Aggregate Outstanding Amount of the Notes of that Purchaser.
"FATCA" means Sections 1471 through 1474 of the Internal Revenue Code of 1986,
as amended, as of the date of this agreement (or any amended or successor
version that is substantially comparable and not materially more onerous to
comply with), and any current or future regulations promulgated thereunder or
official interpretations thereof.
"Financial Covenants" means the financial covenants set forth on Schedule 1.1
hereto.
"Financial Officer Certification" means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer (or the equivalent thereof) of Holdings that such
financial statements fairly present, in all material respects, the financial
condition of Holdings and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year‑end adjustments.
"First Priority" means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is perfected and
is the only Lien to which such Collateral is subject.

13



--------------------------------------------------------------------------------

 

"Fiscal Quarter" means a fiscal quarter of any Fiscal Year.
"Fiscal Year" means the fiscal year of Holdings and its Subsidiaries ending on
December 31 of each calendar year.
"Funding Account" has the meaning set forth in Section 2.11(a).
"Funding Date" means the date of a Note Funding.
"Funding Document" means any of this Agreement, the Physical Notes, if any, the
Collateral Documents, the Asset Purchase Agreement, any Receivables Purchase
Agreement, the Servicing Agreement, the Backup Servicing Agreement, the
Custodial Agreement and all other documents, instruments or agreements executed
and delivered by Company or Holdings for the benefit of any Agent or any
Purchaser in connection herewith.
"Funding Notice" means a notice substantially in the form of Exhibit A‑1.
"GAAP" means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.
"Governmental Authority" means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.
"Governmental Authorization" means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
"Highest Lawful Rate" means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Purchaser which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
"Historical Financial Statements" means as of the Credit Agreement Closing Date,
(i) the audited financial statements of Holdings and its Subsidiaries, for the
Fiscal Year ended 2013, consisting of balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
Fiscal Year, and (ii) for the interim period from January 1, 2014 to the Closing
Date, internally prepared, unaudited financial statements of Holdings and its
Subsidiaries, consisting of a balance sheet and the related consolidated
statements of income, stockholders’ equity and cash flows for each quarterly
period completed prior to forty-six (46) days before the Closing Date, in the
case of clauses (i) and (ii), certified by the chief financial officer (or the
equivalent thereof) of Holdings that they fairly present, in all material
respects, the financial condition of

14



--------------------------------------------------------------------------------

 

Holdings and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject, if
applicable, to changes resulting from audit and normal year-end adjustments.
"Holdings" means On Deck Capital, Inc., a Delaware corporation.
"Indebtedness" as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding trade payables incurred in the ordinary course
of business that are unsecured and not overdue by more than six (6) months
unless being contested in good faith and any such obligations incurred under
ERISA); (v) all indebtedness secured by any Lien on any property or asset owned
or held by that Person regardless of whether the indebtedness secured thereby
shall have been assumed by that Person or is nonrecourse to the credit of that
Person; (vi) the face amount of any letter of credit issued for the account of
that Person or as to which that Person is otherwise liable for reimbursement of
drawings; (vii) the direct or indirect guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co‑making,
discounting with recourse or sale with recourse by such Person of the obligation
of another; (viii) any obligation of such Person the primary purpose or intent
of which is to provide assurance to an obligee that the obligation of the
obligor thereof will be paid or discharged, or any agreement relating thereto
will be complied with, or the holders thereof will be protected (in whole or in
part) against loss in respect thereof; (ix) any liability of such Person for an
obligation of another through any Contractual Obligation (contingent or
otherwise) (a) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (b) to maintain the solvency or any balance sheet
item, level of income or financial condition of another if, in the case of any
agreement described under subclauses (a) or (b) of this clause (ix), the primary
purpose or intent thereof is as described in clause (viii) above; and (x) all
obligations of such Person in respect of any exchange traded or over the counter
derivative transaction, whether entered into for hedging or speculative
purposes.
"Indemnified Liabilities" means, collectively, any and all liabilities,
obligations, losses, damages, penalties, claims, costs, expenses and
disbursements of any kind or nature whatsoever (excluding any amounts not
otherwise payable by Company under Section 2.16(b)(iii) but including the
reasonable and documented fees and disbursements of one (1) counsel for the
Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
reasonable and documented fees or expenses incurred by Indemnitees in enforcing
this indemnity), whether direct, indirect or consequential and whether based on
any federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations), on common law
or equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of this Agreement or the other Funding Documents, any Related

15



--------------------------------------------------------------------------------

 

Agreement, or the transactions contemplated hereby or thereby (including the
Purchasers’ agreement to make Note Fundings or the use or intended use of the
proceeds thereof, or any enforcement of any of the Funding Documents (including
any sale of, collection from, or other realization upon any of the Collateral)).
"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Issuer under any Funding Document and (b) to the extent not otherwise described
in (a), Other Taxes.
"Indemnitee" as defined in Section 9.3.
"Indemnitee Agent Party" as defined in Section 8.6.
"Independent Manager" as defined in Section 6.15.
"Initial Funding Date" means the date on which the first funding of Notes occurs
hereunder.
"Initial Principal Balance" means the initial principal amount of Notes in the
amount of $26,410,552.45.
"Intangible Assets" means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
"Interest Payment Date" means the fifteenth calendar day after the end of each
Monthly Period, and if such date is not a Business Day, the next succeeding
Business Day.
"Interest Period" means an interest period (i) initially, commencing on and
including the Closing Date and ending on but excluding the initial Interest
Payment Date; and (ii) thereafter, commencing on and including each Interest
Payment Date and ending on and excluding the immediately succeeding Interest
Payment Date; provided, that no Interest Period with respect to any portion of
the Notes shall extend beyond the Amortization Period End Date.
"Interest Rate Determination Date" means, with respect to any Interest Period,
the date that is four (4) Business Days prior to each Interest Payment Date.
"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.
"Investment" means (i) any direct or indirect purchase or other acquisition by
Company of, or of a beneficial interest in, any of the Securities of any other
Person; (ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, from any Person, of any Capital Stock of such Person; and
(iii) any direct or indirect loan, advance (other than advances to employees for
moving, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business) or capital contributions by
Company to any other

16



--------------------------------------------------------------------------------

 

Person, including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business. The amount of any Investment shall be
the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write‑ups,
write‑downs or write‑offs with respect to such Investment.
"Joint Venture" means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.
"Leverage Ratio" means the ratio as of any day of (a) Consolidated Total Debt,
excluding Subordinated Debt and Convertible Indebtedness, as of such day, to (b)
the sum of (i) Holdings’ total stockholders’ equity as of such day, (ii)
Warranty Liability as of such day and (iii) the sum of Subordinated Debt and
Convertible Indebtedness as of such day.
"LIBO Rate" means, for any Note (or portion thereof) for any Interest Period,
the greater of (a) the rate per annum determined by the Paying Agent at
approximately 11:00 a.m., London time, on the second Business Day before the
first day of such Interest Period by reference to the British Bankers’
Association Interest Settlement Rate (or any successor thereto) for deposits in
dollars for a period of one month (as set forth by the Bloomberg Information
Service or any successor thereto or any other service selected by the Paying
Agent in its sole discretion); provided, that if such rate is not available at
such time for any reason, then the “LIBO Rate” shall be the rate per annum
(rounded upward to the nearest 1/16th of 1%) listed in The Wall Street Journal,
“Money Rates” table at or about 10:00 a.m., New York City time, two Business
Days prior to the beginning of the related Interest Period (or, if no such rate
is listed two Business Days prior to the beginning of the related Interest
Period, the rate listed on the Business Day on which such rate was last listed)
and (b) 1.00%.
"Lien" means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing, and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.
"Limited Liability Company Agreement" means the Amended and Restated Limited
Liability Company Agreement (as it may be amended, supplemented or otherwise
modified from time to time) of the Company, dated as of August 15, 2014.
"Lockbox Account" means a Deposit Account with account number 1830041238 at MB
Financial Bank, N.A. in the name of Company.
"Lockbox Account Control Agreement" shall have the meaning attributed to such
term in the Security Agreement.
"Lockbox System" as defined in Section 2.11(d).

17



--------------------------------------------------------------------------------

 

"Margin Stock" as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
"Master Record" as defined in the Custodial Agreement.
"Material Adverse Effect" means, with respect to any event or circumstance and
any Person, a material adverse effect on: (i)    the business, assets, financial
condition or results of operations of such Person and its consolidated
Subsidiaries, if any, taken as a whole; (ii)    the ability of such Person to
perform its material obligations under the Funding Documents; (iii) the validity
or enforceability of any Funding Document to which such Person is a party; or
(iv)    the existence, perfection, priority or enforceability of any security
interest in a material amount of the Pledged Receivables taken as a whole or in
any material part.
"Material Contract" means any contract or other arrangement to which Company is
a party (other than the Funding Documents or the Related Agreements) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.
"Materials" as defined in Section 5.5(b).
"Maximum Upfront Fee" means, with respect to each Receivable, the greater of
(a) $695 and (b) 3.5% of the original aggregate unpaid principal balance of such
Receivable.
“Missed Payment Factor” means, in respect of any Receivable, an amount equal to
the sum of (a) the amount equal to (i) the total past due amount of Payments in
respect of such Receivable, divided by (ii) the required periodic Payment in
respect of such Receivable as set forth in the related Receivables Agreement and
(b) the number of Payment Dates, if any, past the Receivable maturity date on
which a Payment was due but not received.
"Monthly Period" means the period from and including the first day of a calendar
month to and including the last day of such calendar month, provided, however,
that the initial Monthly Period will commence on the Closing Date and end on the
last day of the calendar month in which the Closing Date occurred.
"Monthly Reporting Date" means the third Business Day prior to each Interest
Payment Date.
"Monthly Servicing Report" shall have the meaning attributed to such term in the
Servicing Agreement.
"Moody’s" means Moody’s Investor Services, Inc.
"Multiemployer Plan" means any Employee Benefit Plan which is a "multiemployer
plan" as defined in Section 3(37) of ERISA.
"NAIC" means The National Association of Insurance Commissioners, and any
successor thereto.

18



--------------------------------------------------------------------------------

 

"Net Asset Sale Proceeds" means, with respect to any Permitted Asset Sale, an
amount equal to: (i) Cash payments received by, or on behalf of, Company from
such Permitted Asset Sale, minus (ii) any bona fide direct costs incurred in
connection with such Permitted Asset Sale to the extent paid or payable to
non-Affiliates, including (a) income or gains taxes payable by the seller as a
result of any gain recognized in connection with such Permitted Asset Sale
during the tax period the sale occurs and (b) a reasonable reserve for any
recourse for a breach of the representations and warranties made by Company to
the purchaser in connection with such Permitted Asset Sale; provided that upon
release of any such reserve, the amount released shall be considered Net Asset
Sale Proceeds.
"Net Cash Proceeds" shall mean with respect to any equity issuance, the cash
proceeds thereof, net of all taxes and reasonable investment banker’s fees,
underwriting discounts or commissions, reasonable legal fees and other
reasonable costs and other expenses incurred in connection therewith.
"Non‑US Purchaser" as defined in Section 2.16(d)(i).
"Note Funding" means the funding of a Note.
"Obligations" means all obligations of every nature of Company from time to time
owed to the Agents (including former Agents), the Purchasers or any of them, in
each case under any Funding Document, whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
Company, would have accrued on any Obligation, whether or not a claim is allowed
against Company for such interest in the related bankruptcy proceeding), fees,
expenses, indemnification or otherwise.
"On Deck Express Product" has the meaning given to the term “ODX” product as
described in the underwriting guidelines portion of the Underwriting Policies
(as such guidelines are in effect as of the Closing Date unless changes to such
guidelines are made with the written consent of the Administrative Agent).
"On Deck Score" means that numerical value that represents Holdings’ evaluation
of the creditworthiness of a business and its likelihood of default on a
commercial loan or other similar credit arrangement generated by a proprietary
methodology developed and maintained by Holdings, as such methodology is applied
in accordance with the other aspects of the Underwriting Policies, as such
methodology may be revised and updated from time to time in accordance with
Section 6.17.
"Online Document Checklist" shall have the meaning attributed to such term in
the Custodial Agreement.
"Online Product" or "On Deck Online" has the meaning given to the term “ODO”
product as described in the underwriting guidelines portion of the Underwriting
Policies (as such guidelines are in effect as of the Closing Date unless changes
to such guidelines are made with the written consent of the Administrative
Agent).

19



--------------------------------------------------------------------------------

 

"Organizational Documents" means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by‑laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization or certificate of formation, as amended, and its
operating agreement, as amended. In the event any term or condition of this
Agreement or any other Funding Document requires any Organizational Document to
be certified by a secretary of state or similar governmental official, the
reference to any such "Organizational Document" shall only be to a document of a
type customarily certified by such governmental official.
"Original Commitment Base Certificate" as defined in Section 2.1(c)(ii).
"Other Connection Taxes" means, with respect to any Purchaser, Taxes imposed as
a result of a present or former connection between such Purchaser and the
jurisdiction imposing such Tax (other than connections arising from such
Purchaser having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Funding Document, or sold or assigned an interest in any Note or Funding
Document).
"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Funding Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
"Outstanding Principal Balance" means, as of any date with respect to any
Receivable, the unpaid principal balance of such Receivable as set forth on the
Servicer’s books and records as of the close of business on the immediately
preceding Business Day; provided, however, that the Outstanding Principal
Balance of any Pledged Receivable that has become a Charged-Off Loan will be
zero.
"Participant Register" as defined in Section 9.6(h).
"Paying Agent" as defined in the preamble hereto.
"Payment" means, with respect to any Receivable, the required scheduled loan
payment in respect of such Receivable, as set forth in the applicable Receivable
Agreement.
"Payment Dates" means, with respect to any Receivable, the date a payment is due
in accordance with the Receivable Agreement with respect to such Receivable as
in effect as of the date of determination.
"PBGC" means the Pension Benefit Guaranty Corporation or any successor thereto.

20



--------------------------------------------------------------------------------

 

"Pension Plan" means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.
"Permitted Asset Sale" means so long as all Net Asset Sale Proceeds are
contemporaneously remitted to the Collection Account, (a) the sale by Company of
Receivables to Holdings pursuant to any repurchase obligations of Holdings under
the Asset Purchase Agreement, (b) the sale by the Servicer on behalf of Company
of Charged-Off Receivables to any third party in accordance with the Servicing
Standard, provided, that such sales are made without representation, warranty or
recourse of any kind by Company (other than customary representations regarding
title and absence of liens on the Charged-Off Receivables, and the status of
Company, due authorization, enforceability, no conflict and no required consents
in respect of such sale), (c) the sale by Company of Receivables to Holdings who
immediately thereafter sells such Receivables to a special-purpose Subsidiary of
Holdings in connection with a term securitization transaction involving the
issuance of securities, so long as, (i) the amount received by Company therefore
and deposited into the Collection Account is no less than the aggregate
Outstanding Principal Balances of such Receivables, (ii) such sale is made
without representation, warranty or recourse of any kind by Company (other than
customary representations regarding title, absence of liens on the Receivables,
status of Company, due authorization, enforceability, no conflict and no
required consents in respect of such sale), (iii) the manner in which such
Receivables were selected by Company does not adversely affect the Purchasers
and (iv) the agreement pursuant to which such Receivables were sold to Holdings
or such special-purpose Subsidiary, as the case may be, contains an obligation
on the part of Holdings or such special-purpose Subsidiary to not file or join
in filing any involuntary bankruptcy petition against Company prior to the end
of the period that is one year and one day after the payment in full of all
Obligations of Company under this Agreement and not to cooperate with or
encourage others to file involuntary bankruptcy petitions against Company during
the same period, and provided, that, if any such sale by Holdings to a
special-purpose Subsidiary of Holdings involves Online Products and/or On Deck
Express Products, and is in connection with a term securitization transaction,
in which the Receivables eligible for purchase by the issuer under such
securitization transaction from Holdings shall be Online Products and/or On Deck
Express Products, then the Administrative Agent or one of its Affiliates shall
have the right to be the lead underwriter of such transaction (provided the fees
and expenses proposed to be charged by the Administrative Agent or such
Affiliate(s) in connection with such role are consistent with those then
prevailing in the market for similar transactions available to Holdings,
provided, further, that the Administrative Agent shall have promptly accepted
such opportunity to act as the lead underwriter of such transaction on terms
that are consistent with those then prevailing in the market for similar
transactions and shall not be at such time, in breach of its obligations under
this Agreement) and (d) the sale by Company of Receivables with the written
consent of the Purchasers.
"Permitted Discretion" means, with respect to any Person, a determination or
judgment made by such Person in good faith in the exercise of reasonable (from
the perspective of a secured lender) credit or business judgment.
"Permitted Investments" means the following, subject to qualifications
hereinafter set forth: (i) obligations of, or obligations guaranteed as to
principal and interest by, the U.S. government or any agency or instrumentality
thereof, when such obligations are backed by the full

21



--------------------------------------------------------------------------------

 

faith and credit of the United States of America; (ii) federal funds, unsecured
certificates of deposit and time deposits of any bank, the short-term debt
obligations of which are rated A-1+ (or the equivalent) by each of the rating
agencies and, if it has a term in excess of three months, the long-term debt
obligations of which are rated AAA (or the equivalent) by each of the Moody’s
and S&P; (iii) deposits that are fully insured by the Federal Deposit Insurance
Corp. (FDIC); (iv) only to the extent permitted by Rule 3a-7 under the
Investment Company Act of 1940, as amended, investments in money market funds
which invest substantially all their assets in securities of the types described
in clauses (i) through (iii) above that are rated in the highest rating category
by Moody’s or S&P; and (v) such other investments as to which the Administrative
Agent consent in its sole discretion.
Notwithstanding the foregoing, "Permitted Investments" (i) shall exclude any
security with the S&P’s "r" symbol (or any other rating agency’s corresponding
symbol) attached to the rating (indicating high volatility or dramatic
fluctuations in their expected returns because of market risk), as well as any
mortgage-backed securities and any security of the type commonly known as
"strips"; (ii) shall not have maturities in excess of one year; (iii) shall be
limited to those instruments that have a predetermined fixed dollar of principal
due at maturity that cannot vary or change; and (iv) shall exclude any
investment where the right to receive principal and interest derived from the
underlying investment provides a yield to maturity in excess of 120% of the
yield to maturity at par of such underlying investment. Interest may either be
fixed or variable, and any variable interest must be tied to a single interest
rate index plus a single fixed spread (if any), and move proportionately with
that index. No investment shall be made which requires a payment above par for
an obligation if the obligation may be prepaid at the option of the issuer
thereof prior to its maturity. All investments shall mature or be redeemable
upon the option of the holder thereof on or prior to the earlier of (x) three
months from the date of their purchase or (y) the Business Day preceding the day
before the date such amounts are required to be applied hereunder.
"Person" means and includes natural persons, corporations, limited partnerships,
general partnerships, partnerships, limited liability companies, limited
liability partnerships, joint stock companies, Joint Ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
"Physical Note" means a note in the form of Exhibit B hereto, as it may be
amended, supplemented or otherwise modified from time to time.
"Pledged Receivables" shall have the meaning attributed to such term in the
Servicing Agreement.
"Portfolio" means the Receivables purchased by Company from Holdings pursuant to
the Asset Purchase Agreement.
"Portfolio Performance Covenant" means the portfolio performance covenants
specified in Appendix E.
"Portfolio Weighted Average Receivable Yield" means as of any date of
determination, the quotient, expressed as a percentage, obtained by dividing (a)
the sum, for all Eligible Receivables, of the product of (i) the Receivable
Yield for each such Receivable multiplied

22



--------------------------------------------------------------------------------

 

by (ii) the Outstanding Principal Balance of such Receivable as of such date, by
(b) the Eligible Portfolio Outstanding Principal Balance as of such date.
"Prime Rate" means, as of any day, the rate of interest per annum equal to the
prime rate publicly announced by the majority of the eleven largest commercial
banks chartered under United States Federal or State banking law as its prime
rate (or similar base rate) in effect at its principal office. The determination
of such eleven largest commercial banks shall be based upon deposits as of the
prior year-end, as reported in the American Banker or such other source as may
be reasonably selected by the Paying Agent.
"Principal Amount" means, with respect to the Notes and with respect to any
date, an amount equal to the excess of (a) the sum of (i) the Initial Principal
Balance, plus (ii) the aggregate principal amounts of any Additional Principal
Amounts advanced pursuant to Section 2.1 of this Agreement, over (b) the
aggregate amount of any principal payments made to Purchasers pursuant to this
Agreement through and including such date.
"Principal Office" means, for Administrative Agent, Administrative Agent’s
"Principal Office" as set forth on Appendix B, or such other office as
Administrative Agent may from time to time designate in writing to Company and
each Purchaser; provided, however, that for the purpose of making any payment on
the Obligations or any other amount due hereunder or any other Funding Document,
the Principal Office of Administrative Agent shall be as set forth on Appendix B
(or such other location within the City and State of New York as Administrative
Agent may from time to time designate in writing to Company and each Purchaser).
"Pro Rata Share" means with respect to any Purchaser, the percentage obtained by
dividing (i) the Exposure of that Purchaser by (ii) the aggregate Exposure of
all Purchasers.
"Protective Undertaking Certification" means a certification provided by an
Equity Lienholder to the Administrative Agent, for the benefit of the
Purchasers, in form and substance reasonably satisfactory to the Administrative
Agent, whereby such Equity Lienholder certifies that such Equity Lienholder will
not (a) cause the Company to commence a voluntary or involuntary proceeding
under any Debtor Relief Law, (b) in connection with any such proceeding,
challenge the “true sale” characterization of any sale of Receivables by
Holdings to the Company, or (c) in connection with any such proceeding, attempt
to cause the Company to be “substantively consolidated” with Holdings or any
other Person.
"Public Equity Offering" shall mean an underwritten public offering of common
shares of, and by, Holdings pursuant to a registration statement filed with the
Securities and Exchange Commission in accordance with the U.S. Securities Act of
1933, as amended, which yields not less than $50,000,000 in Net Cash Proceeds to
Holdings.
"Purchaser" means each provider of financing listed on the signature pages
hereto as a Purchaser, and any other Person that becomes a party hereto pursuant
to an Assignment Agreement.

23



--------------------------------------------------------------------------------

 

"Purchaser Affiliate" means, as applied to any Purchaser or Agent, any Related
Fund and any Person directly or indirectly controlling (including any member of
senior management of such Person), controlled by, or under common control with,
such Purchaser or Agent. For the purposes of this definition, "control"
(including, with correlative meanings, the terms "controlling," "controlled by"
and "under common control with"), as applied to any Person, means the
possession, directly or indirectly, of the power (i) to vote 10% or more of the
Securities having ordinary voting power for the election of directors of such
Person or (ii) to direct or cause the direction of the management and policies
of that Person, whether through the ownership of voting securities or by
contract or otherwise.
"Re-Aged" means returning a delinquent, open-end account to current status
without collecting the total amount of principal, interest, and fees that are
contractually due.
"Receivable Agreements" means, collectively, with respect to any Receivable, a
Business Loan and Security Agreement, a Business Loan and Security Agreement
Supplement or Loan Summary, the Authorization Agreement for Direct Deposit (ACH
Credit) and Direct Payments (ACH Debit), in each case, in substantially the form
provided to the Administrative Agent on or prior to the Closing Date and as may
be amended, supplemented or modified from time to time in accordance with the
terms of this Agreement and the other documents related thereto to which the
Receivables Obligor is a party.
"Receivable File" means, with respect to any Receivable, (i) copies of each
applicable document listed in the definition of "Receivable Agreements,"
(ii) the UCC financing statement, if any, filed against the Receivables Obligor
in connection with the origination of such Receivable and (iii) copies of each
of the documents required by, and listed in, the Document Checklist attached to
the Custodial Agreement, each of which may be in electronic form.
“Receivable Yield” means, with respect to any Receivable, the imputed interest
rate that is calculated on the basis of the expected aggregate annualized rate
of return (calculated inclusive of all interest and fees (other than any Upfront
Fees)) of such Receivable over the life of such Receivable.
Such calculation shall assume:
(a)    52 Payment Dates per annum, for Weekly Pay Receivables; and
(b)    252 Payment Dates per annum, for Daily Pay Receivables.
"Receivables" means any loan or similar contract with a Receivables Obligor
pursuant to which Holdings or the Receivables Account Bank extends credit to
such Receivables Obligor including all rights under any and all security
documents or supporting obligations related thereto, including the applicable
Receivable Agreements.
"Receivables Account Bank" means, with respect to any Receivable, (i) BofI
Federal Bank, a federal savings institution, or (ii) upon notice to the
Administrative Agent, any other institution organized under the laws of the
United States of America or any State thereof and

24



--------------------------------------------------------------------------------

 

subject to supervision and examination by federal or state banking authorities
that originates and owns loans for the Seller pursuant to a Receivables Program
Agreement.
"Receivables Guarantor" means with respect to any Receivables Obligor, (a) each
holder of the Capital Stock (or equivalent ownership or beneficial interest) of
such Receivables Obligor in the case of a Receivables Obligor which is a
corporation, partnership, limited liability company, trust or equivalent entity,
who has agreed to unconditionally guarantee all of the obligations of the
related Receivables Obligor under the related Receivable Agreements or (b) the
natural person operating as the Receivables Obligor, if the Receivables Obligor
is a sole proprietor.
"Receivables Obligor" means with respect to any Receivable, the Person or
Persons obligated to make payments with respect to such Receivable, excluding
any Receivables Guarantor referred to in clause (a) of the definition of
"Receivables Guarantor."
"Receivables Program Agreement" means the (i) Master Business Loan Marketing
Agreement, dated as of July 19, 2012, between Holdings and BofI Federal Bank, a
federal savings institution (as amended, modified or supplemented from time to
time) and (ii) any other agreement between Holdings and a Receivables Account
Bank pursuant to which Holdings may refer applicants for small business loans
conforming to the Underwriting Policies to such Receivables Account Bank and
such Receivables Account Bank has the discretion to fund or not fund a loan to
such applicant based on its own evaluation of such applicant and containing
those provisions as are reasonably necessary to ensure that the transfer of
small business loans by such Receivables Account Bank to Holdings thereunder are
treated as absolute sales.
"Receivables Purchase Agreement" means a Bill of Sale and Assignment of Assets,
by and between Holdings and any Subsidiary of Holdings, in substantially the
form of Exhibit L hereto.
"Register" as defined in Section 2.4(b).
"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
"Related Agreements" means, collectively the Organizational Documents of Company
and each Receivables Program Agreement.
"Related Fund" means, with respect to any Purchaser that is an investment fund,
any other investment fund that invests in commercial loans and that is managed
or advised by the same investment advisor as such Purchaser or by an Affiliate
of such investment advisor.
"Related Security" shall have the meaning attributed to such term in the Asset
Purchase Agreement.
"Replacement Commitment Base Certificate" as defined in Section 2.1(c)(ii).
"Requirements of Law" means as to any Person, any law (statutory or common),
treaty, rule, ordinance, order, judgment, Governmental Authorization, or
regulation or determination

25



--------------------------------------------------------------------------------

 

of an arbitrator or of a Governmental Authority, in each case applicable to or
binding upon the Person or any of its property or to which the Person or any of
its property is subject.
"Requisite Purchasers" means one or more Purchasers having or holding Exposure
and representing more than 50% of the sum of the aggregate Exposure of all
Purchasers.
"Reserve Account" means a Deposit Account with account number OD1402.2 at
Deutsche Bank Trust Company Americas in the name of Company.
"Reserve Account Funding Amount" means, on any day during a Reserve Account
Funding Period, the excess, if any, of the product of (a) 0.50% and (b) the
Eligible Portfolio Outstanding Principal Balance, over the amount then on
deposit in the Reserve Account.
"Reserve Account Funding Event" means, as of any date of determination with
respect to the two Monthly Periods most recently ended, that the Two-Month
Weighted Average Excess Spread was less than 20.0%. Notwithstanding the
foregoing, the Reserve Account Funding Event shall be deemed to no longer exist
from and after any date upon which the Reserve Account Funding Event Cure has
occurred (provided that only one Reserve Account Funding Event Cure shall be
permitted hereunder).
"Reserve Account Funding Event Cure" means, as of any date of determination with
respect to the three Monthly Periods most recently ended, that each of the
following conditions has been satisfied after the occurrence of a Reserve
Account Funding Event: (a) the Three-Month Weighted Average Excess Spread was
greater than 25.0% and (b) no Reserve Account Funding Event Cure shall have
previously occurred.
"Reserve Account Funding Period" means the period commencing on the first day
after the Closing Date on which a Reserve Account Funding Event shall occur and
ending on the first day thereafter on which the Reserve Account Funding Event
Cure shall occur, and the period commencing on the first day thereafter on which
another Reserve Account Funding Event shall occur and ending on the Termination
Date.
"Restricted Junior Payment" means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of Holdings
or Company now or hereafter outstanding, except a dividend payable solely in
shares of Capital Stock to the holders of that class; (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Capital Stock of
Holdings or Company now or hereafter outstanding; and (iii) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of Capital Stock of Holdings or
Company now or hereafter outstanding.
"S&P" means Standard & Poor’s Ratings Services, a Standard & Poor's Financial
Services LLC business, and its permitted successors and assigns.
"Secured Parties" shall have the meaning attributed to such term in the Security
Agreement.

26



--------------------------------------------------------------------------------

 

"Securities" means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit‑sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as "securities" or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
"Securities Account" means a "securities account" (as defined in the UCC).
"Securities Account Control Agreement" shall have the meaning attributed to such
term in the Security Agreement.
"Securities Act" means the Securities Act of 1933, as amended from time to time,
and any successor statute.
"Security Agreement" means that certain Security Agreement dated as of the
Credit Agreement Closing Date (as it may be amended, supplemented or otherwise
modified from time to time) between Company and the Collateral Agent in the form
attached hereto as Exhibit H, as it may be amended, restated or otherwise
modified from time to time.
"Seller" has the meaning set forth in the Asset Purchase Agreement.
"Servicer" means Holdings, in its capacity as the "Servicer" under the Servicing
Agreement, and, after any removal or resignation of Holdings as the “Servicer”
in accordance with the Servicing Agreement, any Successor Servicer.
"Servicer Default" shall have the meaning attributed to such term in the
Servicing Agreement.
"Servicing Agreement" means that certain Servicing Agreement dated as of the
Credit Agreement Closing Date (as it may be amended, supplemented or otherwise
modified from time to time) between Company, Holdings and the Administrative
Agent, in the form attached hereto as Exhibit I, as it may be amended, restated
or otherwise modified from time to time, and, after the appointment of any
Successor Servicer, the Successor Servicing Agreement to which such Successor
Servicer is a party, as it may be amended, restated or otherwise modified from
time to time.
"Servicing Fees" shall have the meaning attributed to such term in the Servicing
Agreement; provided, however that, after the appointment of any Successor
Servicer, the Servicing Fees shall mean the Successor Servicer Fees payable to
such Successor Servicer.
"Servicing Reports" means the Servicing Reports delivered pursuant to the
Servicing Agreement, including the Monthly Servicing Report.
"Servicing Standard" shall have the meaning attributed to such term in the
Servicing Agreement.

27



--------------------------------------------------------------------------------

 

"Servicing Transition Expenses" means all reasonable, out-of-pocket costs and
expenses actually incurred by the Successor Servicer in connection with the
assumption of servicing of the Pledged Receivables by a Successor Servicer after
the delivery of a Termination Notice to the Servicer.
"Servicing Transition Period" means the period commencing on the giving of a
Termination Notice and ending such number of days thereafter as shall be
determined by the Administrative Agent in its Permitted Discretion.
"Solvency Certificate" means a Solvency Certificate of the chief financial
officer (or the equivalent thereof) of each of Holdings and Company
substantially in the form of Exhibit G‑2.
"Solvent" means, with respect to Company or Holdings, that as of the date of
determination, both (i) (a) the sum of such entity’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such entity’s
present assets; (b) such entity’s capital is not unreasonably small in relation
to its business as contemplated on the Closing Date; and (c) such entity has not
incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (ii) such entity is "solvent"
within the meaning given that term and similar terms under laws applicable to it
relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).
"Specified Event of Default" means any Event of Default occurring under Sections
7.1(a), (g) or (h).
"Subordinated Indebtedness" means any Indebtedness of Holdings that is fully
subordinated to all senior indebtedness for borrowed money of Holdings, as to
right and time of payment and as to any other rights and remedies thereunder,
including, an agreement on the part of the holders of such Indebtedness that the
maturity of such Indebtedness cannot be accelerated prior to the maturity date
of such senior indebtedness for borrowed money.
"Subsidiary" means, with respect to any Person, any corporation, partnership,
limited liability company, association, or other business entity of which more
than 50% of the total voting power of shares of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, managers, trustees
or other Persons performing similar functions) having the power to direct or
cause the direction of the management and policies thereof is at the time owned
or controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; provided, in
determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interest in the nature of a "qualifying share" of
the former Person shall be deemed to be outstanding.

28



--------------------------------------------------------------------------------

 

"Subsidiary Receivables" means certain Receivables (i) owned by any Subsidiary
of Holdings, and (ii) sold by such Subsidiary of Holdings to Holdings pursuant
to a Receivables Purchase Agreement, and immediately thereafter sold by Holdings
to Company, in each case, on one or more Transfer Dates.
"Successor Servicer" shall have the meaning attributed to such term in the
Servicing Agreement.
"Successor Servicing Agreement" shall have the meaning attributed to such term
in the Servicing Agreement.
"Successor Servicer Fees" means the servicing fees payable to a Successor
Servicer pursuant to a Successor Servicing Agreement.
"Tangible Net Worth" means, as of any day, the total of (a) Holdings’ total
stockholders’ equity, minus (b) all Intangible Assets of Holdings, minus (c) all
amounts due to Holdings from its Affiliates, plus (d) any Convertible
Indebtedness, plus (e) any Warranty Liability.
"Tax" means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed,
including any interest, additions to tax or penalties applicable thereto.
"Termination Date" means the date on, and as of, which (a) all outstanding Notes
have been repaid in full in cash, (b) all other Obligations (other than
contingent indemnification obligations for which demand has not been made) under
this Agreement and the other Funding Documents have been paid in full in cash or
otherwise completely discharged, and (c) the Variable Termination Date shall
have occurred.
"Termination Notice" shall have the meaning attributed to such term in the
Servicing Agreement.
"Three-Month Weighted Average Delinquency Ratio" means, on any Interest Payment
Date, the average of the Delinquency Ratios as of the three Determination Dates
immediately preceding such Interest Payment Date.
"Three-Month Weighted Average Excess Spread" means, on any Interest Payment
Date, the weighted average of the Excess Spreads as of the three Determination
Dates immediately preceding such Interest Payment Date.
"Three-Month Weighted Average Receivable Yield" means, on any Interest Payment
Date, the average of the Portfolio Weighted Average Receivable Yields as of the
three Determination Dates immediately preceding such Interest Payment Date.
"Total Utilization of Commitment Limits" means, as at any date of determination,
the Aggregate Outstanding Amount of all outstanding Notes.

29



--------------------------------------------------------------------------------

 

"Transaction Costs" means the fees, costs and expenses payable by Holdings or
Company on or within ninety (90) days after the Closing Date in connection with
the transactions contemplated by the Funding Documents.
"Transfer Date" has the meaning assigned to such term in the Asset Purchase
Agreement.
"Two-Month Weighted Average Excess Spread" means, on any Interest Payment Date,
the weighted average of the Excess Spreads as of the two Determination Dates
immediately preceding such Interest Payment Date.
"UCC" means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
"UCC Agent" means Corporation Service Company, a Delaware corporation, in its
capacity as agent for Holdings or other entity providing secured party
representation services for Holdings from time to time.
"Underwriting Policies" means the credit policies and procedures of Holdings,
including the underwriting guidelines and OnDeck Score methodology, and the
collection policies and procedures of Holdings, in each case in effect as of the
Closing Date and in substantially the form provided to the Administrative Agent
on or prior to the Closing Date, as such policies, procedures, guidelines and
methodologies may be amended from time to time in accordance with Section 6.17.
"Upfront Fees" means, with respect to any Receivable, the sum of any fees
charged by Holdings or the Receivables Account Bank, as the case may be, to a
Receivables Obligor in connection with the disbursement of a loan, as set forth
in the Receivables Agreement related to such Receivable, which are deducted from
the initial amount disbursed to such Receivables Obligor, including the
"Origination Fee" set forth on the applicable Receivable Agreement.
"Variable Period" means the period from the Closing Date to but excluding the
Variable Termination Date.
"Variable Termination Date" means the earliest to occur of (i) August 13, 2016;
(ii) the date the Commitment Limits are permanently reduced to zero pursuant to
Section 2.9(b); and (iii) the date of the termination of the Commitment Limits
pursuant to Section 7.1.
"Warranty Liability" means, as of any day, the aggregate stated balance sheet
fair value of all outstanding warrants exercisable for redeemable convertible
preferred shares of Holdings determined in accordance with GAAP.
"Weekly Pay Receivable" means any Receivable for which a Payment is generally
due once per week.
1.2    Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with

30



--------------------------------------------------------------------------------

 

GAAP. Financial statements and other information required to be delivered by
Company to Purchasers pursuant to Section 5.1(a) and Section 5.1(b) shall be
prepared in accordance with GAAP as in effect at the time of such preparation
(and delivered together with the reconciliation statements provided for in
Section 5.1(d), if applicable). If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Funding
Document, and either Company, the Requisite Purchasers or the Administrative
Agent shall so request, the Administrative Agent, the Purchasers and Company
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP; provided that, until so
amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP and accounting principles and policies in conformity with
those used to prepare the Historical Financial Statements and (b) Company shall
provide to the Administrative Agent and each Purchaser financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. If
Administrative Agent, Company and the Administrative Agent cannot agree upon the
required amendments within thirty (30) days following the date of implementation
of any applicable change in GAAP, then all financial statements delivered and
all calculations of financial covenants and other standards and terms in
accordance with this Agreement and the other Funding Documents shall be
prepared, delivered and made without regard to the underlying change in GAAP. 
1.3    Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
"include" or "including," when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not no limiting language (such as "without limitation" or
"but not limited to" or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
SECTION 2.    PURCHASES OF NOTES

31



--------------------------------------------------------------------------------

 

2.1    Discretionary Notes.
(a)    Commitment Limits. During the Variable Period, subject to the terms and
conditions hereof, including, without limitation delivery of an updated
Commitment Base Certificate and Commitment Base Report pursuant to Section
3.2(a)(i), each Purchaser severally agrees that it may on an uncommitted basis
and subject to the last sentence of Section 2.1(a), in its sole and absolute
discretion, fund Notes in the amount of the Initial Principal Balance on the
Initial Funding Date and from time to time thereafter any Additional Principal
Amounts requested by the Company, in each case, in an aggregate amount up to but
not exceeding such Purchaser’s Commitment Limit; provided that no Purchaser
shall fund any such Notes to the extent that, after the funding of such Note:
(i)    the Total Utilization of Commitment Limits exceeds the Commitment Base;
or
(ii)    the Aggregate Outstanding Amount of the Notes purchased by such
Purchaser hereunder shall exceed its Commitment Limit.
None of the Purchasers or any other Person shall be committed or otherwise have
any obligation or be deemed to have any obligation, in each case, express or
implied, to fund any Notes, extend any credit or take any other similar action
hereunder or under any other Funding Document, provided that notwithstanding any
other provision of this Agreement, no Purchaser may refuse to fund any Note
properly requested hereunder as to which the conditions set forth to such
funding herein would otherwise be satisfied unless such Purchaser has notified
the Administrative Agent, and the Administrative Agent has notified the Company,
of such Purchaser’s refusal to fund such Note prior to the Declination Deadline
for such Note.
(b)    Amounts received by the Company from the issuance and/or funding of any
Notes pursuant to Section 2.1(a) may be repaid and if agreed to by the
Purchasers, subject to the last sentence of Section 2.1(a), in their sole and
absolute discretion, funded again during the Variable Period in accordance with
Section 2.1(a), and any repayment of the Notes (other than (i) pursuant to
Section 2.10 (which circumstance shall be governed by Section 2.10), (ii) on any
Interest Payment Date upon which no Event of Default has occurred and is
continuing (which circumstance shall be governed by Section 2.12(a)) or (iii) on
a date during the Amortization Period or upon which an Event of Default has
occurred and is continuing (which circumstances shall be governed by Section
2.12(b))) shall be applied as directed by Company, provided that the Company may
not repay the Notes more than one (1) time per week. Each Purchaser’s Commitment
Limit shall expire on the Variable Termination Date. All Notes and all other
amounts owed hereunder with respect to the Notes and the Commitment Limits shall
be paid in full no later than the Amortization Period End Date. For the
avoidance of doubt, the Company may also at any time or from time to time during
the Amortization Period voluntarily prepay the Notes in whole or in part.
(c)    Funding Mechanics for the Notes.
(i)    All Notes shall be issuable in minimum denominations of $50,000 and
integral multiples of $1,000 in excess thereof.

32



--------------------------------------------------------------------------------

 

(ii)    Whenever Company desires that Purchasers fund Notes, the Company shall
deliver to Administrative Agent, the Paying Agent and the Custodian a fully
executed and delivered Funding Notice no later than 11:00 a.m. (New York City
time) at least two (2) Business Days in advance of the proposed Funding Date;
provided, that (x) the Company shall review such Funding Notice on the Business
Day immediately preceding the proposed Funding Date and (y) if following such
review it has determined that a Receivable would not qualify as an Eligible
Receivable by virtue of clause (h) of the Eligibility Criteria not being
satisfied then (1) such Receivable shall be deemed to be excluded from the
Commitment Base Certificate included in such Funding Notice (each, an “Original
Commitment Base Certificate”) (and any certification related thereto contained
therein or in the Funding Documents) and (2) the Company shall deliver to
Administrative Agent, the Custodian and the Paying Agent a revised Funding
Notice no later than 1:00 p.m. (New York City time) at least one (1) Business
Day in advance of the proposed Funding Date and such revised Funding Notice (and
the corresponding Commitment Base Certificate) (each, a “Replacement Commitment
Base Certificate”) shall be modified solely to make adjustments necessary to
exclude any such Receivable that would not qualify as an Eligible Receivable by
virtue of clause (h) of the Eligibility Criteria including any reductions due to
any resulting Excess Concentration Amounts, if any. Each such Funding Notice
shall be delivered with a Commitment Base Certificate reflecting sufficient
Availability for the requested Notes to be funded and a Commitment Base Report.
(iii)    Each Purchaser may, subject to the last sentence of Section 2.1(a), in
its sole and absolute discretion, make the amount of its Note available to the
Paying Agent not later than 1:00 p.m. (New York City time) on the applicable
Funding Date by wire transfer of same day funds in Dollars, and the Paying Agent
shall remit such funds to the Company not later than 3:00 p.m. (New York City
time) by wire transfer of same day funds in Dollars to the account of Company
designated in the related Funding Notice.
(iv)    Company may issue and/or request that Notes be funded pursuant to this
Section 2.1, purchase Eligible Receivables pursuant to Section 2.11(c)(vii)(C)
and/or repay Notes pursuant to Section 2.11(c)(vii)(B) no more than three (3)
times per week.
(d)    Deemed Requests for Funding of Notes to Pay Required Payments. All
payments of principal, interest, fees and other amounts payable to Purchasers
under this Agreement or any Funding Document may be paid from the proceeds of
Notes, made pursuant to a Funding Notice from Company pursuant to Section
2.1(c).
2.2    Pro Rata Shares. No Purchaser shall be responsible for the failure of any
other Purchaser to fund any Note requested hereunder and no Purchaser’s
Commitment Limit shall be increased or decreased as a result of the failure of
any other Purchaser to fund any Note requested hereunder.
2.3    Use of Proceeds. The proceeds from the issuance and/or funding of Notes
on the Closing Date shall be applied by Company to (a) the extinguishment of any
outstanding revolving credit facilities under the Original Agreement and (b) pay
Transaction Costs. The proceeds of the Notes funded after the Closing Date shall
be applied by Company to (a) finance the acquisition of

33



--------------------------------------------------------------------------------

 

Eligible Receivables from Holdings pursuant to the Asset Purchase Agreement, (b)
pay Transaction Costs and ongoing fees and expenses of Company hereunder and (c)
make other payments in accordance with Section 2.12. No portion of the proceeds
of any Note Funding shall be used in any manner that causes or might cause such
Note Funding or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System or any other regulation thereof or to violate the Exchange Act.
2.4    Physical Notes.
(a)    [Reserved].
(b)    [Reserved].
(c)    Physical Notes. Issuer shall execute and deliver to each Purchaser on the
Closing Date, and to any Person who is an assignee of a Purchaser pursuant to
Section 9.5, promptly after Issuer’s receipt of such notice, a Physical Note to
evidence such Purchaser’s Note.
2.5    Interest on Notes.
(a)    Except as otherwise set forth herein, the Notes shall accrue interest
daily in an amount equal to the product of (A) the unpaid Aggregate Outstanding
Amount thereof as of such day and (B) the LIBO Rate for such period plus the
Applicable Margin.
(b)    Interest payable pursuant to Section 2.5(a) shall be computed on the
basis of a 360‑day year, in each case for the actual number of days elapsed in
the period during which it accrues. In computing interest on any Note, the date
of the funding of such Note or the first day of an Interest Period applicable to
such Note shall be included, and the date of payment of such Note or the
expiration date of an Interest Period applicable to such Note shall be excluded;
provided, if a Note is repaid on the same day on which it is made, one (1) day’s
interest shall be paid on that Note.
(c)    Except as otherwise set forth herein, interest on each Note shall be
payable in arrears (i) on and to each Interest Payment Date; (ii) upon any
prepayment of that Note, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; and (iii) at maturity.
2.6    Default Interest. Subject to Section 9.18, upon the occurrence and during
the continuance of an Event of Default, the Aggregate Outstanding Amount of all
Notes and, to the extent permitted by applicable law, any interest payments on
the Notes not paid on the Interest Payment Date for the Interest Period in which
such interest accrued or any fees or other amounts owed hereunder, shall
thereafter bear interest (including post‑petition interest in any proceeding
under the Bankruptcy Code or other applicable bankruptcy laws) payable in
accordance with Section 2.12(b) at a rate that is 3.0% per annum in excess of
the interest rate otherwise payable hereunder with respect to the applicable
Notes (or, in the case of any such fees and other amounts, at a rate which is
3.0% per annum in excess of the interest rate otherwise payable hereunder) (the
"Default Interest Rate"). Payment or acceptance of the increased rates of
interest provided for in this Section 2.6 is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event

34



--------------------------------------------------------------------------------

 

of Default or otherwise prejudice or limit any rights or remedies of
Administrative Agent or any Purchaser.
2.7    The Notes.
(a)    The Notes shall be substantially in the form set forth in Exhibit B in
each case with such appropriate insertions, omissions, substitutions and other
variations as are required or permitted by this Agreement, and may have such
letters, numbers or other marks of identification and such legends or
endorsements placed thereon as may, consistently herewith, be determined by the
officers executing such Notes, as evidenced by their execution of the Notes.
Each Note is a “security” governed by Article 8 of the UCC.
(b)    The Notes shall be printed.
(c)    Advances by a Purchaser shall increase the Aggregate Outstanding Amount
of the Note of such Purchaser pursuant to Section 2.1. Payments of principal on
a Note of a Purchaser shall decrease the Aggregate Outstanding Amount of such
Note of such Purchaser. Each Purchaser shall make (or cause to be made)
appropriate notations on its internal records or on the grid attached to its
respective Note (or on a continuation of such grid attached to such Note and
made a part thereof), which notations shall evidence, inter alia, the date of,
the Aggregate Outstanding Amount of, and the interest rate applicable to, the
Notes evidenced thereby. The notations on such internal records or on each such
grid (and on each such continuation) indicating the Aggregate Outstanding Amount
of the applicable Note made by such Purchaser shall be prima facie evidence
(absent manifest error) of the Aggregate Outstanding Amount thereof owing and
unpaid, but the failure to record any such amount, or any error therein, shall
not limit or otherwise affect the obligations of the Issuer hereunder or under
any Note to make payment of principal of or interest on any such Note when due.
(d)    All Notes shall be substantially identical except as to maximum
Commitment Limit and except as may otherwise be provided in or pursuant to this
Section.
(e)    Legends. Each Note issued hereunder will contain the following legend
limiting sales to institutions that qualify both as "accredited investors" as
defined in Rule 501(a)(1), (2), (3) or (7) under the Securities Act and as
"qualified purchasers" as defined in the Investment Company Act of 1940, as
amended:
THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND HAS NOT BEEN
APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR REGULATORY
AUTHORITY OF ANY STATE. THIS NOTE HAS BEEN OFFERED AND SOLD PRIVATELY. THE NOTE
OWNER HEREOF ACKNOWLEDGES THAT THESE SECURITIES ARE "RESTRICTED SECURITIES" THAT
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT AND AGREES FOR THE BENEFIT OF
THE ISSUER AND ITS AFFILIATES THAT THESE SECURITIES MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT TO A PERMITTED ASSIGNEE THAT IS BOTH (X)
AN INSTITUTION THAT QUALIFIES AS AN "ACCREDITED

35



--------------------------------------------------------------------------------

 

INVESTOR" AS DEFINED IN RULE 501(a)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT
AND (Y) A "QUALIFIED PURCHASER" FOR PURPOSES OF SECTION 3(C)(7) OF THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “INVESTMENT COMPANY ACT”),
PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT AND THE INVESTMENT COMPANY ACT, AND IN EACH CASE IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
JURISDICTION.
(f)    Execution, Delivery and Dating. (i) The Notes shall be executed on behalf
of the Issuer by any of its Authorized Officers. The signature of any of these
officers on the Notes may be manual or facsimile, (ii) the Notes bearing the
manual or facsimile signatures of individuals who were at any time Authorized
Officers shall bind the Issuer, notwithstanding that such individuals or any of
them have ceased to hold such offices prior to the authentication and delivery
of such Notes or did not hold such offices at the date of such Notes, (iii) each
Note shall be dated the date of its execution.
(g)    Registration, Registration of Transfer and Exchange, Transfer
Restrictions. (i) the Issuer shall cause to be kept a register (the "Register")
in which, subject to such reasonable regulations as it may prescribe, the Issuer
shall provide for the registration of Notes, the transfers of the Notes and the
recordation of the names and addresses of the Purchasers and the Commitment
Limits and the Notes of each Purchaser from time to time. The Register shall be
available for inspection by Company or any Purchaser at any reasonable time and
from time to time upon reasonable prior notice. The Paying Agent shall record in
the Register the Commitment Limits and the Notes, each repayment or prepayment
in respect of the Principal Balance of the Notes, and the Aggregate Outstanding
Amount of the Notes and any such recordation shall be conclusive and binding on
Company and each Purchaser, absent manifest error; provided, failure to make any
such recordation, or any error in such recordation, shall not affect any
Purchaser’s Commitment Limits or Company’s Obligations in respect of any Notes.
The Paying Agent shall serve as "Note Registrar" for the purpose of registering
Notes and transfers of the Notes as herein provided; (ii) upon surrender for
registration of a permitted transfer of any Note at the office or agency of the
Issuer, the Issuer shall execute and deliver in the name of the designated
transferee or transferees, one or more new Notes of any authorized denominations
and of a like tenor and principal amounts; (iii) at the option of the Note
owner, Notes may be exchanged for other Notes of same Aggregate Outstanding
Amount and maximum principal amounts, upon surrender of the Notes to be
exchanged at such office or agency. Whenever any Notes are so surrendered for
exchange to the Issuer, the Issuer shall execute and deliver the Notes, which
the Note owner making the exchange is entitled to receive; (iv) all Notes issued
upon any registration of transfer or exchange of Notes shall be the valid
obligations of the Issuer, evidencing the same debt, and entitled to the same
benefits under this Agreement, as the Notes surrendered upon such registration
of transfer or exchange; (v) every Note presented or surrendered to the Issuer
for registration of transfer or for exchange shall (if so required by the
Issuer) be duly endorsed, or be accompanied by a written instrument of transfer
in form satisfactory to the Issuer duly executed, by the Note owner thereof or
his attorney duly authorized in writing with such signature guaranteed by a
commercial bank or trust company, or by a member firm of a national securities
exchange, and such other documents as the Issuer may require. The Issuer shall
notify the Note Registrar of each transfer or exchange

36



--------------------------------------------------------------------------------

 

of Notes; (vi) no service charge shall be made for any registration of transfer
or exchange of Notes, but the Issuer or the Note Registrar may require payment
of a sum sufficient to cover any tax or other governmental charge that may be
imposed in connection with any registration of transfer or exchange of Notes;
(vii) no Note owner of a Note shall transfer its Note unless such transfer is
made (A)(I) to a Person who is both a “qualified purchaser” as defined in the
Investment Company Act of 1940, as amended, and who is an institution that
qualifies as an "accredited investor" as defined in Rule 501(a)(1), (2), (3) or
(7) under the Securities Act and (II) in accordance with (x) an applicable
exemption from the registration requirements under Section 5 of the Securities
Act, provided the Issuer is provided one or more certificates reasonably
satisfactory to the Issuer certifying as to the matters set forth above and an
Opinion of Counsel reasonably satisfactory to it that such transfer is so
exempt, and (z) the registration and qualification requirements (or any
applicable exemptions therefrom) under applicable state securities laws and (B)
otherwise in accordance with this Agreement; and provided further than no such
transfer shall be made until the Issuer shall have received appropriate
certificates and other documentation described in Section 2.16(d) confirming
that the transferee is completely exempt from all withholding taxes; and (viii)
each initial Purchaser on the Closing Date and subsequent Purchasers shall
execute and deliver to (1) the Issuer an Assignment Agreement substantially in
the form attached hereto as Exhibit E, and (2) the Note Registrar any applicable
tax forms required by the Note Registrar and payment instructions for such
transferee. Each Purchaser agrees, and hereby represents and warrants to the
Company, that it is both a “qualified purchaser” as defined in the Investment
Company Act of 1940, as amended, and an institution that qualifies as an
"accredited investor" as defined in Rule 501(a)(1), (2), (3) or (7) under the
Securities Act and the beneficial interest in the Notes purchased by it will be
acquired for investment only and not with a view to any public distribution
thereof, and that such Note owner will not offer to sell or otherwise dispose of
any Note acquired by it (or any interest therein) in violation of any of the
requirements of the Securities Act or any applicable state or other securities
laws. Each Note owner acknowledges that it has no right to require the Issuer to
register, under the Securities Act of 1933, as amended, or any other securities
law, the Notes (or the beneficial interest therein) acquired by it pursuant to
this Agreement. Each Note owner hereby confirms and agrees that in connection
with any transfer or syndication by it of an interest in the Notes, such Note
owner has not engaged and will not engage in a general solicitation or general
advertising including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising. Notwithstanding anything contained
herein to the contrary, the Note Registrar shall not have any duty to verify
that any transfer of the Notes was made in compliance with this subsection (g),
the Securities Act or any other applicable laws, but the Note Registrar shall
not register such transfer until the Issuer notifies the Paying Agent in writing
that such transfer may be so registered. Company hereby designates the entity
serving as the Paying Agent to serve as Company’s agent solely for purposes of
maintaining the Register as provided in this Section 2.7, and Company hereby
agrees that, to the extent such entity serves in such capacity, the entity
serving as the Paying Agent and its officers, directors, employees, agents and
affiliates shall constitute "Indemnitees".
(h)    Mutilated, Destroyed, Lost and Stolen Notes. (i) If any mutilated Note is
surrendered to the Issuer, the Issuer shall execute and deliver in exchange
therefor a new Note of

37



--------------------------------------------------------------------------------

 

the same series and of like tenor and maximum principal amount and bearing a
number not contemporaneously outstanding. If there shall be delivered to the
Issuer (x) evidence to the Issuer's satisfaction of the destruction, loss or
theft of any Note and (y) such security or indemnity as may be required by them
to hold the Issuer and any of its agents, including the Paying Agent and Note
Registrar, harmless, then, in the absence of notice to the Issuer that such Note
has been acquired by a bona fide purchaser, the Issuer shall execute and
deliver, in lieu of any such destroyed, lost or stolen Note, a new Note of the
same series and of like tenor and Aggregate Outstanding Amount and maximum
principal amount and bearing a number not contemporaneously outstanding; (ii) in
case any such mutilated, destroyed, lost or stolen Note has become or is about
to become due and payable, the Issuer in its discretion may, instead of issuing
a new Note, pay such Note; (iii) upon the issuance of any new Note under this
Section, the Issuer may require the payment of a sum sufficient to cover any tax
or other governmental charge that may be imposed in relation thereto and any
other expenses (including the fees and expenses of the Note Registrar) connected
therewith; (iv) every new Note issued pursuant to this Section in lieu of any
destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer, whether or not the destroyed, lost or
stolen Note shall be at any time enforceable by anyone, and shall be entitled to
all the benefits of this Agreement equally and proportionately with any and all
other Notes duly issued hereunder; (v) the provisions of this Section are
exclusive and shall preclude (to the extent lawful) all other rights and
remedies with respect to the replacement or payment of mutilated, destroyed,
lost or stolen Notes.
(i)    Persons Deemed Owners. Prior to due presentment of a Note for
registration of transfer, the Issuer, the Paying Agent and any agent of the
Issuer or the Paying Agent may treat the Person in whose name such Note is
registered as the absolute owner of such Note for the purpose of receiving
payment on such Note and for all other purposes whatsoever, whether or not such
Note be overdue, and none of the Issuer, the Paying Agent or any agent of the
Issuer or the Paying Agent shall be affected by notice to the contrary.
(j)    Cancellation. All Notes surrendered for payment, prepayment in whole,
registration of transfer or exchange shall, if surrendered to any Person other
than the Issuer, be delivered to the Issuer and shall be promptly cancelled by
the Issuer. The Issuer may at any time cancel any Notes previously delivered
hereunder which the Issuer may have acquired in any manner whatsoever, and may
cancel any Notes previously executed hereunder which the Issuer has not issued
and sold. No Notes shall be executed and delivered in lieu of or in exchange for
any Notes cancelled as provided in this Section, except as expressly permitted
by this Agreement. All cancelled Notes held by the Issuer shall be held or
destroyed by the Issuer in accordance with its standard retention or disposal
policy as in effect at the time. The Issuer shall provide the Paying Agent and
Note Registrar with written notice of any Note cancellation hereunder.

38



--------------------------------------------------------------------------------

 

2.8    Amortization Period End Date. Company shall repay the Notes in full on or
before the Amortization Period End Date.
2.9    Voluntary Commitment Reductions.
(a)    [Reserved].
(b)    Company may, upon not less than three (3) Business Days’ prior written
notice to Administrative Agent, at any time and from time to time terminate in
whole or permanently reduce in part the Commitment Limits in an amount up to the
amount by which the Commitment Limits exceed the Total Utilization of Commitment
Limits at the time of such proposed termination or reduction; provided, any such
partial reduction of the Commitment Limits shall be in an aggregate minimum
amount of $500,000 and integral multiples of $100,000 in excess of that amount.
(c)    Company’s notice shall designate the date (which shall be a Business Day)
of such termination or reduction and the amount of any partial reduction, and
such termination or reduction of the Commitment Limits shall be effective on the
date specified in Company’s notice and shall reduce the Commitment Limit of each
Purchaser proportionately to its applicable Pro Rata Share thereof.
2.10    Commitment Base Deficiency. Company shall prepay the Notes within two
(2) Business Day of the earlier of (i) an Authorized Officer or the Chief
Financial Officer (or in each case, the equivalent thereof) of Company becoming
aware that a Commitment Base Deficiency exists and (ii) receipt by Company of
notice from any Agent or any Purchaser that a Commitment Base Deficiency exists,
in each case in an amount equal to such Commitment Base Deficiency, which shall
be applied to prepay the Notes as necessary to cure any Commitment Base
Deficiency.
2.11    Controlled Accounts.
(a)    Company shall establish and maintain cash management systems reasonably
acceptable to the Administrative Agent, including, without limitation, with
respect to blocked account arrangements. Other than a cash management deposit
account (the "Funding Account") maintained at the Paying Agent into which
proceeds of Notes may be funded at the direction of Company, Company shall not
establish or maintain a Deposit Account or Securities Account other than a
Controlled Account and Company shall not, and shall cause Servicer not to
deposit Collections or proceeds thereof in a Securities Account or Deposit
Account which is not a Controlled Account (provided, that, inadvertent and
non-reoccurring errors by Servicer in applying such Collections or proceeds that
are promptly, and in any event within two (2) Business Days after Servicer or
Company has (or should have had in the exercise of reasonable diligence)
knowledge thereof, cured shall not be considered a breach of this covenant). All
Collections and proceeds of Collateral shall be subject to an express trust for
the benefit of Collateral Agent on behalf of the Secured Parties and shall be
delivered to Purchasers for application to the Obligations or any other amount
due under any other Funding Document as set forth in this Agreement.
(b)    On or prior to the date hereof, Company shall cause to be established and
maintained, (i) a trust account (or sub-accounts) in the name of Company and
under the sole

39



--------------------------------------------------------------------------------

 

dominion and control of, the Collateral Agent designated as the "Collection
Account" in each case bearing a designation clearly indicating that the funds
and other property credited thereto are held for Collateral Agent for the
benefit of the Purchasers and subject to the applicable Securities Account
Control Agreement and (ii) a Deposit Account into which the proceeds of all
Pledged Receivables, including by automatic debit from Receivables Obligors’
operating accounts, shall be deposited in the name of Company designated as the
"Lockbox Account" as to which the Collateral Agent has sole dominion and control
over such account for the benefit of the Secured Parties within the meaning of
Section 9-104(a)(2) of the UCC pursuant to the Lockbox Account Control
Agreement. The Lockbox Account Control Agreement will provide that all funds in
the Lockbox Account will be swept daily into the Collection Account.
(c)    Lockbox System.
(i)    Company has established pursuant to the Lockbox Account Control Agreement
and the other Control Agreements for the benefit of the Collateral Agent, on
behalf of the Secured Parties, a system of lockboxes and related accounts or
deposit accounts as described in Sections 2.11(a) and (b) (the "Lockbox System")
into which (subject to the proviso in Section 2.11(a)) all Collections shall be
deposited.
(ii)    Company shall have identified a method reasonably satisfactory to
Administrative Agent to grant Backup Servicer (and its delegates) access to the
Lockbox Account when the Backup Servicer has become the Successor Servicer in
accordance with the Funding Documents, for purposes of initiating ACH transfers
from Receivables Obligors’ operating accounts after the Credit Agreement Closing
Date.
(iii)    Company shall not establish any lockbox or lockbox arrangement without
the consent of the Administrative Agent in its sole discretion, and prior to
establishing any such lockbox or lockbox arrangement, Company shall cause each
bank or financial institution with which it seeks to establish such a lockbox or
lockbox arrangement, to enter into a control agreement with respect thereto in
form and substance satisfactory to the Administrative Agent in its sole
discretion.
(iv)    Without the prior written consent of the Administrative Agent, Company
shall not (A) change the general instructions given to the Servicer in respect
of payments on account of Pledged Receivables to be deposited in the Lockbox
System or (B) change any instructions given to any bank or financial institution
which in any manner redirects any Collections or proceeds thereof in the Lockbox
System to any account which is not a Controlled Account.
(v)    Company acknowledges and agrees that (A) the funds on deposit in the
Lockbox System shall continue to be collateral security for the Obligations
secured thereby, and (B) upon the occurrence and during the continuance of an
Event of Default, at the election of the Requisite Purchasers, the funds on
deposit in the Lockbox System may be applied as provided in Section 2.12(b).

40



--------------------------------------------------------------------------------

 

(vi)    Company has directed, and will at all times hereafter direct, the
Servicer to direct payment from each of the Receivables Obligors on account of
Pledged Receivables directly to the Lockbox System. Company agrees (A) to
instruct the Servicer to instruct each Receivables Obligor to make all payments
with respect to Pledged Receivables directly to the Lockbox System and (B)
promptly (and, except as set forth in the proviso to this Section 2.11(c)(vi),
in no event later than two (2) Business Days following receipt) to deposit all
payments received by it on account of Pledged Receivables, whether in the form
of cash, checks, notes, drafts, bills of exchange, money orders or otherwise, in
the Lockbox System in precisely the form in which they are received (but with
any endorsements of Company necessary for deposit or collection), and until they
are so deposited to hold such payments in trust for and as the property of the
Collateral Agent; provided, however, that with respect to any payment received
that does not contain sufficient identification of the account number to which
such payment relates or cannot be processed due to an act beyond the control of
the Servicer, such deposit shall be made no later than the second Business Day
following the date on which such account number is identified or such payment
can be processed, as applicable.
(vii)    So long as no Event of Default has occurred and shall be continuing,
Company or its designee shall be permitted to direct the investment of the funds
from time to time held in the Controlled Accounts (A) in Permitted Investments
and to sell or liquidate such Permitted Investments and reinvest proceeds from
such sale or liquidation in other Permitted Investments (but none of the
Collateral Agent, the Administrative Agent or the Purchasers shall have
liability whatsoever in respect of any failure by the Controlled Account Bank to
do so), with all such proceeds and reinvestments to be held in the applicable
Controlled Account; provided, however, that the maturity of the Permitted
Investments on deposit in the Controlled Accounts shall be no later than the
Business Day immediately preceding the date on which such funds are required to
be withdrawn therefrom pursuant to this Agreement, (B) to repay the Notes in
accordance with Section 2.1(b), provided, however, that (w) in order to effect
any such repayment from a Controlled Account, Company shall deliver to the
Administrative Agent and Paying Agent, a Controlled Account Voluntary Payment
Notice in substantially the form of Exhibit K hereto no later than 12:00 p.m.
(New York City time) on the Business Day prior to the date of any such repayment
specifying the date of prepayment, the amount to be repaid and the Controlled
Account from which such repayment shall be made, (x) no more than three (3)
fundings of Notes pursuant to Section 2.1 may be made in any calendar week, (y)
the minimum amount of any such repayment on the Notes shall be $50,000, and (z)
after giving effect to each such repayment, an amount equal to not less than the
sum of (i) during any Reserve Account Funding Period, any Reserve Account
Funding Amount and (ii) the aggregate of 105% of the aggregate pro forma amount
of interest, fees and expenses projected to be due hereunder and under the
Servicing Agreement, the Backup Servicing Agreement, the Custodial Agreement and
the Successor Servicing Agreement, if any, for the remainder of the applicable
Interest Period, based on the Accrued Interest Amount on such date and a
projection of the interest to accrue on the Notes during the remainder of the
applicable Interest Period using the same assumptions as are contained in the
calculation of the Accrued Interest Amount, and the Total Utilization of
Commitment Limits on such date (after giving effect to such repayments), shall
remain

41



--------------------------------------------------------------------------------

 

in the Controlled Accounts, or (C) to purchase additional Eligible Receivables
pursuant to the terms and conditions of the Asset Purchase Agreement, provided,
that a Commitment Base Certificate (evidencing sufficient Availability after
giving effect to the release of Collections and the funding of any Note being
made on such date and that after giving effect to the release of Collections, no
event has occurred and is continuing that constitutes, or would result from such
release that would constitute, a Commitment Base Deficiency, Default or Event of
Default) and a Commitment Base Report shall be delivered to the Administrative
Agent, the Paying Agent and the Custodian no later than 11:00 a.m. (New York
City time) at least two (2) Business Days in advance of any such proposed
purchase or release, (x) if such purchase of Eligible Receivables were being
funded with Notes, the conditions for funding such Note on such date contained
in Section 3.2(a)(iii) and Section 3.2(a)(vi) would be satisfied as of such
date, and provided further, that if such withdrawal from the Collection Account
does not occur simultaneously with the funding of a Note by the Purchasers
hereunder pursuant to the delivery of a Funding Notice, such withdrawal shall be
considered a "Note" solely for purposes of Section 2.1(c)(iv) (y) no more than
three (3) fundings of Notes pursuant to Section 2.1 may be made in any calendar
week and (z) after giving effect to such release, an amount equal to not less
than the sum of (i) during any Reserve Account Funding Period, any Reserve
Account Funding Amount and (ii) the aggregate of 105% of the aggregate pro forma
amount of interest, fees and expenses projected to be due hereunder and under
the Servicing Agreement, the Backup Servicing Agreement, the Custodial Agreement
and the Successor Servicing Agreement, if any, for the remainder of the
applicable Interest Period, based on the Accrued Interest Amount on such date
and a projection of the interest to accrue on the Notes during the remainder of
the applicable Interest Period using the same assumptions as are contained in
the calculation of the Accrued Interest Amount, and the Total Utilization of
Commitment Limits on such date shall remain in the Controlled Accounts.
(viii)    All income and gains from the investment of funds in the Controlled
Accounts shall be retained in the respective Controlled Account from which they
were derived, until each Interest Payment Date, at which time such income and
gains shall be applied in accordance with Section 2.12(a) or (b) (or, if sooner,
until utilized for a repayment pursuant to Section 2.11(c)(vii)(B) or a purchase
of additional Eligible Receivables pursuant to Section 2.11(c)(vii)(C)), as the
case may be. As between Company and Collateral Agent, Company shall treat all
income, gains and losses from the investment of amounts in the Controlled
Accounts as its income or loss for federal, state and local income tax purposes.
(d)    Reserve Account. On or prior to the date hereof, Company shall cause to
be established and maintained a Deposit Account in the name of Company
designated as the "Reserve Account" as to which the Collateral Agent has control
over such account for the benefit of the Purchasers within the meaning of
Section 9-104(a)(2) of the UCC pursuant to the Blocked Account Control
Agreement. The Reserve Account will be funded during a Reserve Account Funding
Period with funds available therefor pursuant to Section 2.12(a). At any time
after the giving of a Termination Notice by the Administrative Agent, the Paying
Agent shall at the written direction of the Administrative Agent withdraw from
time to time up to an aggregate amount of $100,000 from the Reserve Account to
pay Servicing Transition Expenses during the Servicing Transition

42



--------------------------------------------------------------------------------

 

Period. On the first Interest Payment Date after the occurrence and during the
continuance of an Event of Default, the Paying Agent shall at the written
direction of the Administrative Agent transfer into the Collection Account for
application on such Interest Payment Date in accordance with Section 2.12(b) the
amount by which the amount in the Reserve Account exceeds the excess, if any, of
$100,000 over the aggregate amount previously withdrawn from the Reserve Account
to pay Servicing Transition Expenses. If the first Interest Payment Date after
the end of a Servicing Transition Period is during the continuance of an Event
of Default, the Paying Agent shall at the written direction of the
Administrative Agent transfer into the Collection Account for application on
such Interest Payment Date in accordance with Section 2.12(b) all amounts in the
Reserve Account. If, after the first Reserve Account Funding Event to occur
hereunder, a Reserve Account Funding Event Cure occurs, on the next Interest
Payment Date after the occurrence of such Reserve Account Funding Event Cure the
Paying Agent shall, at the direction of Company, transfer all amounts in the
Reserve Account into the Collection Account for application on such Interest
Payment Date in accordance with Section 2.12(a). For the avoidance of doubt,
only one Reserve Account Funding Event Cure shall be permitted hereunder.
2.12    Application of Proceeds.
(a)    Application of Amounts in the Collection Account. So long as no Event of
Default has occurred and is continuing (after giving effect to the application
of funds in accordance herewith on the relevant date) and the Variable
Termination Date has not yet occurred, on each Interest Payment Date, all
amounts in the Controlled Accounts (other than the Reserve Account) shall be
applied by the Paying Agent based on the Monthly Servicing Report as follows:
(i)    first, to Company, on a pari passu basis, (A) amounts sufficient for
Company to maintain its limited liability company existence and to pay similar
expenses up to an amount not to exceed $1,000 in any Fiscal Year, and only to
the extent not previously distributed to Company during such Fiscal Year
pursuant to clause (ix) below, and (B) to pay any accrued and unpaid Servicing
Fees;
(ii)    second, on a pari passu basis, (A) to Company to pay any accrued and
unpaid Backup Servicing Fees and any accrued and unpaid fees and expenses of the
Custodian and the Controlled Account Bank (in respect of the Controlled
Accounts), (B) to Administrative Agent to pay any costs, fees or indemnities
then due and owing to Administrative Agent under the Funding Documents; (C) to
Collateral Agent to pay any costs, fees or indemnities then due and owing to
Collateral Agent under the Funding Documents; and (D) to Paying Agent to pay any
costs, fees or indemnities then due and owing to Paying Agent under the Funding
Documents; provided, however, that the aggregate amount of costs, fees or
indemnities payable to Administrative Agent, the Collateral Agent or the
Controlled Account Bank (in respect of the Controlled Accounts) pursuant to this
clause (ii) shall not exceed $450,000 in any Fiscal Year;
(iii)    third, on a pro rata basis, to the Purchasers to pay costs, fees, and
accrued interest on the Notes and expenses and interest thereon payable pursuant
to the Funding Documents;

43



--------------------------------------------------------------------------------

 

(iv)    fourth, on a pro rata basis, to the Purchasers in an amount necessary to
reduce any Commitment Base Deficiency to zero;
(v)    fifth, to pay to Administrative Agent, Paying Agent, Collateral Agent and
the Controlled Account Bank any costs, fees or indemnities not paid in
accordance with clause (ii) above;
(vi)    sixth, during a Reserve Account Funding Period, to the Reserve Account
an amount equal to any Reserve Account Funding Amount;
(vii)    seventh, to pay all other Obligations or any other amount then due and
payable hereunder;
(viii)    eighth, at the election of Company, on a pro rata basis, to the
Purchasers, as applicable, to repay the principal of the Notes; and
(ix)    ninth, prior to the Amortization Period End Date, and provided that no
Commitment Base Deficiency would occur after giving effect to such distribution,
any remainder to Company or as Company shall direct consistent with Section 6.5.
(b)    Notwithstanding anything herein to the contrary, upon the occurrence and
during the continuance of an Event of Default and during the Amortization
Period, on each Interest Payment Date, all amounts in the Controlled Accounts
shall be applied by the Paying Agent based on the Monthly Servicing Report as
follows:
(i)    first, to Company, on a pari passu basis, (A) amounts sufficient for
Company to maintain its limited liability company existence and to pay similar
expenses up to an amount not to exceed $1,000 in any Fiscal Year, and only to
the extent not previously distributed to Company during such Fiscal Year
pursuant to Section 2.12(a)(i) or 2.12(a)(ix) above, and (B) to pay any accrued
and unpaid Servicing Fees;
(ii)    second, on a pari passu basis, (A) to Company to pay any accrued and
unpaid Backup Servicing Fees and any accrued and unpaid fees and expenses of the
Custodian and the Controlled Account Bank (in respect of the Controlled
Accounts), (B) to Administrative Agent to pay any costs, fees or indemnities
then due and owing to Administrative Agent under the Funding Documents (C) to
Collateral Agent to pay any costs, fees or indemnities then due and owing to
Collateral Agent under the Funding Documents and (D) to Paying Agent to pay any
costs, fees or indemnities then due and owing to Paying Agent under the Funding
Documents;
(iii)    third, on a pro rata basis, to the Purchasers to pay costs, fees, and
accrued interest (including any additional interest accruing under Section 2.6)
on the Notes and expenses and interest thereon payable pursuant to the Funding
Documents;
(iv)    fourth, on a pro rata basis, to the Purchasers until the Notes are paid
in full;

44



--------------------------------------------------------------------------------

 

(v)    fifth, to pay all other Obligations or any other amount then due and
payable hereunder; and
(vi)    sixth, any remainder to Company.
2.13    General Provisions Regarding Payments.
(a)    All payments by Company of principal, interest, fees and other
Obligations shall be made in Dollars in immediately available funds, without
defense, recoupment, setoff or counterclaim, free of any restriction or
condition, and paid not later than 12:00 p.m. (New York City time) on the date
due via wire transfer of immediately available funds. Funds received after that
time on such due date shall be deemed to have been paid by Company on the next
Business Day (provided, that any repayment made pursuant to Section
2.11(c)(vii)(B) or any application of funds by Paying Agent pursuant to Section
2.12 on any Interest Payment Date shall be deemed for all purposes to have been
made in accordance with the deadlines and payment requirements described in this
Section 2.13).
(b)    All payments in respect of the Aggregate Outstanding Amount of any Note
(other than voluntary prepayments of Notes or payments pursuant to Section 2.10)
shall be accompanied by payment of accrued interest on the Aggregate Outstanding
Amount being repaid or prepaid.
(c)    Paying Agent shall promptly distribute to each Purchaser at such address
as such Purchaser shall indicate in writing, the applicable Pro Rata Share of
each Purchaser of all payments and prepayments of principal and interest due
hereunder, together with all other amounts due with respect thereto, including,
without limitation, all fees payable with respect thereto, to the extent
received by Paying Agent.
(d)    Whenever any payment to be made hereunder shall be stated to be due on a
day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder or of the fees hereunder.
(e)    Except as set forth in the proviso to Section 2.13(a), Paying Agent shall
deem any payment by or on behalf of Company hereunder to them that is not made
in same day funds prior to 12:00 p.m. (New York City time) to be a
non‑conforming payment. Any such payment shall not be deemed to have been
received by Paying Agent until the later of (i) the time such funds become
available funds, and (ii) the applicable next Business Day. Paying Agent shall
give prompt notice via electronic mail to Company and Administrative Agent if
any payment is non‑conforming. Any non‑conforming payment may constitute or
become a Default or Event of Default in accordance with the terms of Section
7.1(a). Interest shall continue to accrue on any principal as to which a
non‑conforming payment is made until such funds become available funds (but in
no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the Default Interest Rate determined
pursuant to Section 2.6 from the date such amount was due and payable until the
date such amount is paid in full.

45



--------------------------------------------------------------------------------

 

2.14    Ratable Sharing. Purchasers hereby agree among themselves that, except
as otherwise provided in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral, if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Notes funded and applied in accordance with the terms hereof),
through the exercise of any right of set‑off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Funding Documents,
or otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Purchaser hereunder or under the other Funding Documents
(collectively, the "Aggregate Amounts Due" to such Purchaser) which is greater
than such Purchaser would be entitled pursuant to this Agreement, then the
Purchaser receiving such proportionately greater payment shall (a) notify
Administrative Agent, Paying Agent and each Purchaser of the receipt of such
payment and (b) apply a portion of such payment to purchase participations
(which it shall be deemed to have purchased from each seller of a participation
simultaneously upon the receipt by such seller of its portion of such payment)
in the Aggregate Amounts Due to the other Purchasers so that the recovery of
such Aggregate Amounts Due shall be shared by the applicable Purchasers in
proportion to the Aggregate Amounts Due to them pursuant to this Agreement;
provided, if all or part of such proportionately greater payment received by
such purchasing Purchaser is thereafter recovered from such Purchaser upon the
bankruptcy or reorganization of Company or otherwise, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to such purchasing Purchaser ratably to the extent of such recovery, but without
interest. Company expressly consents to the foregoing arrangement and agrees
that any holder of a participation so purchased may exercise any and all rights
of banker’s lien, setoff or counterclaim with respect to any and all monies
owing by Company to that holder with respect thereto as fully as if that holder
were owed the amount of the participation held by that holder.
2.15    Increased Costs; Capital Adequacy.
(a)    Compensation for Increased Costs and Taxes. Subject to the provisions of
Section 2.16 (which shall be controlling with respect to the matters covered
thereby), in the event that any Affected Party shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
Governmental Authority, in each case that becomes effective after the Closing
Date, or compliance by such Affected Party with any guideline, request or
directive issued or made after the Closing Date (or with respect to any
Purchaser which becomes a Purchaser after the date hereof, effective after such
date) by any central bank or other Governmental Authority or quasi‑Governmental
Authority (whether or not having the force of law): (i) subjects such Affected
Party (or its applicable lending office) to any additional Tax (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) with respect to
this Agreement or any of the other Funding Documents or any of its obligations
hereunder or thereunder or any payments to such Affected Party (or its
applicable lending office) of principal, interest, fees or any other amount
payable hereunder; (ii) imposes, modifies or holds applicable any reserve
(including any marginal, emergency, supplemental, special or other

46



--------------------------------------------------------------------------------

 

reserve), special deposit, compulsory loan, FDIC or other insurance or charge or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Affected Party; or (iii)
imposes any other condition (other than with respect to a Tax matter) on or
affecting such Affected Party (or its applicable lending office) or its
obligations hereunder; and the result of any of the foregoing is to increase the
cost to such Affected Party of entering into this Agreement, funding or
maintaining Notes hereunder or to reduce any amount received or receivable by
such Affected Party (or its applicable lending office) with respect thereto;
then, in any such case, if such Affected Party deems such change to be material,
Company shall promptly pay to such Affected Party, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Affected Party in its sole discretion shall determine) as may
be necessary to compensate such Affected Party for any such increased cost or
reduction in amounts received or receivable hereunder and any reasonable
expenses related thereto. Such Affected Party shall deliver to Company (with a
copy to Administrative Agent and Paying Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to such Affected Party under this Section 2.15(a), which statement shall be
conclusive and binding upon all parties hereto absent manifest error.
(b)    Capital Adequacy Adjustment. In the event that any Affected Party shall
have determined in its sole discretion (which determination shall, absent
manifest effort, be final and conclusive and binding upon all parties hereto)
that (i) the adoption, effectiveness, phase‑in or applicability of any law, rule
or regulation (or any provision thereof) regarding capital adequacy, or any
change therein or in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or (ii) compliance by any Affected
Party (or its applicable lending office) or any company controlling such
Affected Party with any guideline, request or directive regarding capital
adequacy (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, in each case after the Closing
Date, has or would have the effect of reducing the rate of return on the capital
of such Affected Party or any company controlling such Affected Party as a
consequence of, or with reference to, such Affected Party’s Notes or Commitment
Limits, or participations therein or other obligations hereunder with respect to
the Notes to a level below that which such Affected Party or such controlling
company could have achieved but for such adoption, effectiveness, phase‑in,
applicability, change or compliance (taking into consideration the policies of
such Affected Party or such controlling company with regard to capital
adequacy), then from time to time, within five (5) Business Days after receipt
by Company from such Affected Party of the statement referred to in the next
sentence, Company shall pay to such Affected Party such additional amount or
amounts as will compensate such Affected Party or such controlling company on an
after‑tax basis for such reduction. Such Affected Party shall deliver to Company
(with a copy to Administrative Agent and Paying Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to such Affected Party under this Section 2.15(b), which statement
shall be conclusive and binding upon all parties hereto absent manifest error.
For the avoidance of doubt, subsections (i) and (ii) of this Section 2.15 shall
apply, without limitation, to all requests, rules, guidelines or directives
concerning liquidity and capital adequacy issued by any Governmental Authority
(x) under or in connection with the

47



--------------------------------------------------------------------------------

 

implementation of the Dodd-Frank Wall Street Reform and Consumer Protection Act
of 2010, as amended to the date hereof and from time to time hereafter, and any
successor statute and (y) in connection with the implementation of the
recommendations of the Bank for International Settlements or the Basel Committee
on Banking Regulations and Supervisory Practices (or any successor or similar
authority), regardless of the date adopted, issued, promulgated or implemented.
(c)    Delay in Requests. Failure or delay on the part of any Affected Party to
demand compensation pursuant to the foregoing provisions of this Section 2.15
shall not constitute a waiver of such Affected Party's right to demand such
compensation, provided that Company shall not be required to compensate an
Affected Party pursuant to the foregoing provisions of this Section 2.15 for any
increased costs incurred or reductions suffered more than thirty (30) days prior
to the date that such Affected Party notifies Company of the matters giving rise
to such increased costs or reductions and of such Affected Party's intention to
claim compensation therefor.
Notwithstanding anything to the contrary in this Section 2.15, with respect to
any Affected Party that is not a bank or a broker-dealer, the Company shall not
be required to pay any increased costs under this Section 2.15 if the payment of
such increased cost would cause the Company’s all-in cost of funding hereunder,
for the applicable period to be in excess of the LIBO Rate plus 7.5%.
2.16    Taxes; Withholding, etc.
(a)    Payments to Be Free and Clear. Subject to Section 2.16(b), all sums
payable by Company hereunder and under the other Funding Documents shall (except
to the extent required by law) be paid free and clear of, and without any
deduction or withholding on account of, any Tax imposed, levied, collected,
withheld or assessed by or within the United States or any political subdivision
in or of the United States or any other jurisdiction from or to which a payment
is made by or on behalf of Company or by any federation or organization of which
the United States or any such jurisdiction is a member at the time of payment.
(b)    Withholding of Taxes. If Company or any other Person is required by law
to make any deduction or withholding on account of any such Tax from any sum
paid or payable by Company to an Affected Party under any of the Funding
Documents: (i) Company shall notify Paying Agent of any such requirement or any
change in any such requirement as soon as Company becomes aware of it; (ii)
Company or the Paying Agent shall make such deduction or withholding and pay any
such Tax to the relevant Governmental Authority before the date on which
penalties attach thereto, such payment to be made (if the liability to pay is
imposed on Company) for its own account or (if that liability is imposed on
Paying Agent or such Affected Party, as the case may be) on behalf of and in the
name of Paying Agent or such Affected Party; (iii) if such Tax is an Indemnified
Tax, the sum payable by Company in respect of which the relevant deduction,
withholding or payment is required shall be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment (and any
withholdings imposed on additional amounts payable under this paragraph), such
Affected Party receives on the due date a net sum equal to what it would have
received had no such deduction, withholding or payment been required or made;
and (iv) within thirty (30) days after paying any sum from which it is required
by law to make any deduction or withholding, and within thirty (30) days after
the due date of payment of

48



--------------------------------------------------------------------------------

 

any Tax which it is required by clause (ii) above to pay, Company shall deliver
to Paying Agent evidence satisfactory to the other Affected Parties of such
deduction, withholding or payment and of the remittance thereof to the relevant
taxing or other authority.
(c)    Indemnification by Company. Company shall indemnify each Affected Party,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes payable or paid by such Affected Party or required to be
withheld or deducted from a payment to such Affected Party and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to Company by an Affected Party (with a copy to the Paying Agent), or by the
Paying Agent on its own behalf or on behalf of an Affected Party, shall be
conclusive absent manifest error.
(d)    Evidence of Exemption or Reduced Rate From U.S. Withholding Tax.
(i)    Each Purchaser that is not a United States Person (as such term is
defined in Section 7701(a)(30) of the Internal Revenue Code) for U.S. federal
income tax purposes (a "Non‑US Purchaser") shall, to the extent it is legally
entitled to do so, deliver to Paying Agent for transmission to Company, on or
prior to the Closing Date (in the case of each Purchaser listed on the signature
pages hereof on the Closing Date) or on or prior to the date of the Assignment
Agreement pursuant to which it becomes a Purchaser (in the case of each other
Purchaser), and at such other times as may be necessary in the determination of
Company or Paying Agent (each in the reasonable exercise of its discretion), (A)
two original copies of Internal Revenue Service Form W‑8BEN, W-8BEN-E, W-8ECI or
W-8IMY, as applicable (with appropriate attachments) (or any successor forms),
properly completed and duly executed by such Purchaser, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Company to establish that such Purchaser is not subject to, or is eligible
for a reduction in the rate of, deduction or withholding of United States
federal income tax with respect to any payments to such Purchaser of principal,
interest, fees or other amounts payable under any of the Funding Documents, or
(B) if such Purchaser is not a "bank" or other Person described in Section
881(c)(3) of the Internal Revenue Code and cannot deliver Internal Revenue
Service Form W-8IMY or W‑8ECI pursuant to clause (A) above and is relying on the
so called "portfolio interest exception", a Certificate Regarding Non‑Bank
Status together with two original copies of Internal Revenue Service Form W‑8BEN
or W-8BEN-E, as applicable (or any successor form), properly completed and duly
executed by such Purchaser, and such other documentation required under the
Internal Revenue Code and reasonably requested by Company to establish that such
Purchaser is not subject, or is eligible for a reduction in the rate of, to
deduction or withholding of United States federal income tax with respect to any
payments to such Purchaser of interest payable under any of the Funding
Documents. Each Purchaser required to deliver any forms, certificates or other
evidence with respect to United States federal income tax withholding matters
pursuant to this Section 2.16(d)(i) or Section 2.16(d)(ii) hereby agrees, from
time to time after the initial delivery by such Purchaser of such forms,
certificates or other evidence, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in

49



--------------------------------------------------------------------------------

 

any material respect, that such Purchaser shall promptly deliver to Paying Agent
for transmission to Company two new original copies of Internal Revenue Service
Form W‑8BEN, W-8BEN-E, W‑8IMY, or W‑8ECI, or, if relying on the "portfolio
interest exception", a Certificate Regarding Non‑Bank Status and two original
copies of Internal Revenue Service Form W‑8BEN or W-8BEN-E, as applicable (or
any successor form), as the case may be, properly completed and duly executed by
such Purchaser, and such other documentation required under the Internal Revenue
Code and reasonably requested by Company to confirm or establish that such
Purchaser is not subject to, or is eligible for a reduction in the rate of,
deduction or withholding of United States federal income tax with respect to
payments to such Purchaser under the Funding Documents, or notify Paying Agent
and Company of its inability to deliver any such forms, certificates or other
evidence.
(ii)    Any Purchaser that is a U.S. Person shall deliver to Company and the
Paying Agent on or prior to the date on which such Purchaser becomes a Purchaser
under this Agreement on the Closing Date or pursuant to an Assignment Agreement
(and from time to time thereafter upon the reasonable request of Company or the
Paying Agent), executed originals of IRS Form W-9 certifying that such Purchaser
is a U.S. Person and exempt from U.S. federal backup withholding tax.
(iii)    If a payment made to a Purchaser under any Funding Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Purchaser were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Purchaser shall deliver to Company and the Paying Agent at the time or times
reasonably requested by Company or the Paying Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Company or the Paying Agent as may be necessary for Company and the
Paying Agent to comply with their obligations under FATCA and to determine that
such Purchaser has complied with such Purchaser’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.16(d)(iii), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.
(e)    Payment of Other Taxes by the Company. The Company shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
2.17    Obligation to Mitigate. Each Purchaser agrees that, as promptly as
practicable after the officer of such Purchaser responsible for administering
its Notes becomes aware of the occurrence of an event or the existence of a
condition that would cause such Purchaser to become an Affected Purchaser or
that would entitle such Purchaser to receive payments under Section 2.15 and/or
Section 2.16, it will, to the extent not inconsistent with the internal policies
of such Purchaser and any applicable legal or regulatory restrictions, use
reasonable efforts to (a) make, issue, fund or maintain its Note Fundings
through another office of such Purchaser, or (b) take such other measures as
such Purchaser may deem reasonable, if as a result thereof the additional
amounts

50



--------------------------------------------------------------------------------

 

which would otherwise be required to be paid to such Purchaser pursuant to 2.15
and/or 2.16 would be materially reduced and if, as determined by such Purchaser
in its sole discretion, the making, issuing, funding or maintaining of such
Commitment Limits or Notes through such other office or in accordance with such
other measures, as the case may be, would not otherwise adversely affect such
Commitment Limits or Notes or the interests of such Purchaser; provided, such
Purchaser will not be obligated to utilize such other office pursuant to this
Section 2.17 unless Company agrees to pay all reasonable and incremental
expenses incurred by such Purchaser as a result of utilizing such other office
as described above. A certificate as to the amount of any such expenses payable
by Company pursuant to this Section 2.17 (setting forth in reasonable detail the
basis for requesting such amount) submitted by such Purchaser to Company (with a
copy to Administrative Agent) shall be conclusive absent manifest error.
2.18    [Reserved].
2.19    [Reserved].
2.20    The Paying Agent.
(a)    The Purchasers hereby appoint Deutsche Bank Trust Company Americas as the
initial Paying Agent. All payments of amounts due and payable in respect of the
Obligations that are to be made from amounts withdrawn from the Collection
Account pursuant to Section 2.12 shall be made by the Paying Agent based on the
Monthly Servicing Report.
(b)    The Paying Agent hereby agrees that, subject to the provisions of this
Section, it shall:
(i)    hold any sums held by it for the payment of amounts due with respect to
the Obligations in trust for the benefit of the Persons entitled thereto until
such sums shall be paid to such Persons or otherwise disposed of as herein
provided and pay such sums to such Persons as herein provided;
(ii)    give the Administrative Agent and each Purchaser notice of any default
by the Company in the making of any payment required to be made with respect to
the Obligations of which it has actual knowledge;
(iii)    comply with all requirements of the Internal Revenue Code and any
applicable State law with respect to the withholding from any payments made by
it in respect of any Obligations of any applicable withholding taxes imposed
thereon and with respect to any applicable reporting requirements in connection
therewith; and
(iv)    provide to the Agents such information as is required to be delivered
under the Internal Revenue Code or any State law applicable to the particular
Paying Agent, relating to payments made by the Paying Agent under this
Agreement.
(c)    Each Paying Agent (other than the initial Paying Agent) shall be
appointed by the Purchasers with the prior written consent of the Company.

51



--------------------------------------------------------------------------------

 

(d)    The Company shall indemnify the Paying Agent and its officers, directors,
employees and agents for, and hold them harmless against any loss, liability or
expense incurred, other than in connection with the willful misconduct, fraud,
gross negligence or bad faith on the part of the Paying Agent, arising out of or
in connection with the performance of its obligations under and in accordance
with this Agreement, including the costs and expenses of defending itself
against any claim or liability in connection with the exercise or performance of
any of its powers or duties under this Agreement. All such amounts shall be
payable in accordance with Section 2.12 and such indemnity shall survive the
termination of this Agreement and the resignation or removal of the Paying
Agent.
(e)    The Paying Agent undertakes to perform such duties, and only such duties,
as are expressly set forth in this Agreement. No implied covenants or
obligations shall be read into this Agreement against the Paying Agent. The
Paying Agent may conclusively rely on the truth of the statements and the
correctness of the opinions expressed in any certificates or opinions furnished
to the Paying Agent pursuant to and conforming to the requirements of this
Agreement.
(f)    The Paying Agent shall not be liable for any action taken or not taken by
it (i) with the consent or at the direction or request of Requisite Purchasers
or the Administrative Agent, or (ii) in the absence of its own gross negligence
or willful misconduct as determined by a court of competent jurisdiction, no
longer subject to appeal or review.
(g)    The Paying Agent shall not be charged with knowledge of any Default or
Event of Default unless an authorized officer of the Paying Agent obtains actual
knowledge of such event or the Paying Agent receives written notice of such
event from the Company, the Servicer, any Secured Party or any Agent, as the
case may be. The receipt and/or delivery of reports and other information under
this Agreement by the Paying Agent shall not constitute notice or actual or
constructive knowledge of any Default or Event of Default contained therein.
(h)    The Paying Agent shall not be required to expend or risk its own funds or
otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if there shall be
reasonable grounds for believing that the repayment of such funds or adequate
indemnity against such risk or liability shall not be reasonably assured to it,
and none of the provisions contained in this Agreement shall in any event
require the Paying Agent to perform, or be responsible for the manner of
performance of, any of the obligations of the Company under this Agreement.
(i)    The Paying Agent may rely and shall be protected in acting or refraining
from acting upon any resolution, certificate of an Authorized Officer, any
Monthly Servicing Report, certificate of auditors or any other certificate,
statement, instrument, opinion, report, notice, request, consent, order,
appraisal, bond or other paper or document reasonably believed by it to be
genuine and to have been signed or presented by the proper party or parties.
(j)    The Paying Agent may consult with counsel of its choice with regard to
legal questions arising out of or in connection with this Agreement and the
advice or opinion of such counsel, selected with due care, shall be full and
complete authorization and protection in respect

52



--------------------------------------------------------------------------------

 

of any action taken, omitted or suffered by the Paying Agent in good faith and
in accordance therewith.
(k)    The Paying Agent shall be under no obligation to exercise any of the
rights, powers or remedies vested in it by this Agreement or to institute,
conduct or defend any litigation under this Agreement or in relation to this
Agreement, at the request, order or direction of the Administrative Agent, any
Purchaser or any Agent pursuant to the provisions of this Agreement, unless the
Administrative Agent, on behalf of the Secured Parties, such Purchaser or such
Agent shall have offered to the Paying Agent security or indemnity satisfactory
to it against the costs, expenses and liabilities that may be incurred therein
or thereby.
(l)    Except as otherwise expressly set forth in Section 2.21, the Paying Agent
shall not be bound to make any investigation into the facts of matters stated in
any resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, approval, bond or other paper or document, unless
requested in writing so to do by a Purchaser or the Administrative Agent;
provided, that if the payment within a reasonable time to the Paying Agent of
the costs, expenses or liabilities likely to be incurred by it in the making of
such investigation shall be, in the opinion of the Paying Agent, not reasonably
assured by the Company, the Paying Agent may require reasonable indemnity
against such cost, expense or liability as a condition to so proceeding. The
reasonable expense of every such examination shall be paid by the Company or, if
paid by the Paying Agent, shall be reimbursed by the Company to the extent of
funds available therefor pursuant to Section 2.12.
(m)    The Paying Agent shall not be responsible for the acts or omissions of
the Administrative Agent, the Company, the Servicer, any Agent, any Purchaser or
any other Person.
(n)    Any Person into which the Paying Agent may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which to Paying Agent shall be a party, or any
Person succeeding to the business of the Paying Agent, shall be the successor of
the Paying Agent under this Agreement, without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.
(o)    The Paying Agent does not assume and shall have no responsibility for,
and makes no representation as to, monitoring the value of any Collateral.
(p)    If the Paying Agent shall at any time receive conflicting instructions
from the Administrative Agent and the Company or the Servicer or any other party
to this Agreement and the conflict between such instructions cannot be resolved
by reference to the terms of this Agreement, the Paying Agent shall be entitled
to rely on the instructions of the Administrative Agent. The Paying Agent may
rely upon the validity of documents delivered to it, without investigation as to
their authenticity or legal effectiveness, and the parties to this Agreement
will hold the Paying Agent harmless from any claims that may arise or be
asserted against the Paying Agent because of the invalidity of any such
documents or their failure to fulfill their intended purpose.

53



--------------------------------------------------------------------------------

 

(q)    The Paying Agent is authorized, in its sole discretion, to disregard any
and all notices or instructions given by any other party hereto or by any other
person, firm or corporation, except only such notices or instructions as are
herein provided for and orders or process of any court entered or issued with or
without jurisdiction. If any property subject hereto is at any time attached,
garnished or levied upon under any court order or in case the payment,
assignment, transfer, conveyance or delivery of any such property shall be
stayed or enjoined by any court order, or in case any order, judgment or decree
shall be made or entered by any court affecting such property or any part
hereof, then and in any of such events the Paying Agent is authorized, in its
sole discretion, to rely upon and comply with any such order, writ, judgment or
decree, and if it complies with any such order, writ, judgment or decree it
shall not be liable to any other party hereto or to any other person, firm or
corporation by reason of such compliance even though such order, writ, judgment
or decree maybe subsequently reversed, modified, annulled, set aside or vacated.
(r)    The Paying Agent may: (i) terminate its obligations as Paying Agent under
this Agreement (subject to the terms set forth herein) upon at least 30 days’
prior written notice to the Company, the Servicer and the Administrative Agent;
provided, however, that, without the consent of the Administrative Agent, such
resignation shall not be effective until a successor Paying Agent reasonably
acceptable to the Administrative Agent and Company shall have accepted
appointment by the Purchasers as Paying Agent, pursuant hereto and shall have
agreed to be bound by the terms of this Agreement; or (ii) be removed at any
time by written demand, of the Requisite Purchasers, delivered to the Paying
Agent, the Company and the Servicer. In the event of such termination or
removal, the Purchasers with the consent of the Company shall appoint a
successor paying. If, however, a successor paying agent is not appointed by the
Purchasers within ninety (90) days after the giving of notice of resignation,
the Paying Agent may petition a court of competent jurisdiction for the
appointment of a successor Paying Agent.
(s)    Any successor Paying Agent appointed pursuant hereto shall (i) execute,
acknowledge, and deliver to the Company, the Servicer, the Administrative Agent,
and to the predecessor Paying Agent an instrument accepting such appointment
under this Agreement. Thereupon, the resignation or removal of the predecessor
Paying Agent shall become effective and such successor Paying Agent, without any
further act, deed or conveyance, shall become fully vested with all the rights,
powers, duties, and obligations of its predecessor as Paying Agent under this
Agreement, with like effect as if originally named as Paying Agent. The
predecessor Paying Agent shall upon payment of its fees and expenses deliver to
the successor Paying Agent all documents and statements and monies held by it
under this Agreement; and the Company and the predecessor Paying Agent shall
execute and deliver such instruments and do such other things as may reasonably
be requested for fully and certainly vesting and confirming in the successor
Paying Agent all such rights, powers, duties, and obligations.
(t)    The Company shall reimburse the Paying Agent for the reasonable
out-of-pocket expenses of the Paying Agent actually incurred in connection with
the succession of any successor Paying Agent including in transferring any funds
in its possession to the successor Paying Agent.

54



--------------------------------------------------------------------------------

 

(u)    The Paying Agent shall have no obligation to invest and reinvest any cash
held in the Controlled Accounts or any other moneys held by the Paying Agent
pursuant to this Agreement in the absence of timely and specific written
investment direction from Company. In no event shall the Paying Agent be liable
for the selection of investments or for investment losses incurred thereon. The
Paying Agent shall have no liability in respect of losses incurred as a result
of the liquidation of any investment prior to its stated maturity or the failure
of the Company to provide timely written investment direction.
(v)    If the Paying Agent shall be uncertain as to its duties or rights
hereunder or shall receive instructions from any of the parties hereto pursuant
to this Agreement which, in the reasonable opinion of the Paying Agent, are in
conflict with any of the provisions of this Agreement, the Paying Agent shall be
entitled (without incurring any liability therefor to the Company or any other
Person) to (i) consult with outside counsel of its choosing and act or refrain
from acting based on the advice of such counsel and (ii) refrain from taking any
action until it shall be directed otherwise in writing by all of the parties
hereto or by final order of a court of competent jurisdiction.
(w)    The Paying Agent shall incur no liability nor be responsible to Company
or any other Person for delays or failures in performance resulting from acts
beyond its control that significantly and adversely affect the Paying Agent’s
ability to perform with respect to this Agreement. Such acts shall include, but
not be limited to, acts of God, strikes, work stoppages, acts of terrorism,
civil or military disturbances, nuclear or natural catastrophes, or the
unavailability of the Federal Reserve Bank wire or telex or other wire or
communication facility.
(x)    The Paying Agent may execute any of its powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys and the
Paying Agent shall not be responsible for any misconduct or negligence on the
part of or for the supervision of any agent or attorney appointed with due care
by it hereunder.
2.21    Duties of Paying Agent.
(a)    Commitment Base Reports. Upon receipt of any Commitment Base Report and
the related Commitment Base Certificate delivered pursuant to Section
2.2(d)(ii), Section 2.11(c)(vii)(B) or Section 2.11(c)(vii)(C), Paying Agent
shall, on the Business Day following receipt of such Commitment Base Report, to
the extent that Paying Agent has access to all information necessary to perform
the duties set forth herein:
(i)    compare the beginning Eligible Portfolio Outstanding Principal Balance
set forth in such Commitment Base Report with the aggregate Outstanding
Principal Balance of the Eligible Receivables listed in the Master Record and
identify any discrepancy;
(ii)    compare the number of Pledged Receivables listed in the Master Record
with the number of Pledged Receivables provided to the Paying Agent by the
Servicer pursuant to Section 4.3 of the Custodial Agreement as the number of
Pledged Receivables for which the Custodian holds a Receivables File pursuant to
the Custodial Agreement and identify any discrepancy;

55



--------------------------------------------------------------------------------

 

(iii)    confirm that each Pledged Receivable listed in the Master Record has a
unique loan identification number;
(iv)    compare the amount set forth in such Commitment Base Report as the
amount on deposit in the Collection Account with the amount shown on deposit in
the Collection Account and identify any discrepancy;
(v)    in the case of a Commitment Base Report delivered pursuant to Section
2.11(c)(vii)(B) or Section 2.11(c)(vii)(C), recalculate the amount set forth in
such Commitment Base Report as the amount that will be on deposit in the
Collection Account after giving effect to the related repayment of Notes or the
related purchase of Eligible Receivables set forth therein and identify any
discrepancy;
(vi)    confirm that the Accrued Interest Amount and an estimate of accrued fees
as of the date of repayment or the Transfer Date, as the case may be, multiplied
by 105%, is the amount set forth in such Commitment Base Request as 105% of the
estimated amount of accrued interest and fees and identify any discrepancy;
(vii)    recalculate the Availability based on the Commitment Base set forth in
such Commitment Base Report and the Total Utilization of Commitment Limits set
forth in the Paying Agent’s records and identify any discrepancies;
(viii)    in the case of a Commitment Base Report delivered pursuant to Section
3.2(a)(i), (A) confirm that the Notes requested to be funded in the related
Funding Notice are not greater than the Availability and (B) confirm that, after
giving effect to such funding of Notes, the Total Utilization of Notes will not
exceed the Commitment Limit; and
(ix)    notify the Purchasers of the results of such review.
(b)    Monthly Servicing Reports. Upon receipt of any Monthly Servicing Report
delivered pursuant to Section 5.1(f), Paying Agent shall, to the extent that
Paying Agent has access to all information necessary to perform the duties set
forth herein:
(i)    compare the Eligible Portfolio Outstanding Principal Balance set forth
therein with the aggregate Outstanding Principal Balance of the Eligible
Receivables listed in the Master Record and identify any discrepancy;
(ii)    confirm the aggregate repayments of Notes during the period covered by
the Monthly Servicing Report set forth therein with the Commitment Base Reports
delivered to Paying Agent pursuant to Section 2.11(c)(vii)(B) during such period
and identify any discrepancies;
(iii)    compare the amount set forth therein as the amount on deposit in the
Collection Account with the amount shown on deposit in the Collection Account
and identify any discrepancy;

56



--------------------------------------------------------------------------------

 

(iv)    compare the amount of accrued and unpaid interest and unused fees
payable to the Purchasers set forth therein to the amounts set forth in the
related invoices received by Paying Agent and identify any discrepancies;
(v)    compare the amount of Servicing Fees payable to the Servicer set forth
therein to the amount set forth in the related invoice received by Paying Agent
and identify any discrepancy;
(vi)    compare the amount of Backup Servicing Fees and expenses payable to the
Backup Servicer set forth therein to the amounts set forth in the related
invoice received by Paying Agent and identify any discrepancy;
(vii)    compare the amount of fees and expenses payable to the Custodian set
forth therein to the amounts set forth in the related invoice received by Paying
Agent and identify any discrepancy;
(viii)    compare the amount of fees and expenses payable to the Collateral
Agent set forth therein to the amounts set forth in the related invoice received
by Paying Agent and identify any discrepancy;
(ix)    compare the amount of fees and expenses payable to the Paying Agent set
forth therein to the amounts set forth in the related invoice submitted by
Paying Agent and identify any discrepancy;
(x)    recalculate the Availability based on the Commitment Base set forth
therein and the Total Utilization of Commitment Limits set forth in the Paying
Agent’s records and identify any discrepancies; and
(xi)    notify the Purchasers of the results of such review.
(c)    For the avoidance of doubt, Paying Agent’s sole responsibility with
respect to the obligations set forth in Section 2.21 is to compare or confirm
information in the Commitment Base Report or Monthly Servicing Report, as
applicable, in accordance with Section 2.21 based on the information indicated
therein received by Paying Agent from Company, the Servicer or the Custodian, as
the case may be.
2.22    Collateral Agent.
(a)    The Collateral Agent shall be entitled to the same rights, protections,
indemnities and immunities as the Paying Agent hereunder.


(b)    In addition to Section 2.22(a), the Collateral Agent shall be entitled to
the following additional protections:


(i)    The Collateral Agent shall have no duty (A) to see to any recording,
filing, or depositing of this Agreement or any agreement referred to herein or
any financing

57



--------------------------------------------------------------------------------

 

statement or continuation statement evidencing a security interest, or to see to
the maintenance of any such recording or filing or depositing or to any
rerecording, re-filing or re-depositing of any thereof, (B) to see to any
insurance, or (C) to see to the payment or discharge of any tax, assessment, or
other governmental charge or any lien or encumbrance of any kind owing with
respect to, assessed or levied against, any part of the Collateral;


(ii)    The Collateral Agent shall be authorized to, but shall not be
responsible for, filing any financing or continuation statements or recording
any documents or instruments in any public office at any time or times or
otherwise perfecting any security interest in the Collateral. It is expressly
agreed, to the maximum extent permitted by applicable law, that the Collateral
Agent shall have no responsibility for (A) monitoring the perfection,
continuation of perfection or the sufficiency or validity of any security
interest in or related to the Collateral, (B) taking any necessary steps to
preserve rights against any Person with respect to any Collateral, or (C) taking
any action to protect against any diminution in value of the Collateral;


(iii)    The Collateral Agent shall be fully justified in failing or refusing to
take any action under this Agreement and any other Funding Document (A) if such
action would, in the reasonable opinion of the Collateral Agent, in good faith
(which may be based on the advice or opinion of counsel), be contrary to
applicable law, this Agreement or any other Funding Document, (B) if such action
is not provided for in this Agreement or any other Funding Document, (C) if, in
connection with the taking of any such action hereunder, under any other Funding
Document that would constitute an exercise of remedies, it shall not first be
indemnified to its satisfaction by the Administrative Agent and/or the
Purchasers against any and all risk of nonpayment, liability and expense that
may be incurred by it, its agents or its counsel by reason of taking or
continuing to take any such action, or (D) if the Collateral Agent would be
required to make payments on behalf of the Purchasers pursuant to its
obligations as Collateral Agent hereunder, it does not first receive from the
Purchasers sufficient funds for such payment;


(iv)    The Collateral Agent shall not be required to take any action under this
or any other Funding Document if taking such action (A) would subject the
Collateral Agent to a tax in any jurisdiction where it is not then subject to a
tax, or (B) would require the Collateral Agent to qualify to do business in any
jurisdiction where it is not then so qualified;


(v)    Neither the Collateral Agent nor its respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
the Administrative Agent or the Purchasers, or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Collateral Agent hereunder are solely to protect the Collateral
Agent’s and the Purchasers’ interests in the Collateral and shall not impose any
duty upon the Collateral Agent to exercise any such powers. The Collateral Agent
shall be accountable only for amounts that it actually receives as a result of
the exercise of such powers, and

58



--------------------------------------------------------------------------------

 

neither it nor any of its officers, directors, employees or agents shall be
responsible to the Administrative Agent or the Purchasers for any act or failure
to act hereunder, except for its own gross negligence or willful misconduct.


2.23    Intention of Parties. It is the intention of the parties that the Notes
be characterized as indebtedness for federal income tax purposes. The terms of
the Notes shall be interpreted to further this intention and neither the
Purchasers nor Company will take an inconsistent position on any federal, state
or local tax return.
SECTION 3.    CONDITIONS PRECEDENT
3.1    Closing Date. The obligation of each Purchaser to make a Note Funding on
the Closing Date is subject to the satisfaction, or waiver in accordance with
Section 9.5, of the following conditions on or before the Closing Date:
(a)    Funding Documents and Related Agreements. The Administrative Agent shall
have received copies of each Funding Document, originally executed and delivered
by each applicable Person and copies of each Related Agreement.
(b)    Formation of Company. The Administrative Agent shall have received
evidence satisfactory to it in its reasonable discretion that Company was formed
as a bankruptcy remote, special purpose entity in the state of Delaware as a
limited liability company.
(c)    Organizational Documents; Incumbency. The Administrative Agent shall have
received (i) copies of each Organizational Document executed and delivered by
Company and Holdings, as applicable, and, to the extent applicable, (x)
certified as of the Closing Date or a recent date prior thereto by the
appropriate governmental official and (y) certified by its secretary or an
assistant secretary as of the Closing Date, in each case as being in full force
and effect without modification or amendment; (ii) signature and incumbency
certificates of the officers of such Person executing the Funding Documents to
which it is a party; (iii) resolutions of the Board of Directors or similar
governing body of each of Company and Holdings approving and authorizing the
execution, delivery and performance of this Agreement and the other Funding
Documents to which it is a party or by which it or its assets may be bound as of
the Closing Date, certified as of the Closing Date by its secretary or an
assistant secretary as being in full force and effect without modification or
amendment; (iv) a good standing certificate from the applicable Governmental
Authority of each of Company and Holdings’ jurisdiction of incorporation,
organization or formation and, with respect to Company, in each jurisdiction in
which it is qualified as a foreign corporation or other entity to do business,
each dated a recent date prior to the Closing Date; and (v) such other documents
as the Administrative Agent may reasonably request.
(d)    Organizational and Capital Structure. The organizational structure and
capital structure of Holdings and the Company, shall be as set forth on Schedule
4.2.
(e)    Transaction Costs. On or prior to the Closing Date, Company shall have
delivered to Administrative Agent, Company’s reasonable best estimate of the
Transaction Costs (other than fees payable to any Agent).

59



--------------------------------------------------------------------------------

 

(f)    Governmental Authorizations and Consents. Company and Holdings shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable to be obtained by them, in connection
with the transactions contemplated by the Funding Documents and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to the Administrative Agent. All applicable waiting periods shall
have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Funding Documents or the financing
thereof and no action, request for stay, petition for review or rehearing,
reconsideration, or appeal with respect to any of the foregoing shall be
pending, and the time for any applicable agency to take action to set aside its
consent on its own motion shall have expired.
(g)    Collateral. In order to create in favor of Collateral Agent, for the
benefit of Secured Parties, a valid, perfected First Priority security interest
in the Collateral, Company shall deliver:
(i)    evidence satisfactory to the Administrative Agent of the compliance by
Company of its obligations under the Security Agreement and the other Collateral
Documents (including, without limitation, its obligations to authorize or
execute, as the case may be, and deliver UCC financing statements, originals of
securities, instruments and chattel paper and any agreements governing deposit
and/or securities accounts as provided therein);
(ii)    the results of a recent search, by a Person satisfactory to
Administrative Agent, of all effective UCC financing statements (or equivalent
filings) made with respect to any personal or mixed property of Company in the
jurisdictions specified by Administrative Agent, together with copies of all
such filings disclosed by such search, and UCC termination statements (or
similar documents) duly authorized by all applicable Persons for filing in all
applicable jurisdictions as may be necessary to terminate any effective UCC
financing statements (or equivalent filings) disclosed in such search;
(iii)    opinions of counsel (which counsel shall be reasonably satisfactory to
the Administrative Agent) with respect to the creation and perfection of the
security interests in favor of Collateral Agent in such Collateral and such
other matters governed by the laws of each jurisdiction in which Company or any
personal property Collateral is located as the Administrative Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to the Administrative Agent;
(iv)    opinions of counsel (which counsel shall be reasonably satisfactory to
the Administrative Agent) with respect to the creation and perfection of the
security interest in favor of Purchaser in the Pledged Receivables and Related
Security under the Asset Purchase Agreement, in each case in form and substance
reasonably satisfactory to the Administrative Agent; and
(v)    evidence that Company and Holdings shall have each taken or caused to be
taken any other action, executed and delivered or caused to be executed and
delivered

60



--------------------------------------------------------------------------------

 

any other agreement, document and instrument and made or caused to be made any
other filing and recording (other than as set forth herein) reasonably required
by the Administrative Agent or the Collateral Agent.
(h)    Financial Statements. The Administrative Agent shall have received from
Company the Historical Financial Statements.
(i)    Evidence of Insurance. Collateral Agent shall have received a certificate
from Holdings’ insurance broker, or other evidence satisfactory to the
Administrative Agent that all insurance required to be maintained under the
Servicing Agreement and Section 5.4 is in full force and effect.
(j)    Opinions of Counsel to Company and Holdings. The Administrative Agent and
counsel to Administrative Agent shall have received originally executed copies
of the favorable written opinions of DLA Piper LLP, counsel for Company and
Holdings, in the form of Exhibit D and as to such other matters (including the
true sale of Pledged Receivables and bankruptcy remote nature of Company) as the
Administrative Agent may reasonably request, dated as of the Closing Date and
otherwise in form and substance reasonably satisfactory to the Administrative
Agent (and Company hereby instructs, and Holdings shall instruct, such counsel
to deliver such opinions to Agents and Purchasers). The Administrative Agent and
counsel to the Administrative Agent shall have received an originally executed
copy of a favorable written opinion of counsel to Holdings acceptable to the
Administrative Agent to the effect that the Receivables Agreements governed by
the law of Virginia are valid and enforceable obligations under the laws of
Virginia in form and substance reasonably satisfactory to the Administrative
Agent (and Company hereby instructs, and Holdings shall instruct, such counsel
to deliver such opinions to the Administrative Agent and Purchasers).
(k)    Solvency Certificate. On the Closing Date, Administrative Agent, the
Administrative Agent shall have received a Solvency Certificate from Holdings
and Company dated as of the Closing Date and addressed to the Administrative
Agent, and in form, scope and substance satisfactory to the Administrative
Agent, with appropriate attachments and demonstrating that after giving effect
to the consummation of the Note Fundings to be made on the Closing Date,
Holdings and Company are and will be Solvent.
(l)    Closing Date Certificate. Holdings and Company shall have delivered to
the Administrative Agent an originally executed Closing Date Certificate,
together with all attachments thereto.
(m)    No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable discretion of the Administrative Agent, singly or in the
aggregate, materially impairs any of the transactions contemplated by the
Funding Documents or that would reasonably be expected to result in a Material
Adverse Effect.

61



--------------------------------------------------------------------------------

 

(n)    No Material Adverse Change. Since December 31, 2013, no event,
circumstance or change shall have occurred that has caused or evidences, either
in any case or in the aggregate, a Material Adverse Effect.
(o)    Completion of Proceedings. All partnership, corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto shall be satisfactory
in form and substance to the Administrative Agent and counsel to Administrative
Agent, and the Administrative Agent, and counsel to Administrative Agent shall
have received all such counterpart originals or certified copies of such
documents as they may reasonably request.
(p)    Independent Manager. On the Closing Date, the Administrative Agent shall
have received evidence satisfactory to it that Company has appointed an
Independent Manager who is acceptable to it in its sole discretion.
The Administrative Agent and each Purchaser, by delivering its signature page to
this Agreement, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Funding Document and each other document required to be
approved by the Administrative Agent, Requisite Purchasers or Purchasers, as
applicable on the Closing Date.
3.2    Conditions to Each Note Funding.
(a)    Conditions Precedent. No Purchaser shall fund any Note on any Funding
Date if any of the following conditions precedent are not satisfied on such
Funding Date or waiver by such Purchaser in its sole discretion:
(i)    Administrative Agent, Paying Agent and Custodian shall have received a
fully executed and delivered Funding Notice together with a Commitment Base
Certificate, evidencing sufficient Availability with respect to the request to
fund Notes, and a Commitment Base Report;
(ii)    both before and after funding any Notes requested on such Funding Date,
the Total Utilization of Commitment Limits shall not exceed the Commitment Base;
(iii) as of such Funding Date, the representations and warranties contained
herein and in the other Funding Documents shall be true and correct in all
material respects on and as of that Funding Date to the same extent as though
made on and as of that date, other than those representations and warranties
which are qualified by materiality, in which case, such representation and
warranty shall be true and correct in all respects on and as of that Funding
Date, except, in each case, to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects, or true
and correct in all respects, as the case may be on and as of such earlier date,
provided, that the representations and warranties in any Original Commitment
Base Certificate shall be excluded from the certification in this Section
3.2(a)(iii) to the extent a Replacement Commitment Base Certificate has been
delivered in substitute thereof in accordance with Section 2.1(c)(ii);

62



--------------------------------------------------------------------------------

 

(iv)    as of such Funding Date, no event shall have occurred and be continuing
or would result from the consummation of the applicable Note Funding that would
constitute an Event of Default or a Default;
(v)    the Administrative Agent and Paying Agent shall have received the
Commitment Base Report for the Business Day prior to the Funding Date; and
(vi)    in accordance with the terms of the Custodial Agreement, Company has
delivered, or caused to be delivered to the Custodian, the Receivable File
related to each Receivable that is, on such Funding Date, being transferred and
delivered to Company pursuant to the Asset Purchase Agreement, and the
Collateral Agent has received a Collateral Receipt and Exception Report from the
Custodian, which Collateral Receipt and Exception Report is acceptable to the
Collateral Agent in its Permitted Discretion.
Notwithstanding anything contained herein to the contrary, neither the Paying
Agent nor the Collateral Agent shall be responsible or liable for determining
whether any conditions precedent to funding a Note have been satisfied.
(b)    Notices. Any Funding Notice shall be executed by an Authorized Officer in
a writing delivered to Administrative Agent and Paying Agent. In lieu of
delivering a Notice, Company may give Administrative Agent and Paying Agent
telephonic notice by the required time of any proposed funding or
conversion/continuation, as the case may be; provided each such notice shall be
promptly confirmed in writing by delivery of the applicable Notice to
Administrative Agent and Paying Agent before the applicable date of funding.
None of the Administrative Agent, Paying Agent or any Purchaser shall incur any
liability to Company in acting upon any telephonic notice referred to above that
Administrative Agent or Paying Agent, as applicable, believes in good faith to
have been given by a duly Authorized Officer or other person authorized on
behalf of Company or for otherwise acting in good faith.
SECTION 4.    REPRESENTATIONS AND WARRANTIES
In order to induce Agents and Purchasers to enter into this Agreement and to
make each Note Funding to be made thereby, Company represents and warrants to
each Agent and Purchaser, on the Closing Date, the Closing Date, on each Funding
Date and on each Transfer Date, that the following statements are true and
correct:
4.1    Organization; Requisite Power and Authority; Qualification; Other Names.
Company (a) is duly organized or formed, validly existing and in good standing
under the laws of its jurisdiction of organization or formation as identified in
Schedule 4.1, (b) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Funding Documents to which it is a party and to
carry out the transactions contemplated thereby, and (c) is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and would not reasonably be expected to result in a Material Adverse
Effect. Company

63



--------------------------------------------------------------------------------

 

does not operate or do business under any assumed, trade or fictitious name.
Company has no Subsidiaries.
4.2    Capital Stock and Ownership. The Capital Stock of Company has been duly
authorized and validly issued and is fully paid and non‑assessable. As of the
date hereof, there is no existing option, warrant, call, right, commitment or
other agreement to which Company is a party requiring, and there is no
membership interest or other Capital Stock of Company outstanding which upon
conversion or exchange would require, the issuance by Company of any additional
membership interests or other Capital Stock of Company or other Securities
convertible into, exchangeable for or evidencing the right to subscribe for or
purchase, a membership interest or other Capital Stock of Company. Schedule 4.2
correctly sets forth the ownership interest of Company as of the Closing Date.
4.3    Due Authorization. The execution, delivery and performance of the Funding
Documents to which Company is a party have been duly authorized by all necessary
action of Company.
4.4    No Conflict. The execution, delivery and performance by Company of the
Funding Documents to which it is party and the consummation of the transactions
contemplated by the Funding Documents do not and will not (a) violate in any
material respect any provision of any law or any governmental rule or regulation
applicable to Company, any of the Organizational Documents of Company, or any
order, judgment or decree of any court or other Governmental Authority binding
on Company; (b) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Company; (c) result in or require the creation or imposition of any Lien upon
any of the properties or assets of Company (other than any Liens created under
any of the Funding Documents in favor of Collateral Agent, on behalf of Secured
Parties); or (d) require any approval of stockholders, members or partners or
any approval or consent of any Person under any Contractual Obligation of
Company, except as would not reasonably be expected to result in a Material
Adverse Effect.
4.5    Governmental Consents. The execution, delivery and performance by Company
of the Funding Documents to which Company is a party and the consummation of the
transactions contemplated by the Funding Documents do not and will not require
any registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority except for filings and recordings with
respect to the Collateral to be made, or otherwise delivered to Collateral Agent
for filing and/or recordation, as of the Closing Date other than (a) those that
have already been obtained and are in full force and effect, or (b) any consents
or approvals the failure of which to obtain will not have a Material Adverse
Effect.
4.6    Binding Obligation. Each Funding Document to which Company is a party has
been duly executed and delivered by Company and is the legally valid and binding
obligation of Company, enforceable against Company in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

64



--------------------------------------------------------------------------------

 

4.7    Eligible Receivables. Each Receivable that is identified by Company as an
Eligible Receivable in a Commitment Base Certificate satisfies all of the
criteria set forth in the definition of Eligibility Criteria (other than any
Receivable identified as an Eligible Receivable in any Original Commitment Base
Certificate to the extent a Replacement Commitment Base Certificate has been
delivered in substitute thereof in accordance with Section 2.1(c)(ii)).
4.8    Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year‑end adjustments.
4.9    No Material Adverse Effect. Since December 31, 2014, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.
4.10    Adverse Proceedings, etc. There are no Adverse Proceedings (other than
counter claims relating to ordinary course collection actions by or on behalf of
Company) pending against Company that challenges Company’s right or power to
enter into or perform any of its obligations under the Funding Documents to
which it is a party or that would reasonably be expected to result in a Material
Adverse Effect.  Company is not (a) in violation of any applicable laws in any
material respect, or (b) subject to or in default with respect to any judgments,
writs, injunctions, decrees, rules or regulations of any court or any federal,
state, municipal or other Governmental Authority, except as would not reasonably
be expected to result in a Material Adverse Effect.
4.11    Payment of Taxes. Except as otherwise permitted under Section 5.3, all
material tax returns and reports of Company required to be filed by it have been
timely filed, and all material taxes shown on such tax returns to be due and
payable and all assessments, fees and other governmental charges upon Company
and upon its properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. Company
knows of no proposed tax assessment against Company which is not being actively
contested by Company in good faith and by appropriate proceedings; provided,
such reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.
4.12    Title to Assets. Company has no fee, leasehold or other property
interests in any real property assets. Company has good and valid title to all
of its assets reflected in the most recent financial statements delivered
pursuant to Section 5.1. Except as permitted by this Agreement, all such
properties and assets are free and clear of Liens. All Liens purported to be
created in any Collateral pursuant to any Collateral Document in favor of
Collateral Agent are First Priority Liens.
4.13    No Indebtedness. Company has no Indebtedness, other than Indebtedness
incurred under (or contemplated by) the terms of this Agreement or otherwise
permitted hereunder.

65



--------------------------------------------------------------------------------

 

4.14    No Defaults. Company is not in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
of its Contractual Obligations, and no condition exists which, with the giving
of notice or the lapse of time or both, could constitute such a default, except
where the consequences, direct or indirect, of such default or defaults, if any,
would not reasonably be expected to result in a Material Adverse Effect.
4.15    Material Contracts. Company is not a party to any Material Contracts.
4.16    Government Contracts. Company is not a party to any contract or
agreement with any Governmental Authority, and the Pledged Receivables are not
subject to the Federal Assignment of Claims Act (31 U.S.C. Section 3727) or any
similar state or local law.
4.17    Governmental Regulation. Company is not subject to regulation under the
Public Utility Holding Company Act of 2005, the Federal Power Act or the
Investment Company Act of 1940, as amended, or under any other federal or state
statute or regulation which may limit its ability to incur Indebtedness or which
may otherwise render all or any portion of the Obligations unenforceable.
Company is not a "registered investment company" or a company "controlled" by a
"registered investment company" or a "principal underwriter" of a "registered
investment company" as such terms are defined in the Investment Company Act of
1940, as amended.
4.18    Margin Stock. Company is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No part of the proceeds of the Notes
funded to Company will be used to purchase or carry any such Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any such
Margin Stock or for any purpose that violates, or is inconsistent with, the
provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System.
4.19    Employee Benefit Plans. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Company does not maintain or contribute to
any Employee Benefit Plan.
4.20    Certain Fees. Other than as set forth on Schedule 4.20, no broker’s or
finder’s fee or commission will be payable with respect hereto or any of the
transactions contemplated hereby.
4.21    Solvency; Fraudulent Conveyance. Company is and, upon the incurrence of
any Note Funding by Company on any date on which this representation and
warranty is made, will be, Solvent. Company is not transferring any Collateral
with any intent to hinder, delay or defraud any of its creditors. Company shall
not use the proceeds from the transactions contemplated by this Agreement to
give preference to any class of creditors. Company has given fair consideration
and reasonably equivalent value in exchange for the sale of the Receivables by
Holdings under the Asset Purchase Agreement.
4.22    Compliance with Statutes, etc. Company is in compliance in all material
respects with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by,

66



--------------------------------------------------------------------------------

 

all Governmental Authorities, in respect of the conduct of its business and the
ownership of its property, except as would not reasonably be expected to result
in a Material Adverse Effect.
4.23    Matters Pertaining to Related Agreements.
(a)    Delivery. Company has delivered, or caused to be delivered, to each Agent
and each Purchaser complete and correct copies of (i) each Related Agreement and
of all exhibits and schedules thereto as of the Closing Date, and (ii) copies of
any material amendment, restatement, supplement or other modification to or
waiver of each Related Agreement entered into after the date thereof.
(b)    The Asset Purchase Agreement creates a valid transfer and assignment to
Company of all right, title and interest of Holdings in and to all Pledged
Receivables and all Related Security conveyed to Company thereunder and Company
has a First Priority perfected security interest therein. Company has given
reasonably equivalent value to Holdings in consideration for the transfer to
Company by Holdings of the Pledged Receivables and Related Security pursuant to
the Asset Purchase Agreement.
(c)    Each Receivables Program Agreement creates a valid transfer and
assignment to Holdings of all right, title and interest of the Receivables
Account Bank in and to all Receivables and Related Security conveyed or
purported to be conveyed to Holdings thereunder. Holdings has given reasonably
equivalent value to the Receivables Account Bank in consideration for the
transfer to Holdings by the Receivables Account Bank of the Receivables and
Related Security pursuant to the applicable Receivables Program Agreement.
4.24    Disclosure. No documents, certificates, written statements or other
written information furnished to Purchasers by or on behalf of Holdings or
Company for use in connection with the transactions contemplated hereby, taken
as a whole, contains any untrue statement of a material fact, or taken as a
whole, omits to state a material fact (known to Holdings or Company, in the case
of any document not furnished by either of them) necessary in order to make the
statements contained therein not misleading in light of the circumstances in
which the same were made, provided, that, projections and pro forma financial
information contained in such materials were prepared based upon good faith
estimates and assumptions believed by the preparer thereof to be reasonable at
the time made, it being recognized by Purchasers that such projections as to
future events are not to be viewed as facts and that actual results during the
period or periods covered by any such projections may differ from the projected
results and such differences may be material.
4.25    Patriot Act. To the extent applicable, Company and Holdings are in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto, and
(b) Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (the "Act"). No part
of the proceeds of the issuance and any funding of the Notes will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or

67



--------------------------------------------------------------------------------

 

obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended to the date hereof and from time to time
hereafter, and any successor statute.
4.26    Remittance of Collections. Company represents and warrants that each
remittance of Collections by it hereunder to any Agent or any Purchaser
hereunder will have been (a) in payment of a debt incurred by Company in the
ordinary course of business or financial affairs of Company and (b) made in the
ordinary course of business or financial affairs.
4.27    Tax Status.
(a)    Company is, and shall at all relevant times continue to be, a
“disregarded entity” within the meaning of U.S. Treasury Regulation §
301.7701-3.
(b)    Company is not and will not at any relevant time become an association
(or a publicly traded partnership) taxable as a corporation for U.S. federal
income tax purposes.
SECTION 5.    AFFIRMATIVE COVENANTS
Company covenants and agrees that until the Termination Date, Company shall
perform (or cause to be performed, as applicable) all covenants in this
Section 5.
5.1    Financial Statements and Other Reports. Unless otherwise provided below,
Company or its designee will deliver to each Agent and each Purchaser:
(a)    Quarterly Financial Statements. Promptly after becoming available, and in
any event within forty-five (45) days after the end of each Fiscal Quarter
(other than the fourth Fiscal Quarter) of each Fiscal Year, the consolidated
balance sheet of Holdings as at the end of such Fiscal Quarter and the related
consolidated statements of income, stockholders’ equity and cash flows of
Holdings for such Fiscal Quarter and for the period from the beginning of the
then current Fiscal Year to the end of such Fiscal Quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year, all in reasonable detail, together with a
Financial Officer Certification with respect thereto;
(b)    Annual Financial Statements. Promptly after becoming available, and in
any event within one hundred twenty (120) days after the end of each Fiscal
Year, (i) the consolidated balance sheets of Holdings as at the end of such
Fiscal Year and the related consolidated statements of income, stockholders’
equity and cash flows of Holdings for such Fiscal Year, setting forth in each
case in comparative form the corresponding figures for the previous Fiscal Year,
in reasonable detail, together with a Financial Officer Certification with
respect thereto; and (ii) with respect to such consolidated financial statements
a report thereon of Ernst & Young LLP or other independent certified public
accountants of recognized national standing as to going concern and scope of
audit, and shall state that such consolidated financial statements fairly
present, in all material respects, the consolidated financial position of
Holdings as at the dates indicated and the results of their operations and their
cash flows for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years (except as otherwise disclosed in such financial
statements) and

68



--------------------------------------------------------------------------------

 

that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards);
(c)    Compliance Certificates. Together with each delivery of financial
statements of Holdings pursuant to Sections 5.1(a) and 5.1(b), a duly executed
and completed Compliance Certificate;
(d)    Statements of Reconciliation after Change in Accounting Principles. If,
as a result of any change in accounting principles and policies from those used
in the preparation of the Historical Financial Statements, the consolidated
financial statements of (i) Holdings and (ii) Company delivered pursuant to
Section 5.1(a) or 5.1(b) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance reasonably satisfactory to
Administrative Agent;
(e)    Public Reporting. The obligations in Sections 5.1(a) and (b) may be
satisfied by furnishing, at the option of Holdings, the applicable financial
statements as described above or an Annual Report on Form 10-K or Quarterly
Report on Form 10-Q for Holdings for any Fiscal Year, as filed with the U.S.
Securities and Exchange Commission.
(f)    Collateral Reporting.
(i)    On each Monthly Reporting Date, with each Funding Notice, and at such
other times as any Agent or Purchaser shall request in its Permitted Discretion,
a Commitment Base Certificate (calculated as of the close of business of the
previous Monthly Period or as of a date no later than three (3) Business Days
prior to such request), together with a reconciliation to the most recently
delivered Commitment Base Certificate and Commitment Base Report, in form and
substance reasonably satisfactory to Administrative Agent and Paying Agent. Each
Commitment Base Certificate delivered to Administrative Agent and Paying Agent
shall bear a signed statement by an Authorized Officer certifying the accuracy
and completeness in all material respects of all information included therein.
The execution and delivery of a Commitment Base Certificate (other than any
Original Commitment Base Certificate to the extent a Replacement Commitment Base
Certificate has been delivered in substitute thereof in accordance with Section
2.1(c)(ii)) shall in each instance constitute a representation and warranty by
Company to Administrative Agent and Paying Agent that each Receivable included
therein as an "Eligible Receivable" is, in fact, an Eligible Receivable. In the
event any request for a Note funding, or a Commitment Base Certificate or other
information required by this Section 5.1(f) is delivered to Administrative Agent
and Paying Agent by Company electronically or otherwise without signature, such
request, or such Commitment Base Certificate or other information shall, upon
such delivery, be deemed to be signed and certified on behalf of Company by an
Authorized Officer and constitute a representation to Administrative Agent and
Paying Agent as to the authenticity thereof. The Administrative Agent shall have
the right to review and adjust any such calculation of the Commitment Base to
reflect exclusions from Eligible Receivables or such

69



--------------------------------------------------------------------------------

 

other matters as are necessary to determine the Commitment Base, but in each
case only to the extent the Administrative Agent is expressly provided such
discretion by this Agreement.
(ii)    On each Monthly Reporting Date, the Master Record and the Monthly
Servicing Report to Administrative Agent and Paying Agent on the terms and
conditions set forth in the Servicing Agreement.
(g)    Notice of Default. Promptly upon an Authorized Officer of Company
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to Holdings or Company with
respect thereto; (ii) that any Person has given any notice to Holdings or
Company or taken any other action with respect to any event or condition set
forth in Section 7.1(b); or (iii) of the occurrence of any event or change that
has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, a certificate of its Authorized Officers specifying the nature
and period of existence of such condition, event or change, or specifying the
notice given and action taken by any such Person and the nature of such claimed
Event of Default, default, event or condition, and what action Holdings or
Company, as applicable, has taken, is taking and proposes to take with respect
thereto;
(h)    Notice of Litigation. Promptly upon any Authorized Officer of Company
obtaining knowledge of an Adverse Proceeding that is reasonably likely to have a
Material Adverse Effect, written notice thereof together with such other
information as may be reasonably available to Company or Holdings to enable
Purchasers and their counsel to evaluate such matters;
(i)    ERISA. (i) Promptly upon any Authorized Officer of Company becoming aware
of the occurrence of or forthcoming occurrence of any ERISA Event, a written
notice specifying the nature thereof, what action Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates has taken, is taking or
proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, the Department of Labor or the PBGC
with respect thereto; and (ii) with reasonable promptness, copies of (1) each
Schedule SB (Actuarial Information) to the annual report (Form 5500 Series)
filed by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates with the Internal Revenue Service with respect to each affected
Pension Plan; (2) all notices received by Holdings, any of its Subsidiaries or
any of their respective ERISA Affiliates from a Multiemployer Plan sponsor
concerning an ERISA Event; and (3) copies of such other documents or
governmental reports or filings relating to any affected Employee Benefit Plan
of Holdings or any of its Subsidiaries thereof, or, with respect to any affected
Pension Plan or affected Multiemployer Plan, any of their respective ERISA
Affiliates (with respect to an affected Multiemployer Plan, to the extent that
Holdings or the Subsidiary or ERISA Affiliate, as applicable, has rights to
access such documents, reports or filings), as any Agent or Purchaser shall
reasonably request;
(j)    Information Regarding Collateral. Prior written notice to Collateral
Agent of any change (i) in Company’s corporate name, (ii) in Company’s identity,
corporate structure or jurisdiction of organization, or (iii) in Company’s
Federal Taxpayer Identification Number. Company agrees not to effect or permit
any change referred to in the preceding sentence unless all filings have been
made under the UCC or otherwise that are required in order for Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected security

70



--------------------------------------------------------------------------------

 

interest in all the Collateral and for the Collateral at all times following
such change to have a valid, legal and perfected security interest as
contemplated in the Collateral Documents;
(k)    Other Information.
(i)    not later than Friday of each week (or if such day is not a Business Day,
the immediately preceding Business Day) in which a Commitment Base Report has
not otherwise been delivered hereunder, a Commitment Base Report; and
(ii)    such material information and data with respect to Holdings or any of
its Subsidiaries as from time to time may be reasonably requested by any Agent
or Purchaser, in each case, which relate to Company’s or Holdings’ financial or
business condition or the Collateral.
5.2    Existence. Except as otherwise permitted under Section 6.8, Company will
at all times preserve and keep in full force and effect its existence and all
rights and franchises, licenses and permits material to its business.
5.3    Payment of Taxes and Claims. Company will pay all material Taxes imposed
upon it or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty or fine accrues thereon, and all
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, no such Tax or claim need be
paid if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (a) adequate reserve or other
appropriate provision, as shall be required in conformity with GAAP shall have
been made therefor, and (b) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim. Company will not file or consent to the filing of any
consolidated income tax return with any Person (other than Holdings or any of
its Subsidiaries). In addition, Company agrees to pay to the relevant
Governmental Authority in accordance with applicable law any current or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies (including, without limitation, mortgage recording taxes,
transfer taxes and similar fees) imposed by any Governmental Authority that
arise from any payment made hereunder or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement or any Funding
Document.
5.4    Insurance. Company shall cause Holdings to maintain or cause to be
maintained, with financially sound and reputable insurers, (a) all insurance
required to be maintained under the Servicing Agreement, (b) business
interruption insurance reasonably satisfactory to Administrative Agent, and
(c) casualty insurance, such public liability insurance, third party property
damage insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Holdings and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self‑insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Each Agent

71



--------------------------------------------------------------------------------

 

and Purchaser hereby agrees and acknowledges that the insurance maintained by
Holdings on the Closing Date satisfies the requirements set forth in this
Section 5.4.
5.5    Inspections; Compliance Audits.
(a)    Company will permit or cause to be permitted, as applicable, one or more
authorized representatives designated by the Agent to visit and inspect any of
the properties of Company or Holdings to (i) inspect, copy and take extracts
from its financial and accounting records, and to discuss its affairs, finances
and accounts with any Person, including, without limitation, employees of
Company or Holdings and independent public accountants and (ii) verify the
compliance by Company or Holdings with this Agreement, the other Funding
Documents and/or the Underwriting Policies, as applicable. Such visit and
inspection may occur at any time during the existence of an Event of Default and
otherwise up to one (1) time in any calendar year upon reasonable advance notice
and during normal working hours, provided Company shall not be obligated to pay
more than $25,000 in the aggregate during any twelve-month period in connection
with any such inspection under this Section 5.5(a) or any Compliance Review
pursuant to Section 5.5(b).
(b)    At any time during the existence of an Event of Default and otherwise not
more than one (1) time per Fiscal Year, the Administrative Agent or its
designee, may, at Company’s expense (subject to the reimbursement limitation set
forth in the last sentence of Section 5.5(a)), perform a compliance review (a
"Compliance Review") with five (5) Business Days’ prior written notice to verify
the compliance by Company and Holdings with Requirements of Law related to the
Pledged Receivables. Company shall, and shall cause Holdings to, cooperate with
all reasonable requests and provide the Administrative Agent with all necessary
assistance and information in connection with each such Compliance Review. In
connection with any such Compliance Review, Company will permit any authorized
representatives designated by the Administrative Agent to review Company’s form
of Receivable Agreements, Underwriting Policies, information processes and
controls, compliance practices and procedures and marketing materials
("Materials"). Such authorized representatives may make written recommendations
regarding Company’s compliance with applicable Requirements of Law, and Company
shall consult in good faith with the Administrative Agent regarding such
recommendations. In connection with any Compliance Review pursuant to this
Section 5.5(b), the Administrative Agent agrees to use a single regulatory
counsel.
(c)    In connection with a Compliance Review, the Administrative Agent or its
designee may contact a Receivables Obligor as reasonably necessary to perform
such inspection or Compliance Review, as the case may be, provided, however,
such contact shall be made in the name of, and in cooperation with, Holdings and
Company.
5.6    Compliance with Laws. Company shall, and shall cause Holdings to, comply
with the Requirements of Law, noncompliance with which could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
5.7    Separateness. The Company shall at all times comply with the separateness
covenants set forth in the Company’s Limited Liability Company Agreement.

72



--------------------------------------------------------------------------------

 

5.8    Further Assurances. At any time or from time to time upon the request of
any Agent or Purchaser, Company will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as such Agent or Purchaser may reasonably request in order to effect fully the
purposes of the Funding Documents, including providing Purchasers with any
information reasonably requested pursuant to Section 9.21. In furtherance and
not in limitation of the foregoing, Company shall take such actions as the
Administrative Agent may reasonably request from time to time to ensure that the
Obligations are secured by substantially all of the assets of Company.
5.9    Communication with Accountants.
(a)    At any time during the existence of an Event of Default, Company
authorizes Administrative Agent to communicate directly with Company’s
independent certified public accountants and authorizes and shall instruct such
accountants to communicate directly with Administrative Agent and authorizes
such accountants to (and, upon Administrative Agent’s request therefor (at the
request of any Agent), shall request that such accountants) communicate to
Administrative Agent information relating to Company with respect to the
business, results of operations and financial condition of Company (including
the delivery of audit drafts and letters to management), provided that advance
notice of such communication is given to Company, and Company is given a
reasonable opportunity to cause an officer to be present during any such
communication.
(b)    If the independent certified public accountants report delivered in
connection with Section 5.1(b) is qualified, then the Company authorizes the
Administrative Agent to communicate directly with the Company’s independent
certified public accountants with respect to such qualification, provided that
advance notice of such communication is given to the Company, and the Company is
given a reasonable opportunity to cause an officer to be present during any such
communication.(c)    The failure of the Company to be present during any
communication permitted under Section 5.9(a) and/or Section 5.9(b) after the
Company has been given a reasonable opportunity to cause an officer to be
present shall in no way impair the rights of the Administrative Agent under
Section 5.9(a) and/or Section 5.9(b).
5.10    Acquisition of Receivables from Holdings. With respect to each Pledged
Receivable, Company shall (a) acquire such Receivable pursuant to and in
accordance with the terms of the Asset Purchase Agreement, (b) take all actions
necessary to perfect, protect and more fully evidence Company’s ownership of
such Receivable, including, without limitation, executing or causing to be
executed (or filing or causing to be filed) such other instruments or notices as
may be necessary or appropriate and (c) take all additional action that the
Administrative Agent may reasonably request to perfect, protect and more fully
evidence the respective interests of Company, the Agents and the Purchasers.
SECTION 6.    NEGATIVE COVENANTS
Company covenants and agrees that, until the Termination Date, Company shall
perform (or cause to be performed, as applicable) all covenants in this
Section 6.

73



--------------------------------------------------------------------------------

 

6.1    Indebtedness. Company shall not directly or indirectly, create, incur,
assume or guaranty, or otherwise become or remain directly or indirectly liable
with respect to any Indebtedness, except the Obligations.
6.2    Liens. Company shall not directly or indirectly, create, incur, assume or
permit to exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Company, whether now owned or hereafter acquired, or any income
or profits therefrom, or file or permit the filing of, or permit to remain in
effect, any financing statement or other similar notice of any Lien with respect
to any such property, asset, income or profits under the UCC of any State or
under any similar recording or notice statute, except Liens in favor of
Collateral Agent for the benefit of Secured Parties granted pursuant to any
Funding Document.
6.3    Equitable Lien. If Company shall create or assume any Lien upon any of
its properties or assets, whether now owned or hereafter acquired, other than
Liens created under the Funding Documents, it shall make or cause to be made
effective provisions whereby the Obligations will be secured by such Lien
equally and ratably with any and all other Indebtedness secured thereby as long
as any such Indebtedness shall be so secured; provided, notwithstanding the
foregoing, this covenant shall not be construed as a consent by Requisite
Purchasers to the creation or assumption of any such Lien not otherwise
permitted hereby.
6.4    No Further Negative Pledges. Except pursuant to the Funding Documents
Company shall not enter into any Contractual Obligation prohibiting the creation
or assumption of any Lien upon any of its properties or assets, whether now
owned or hereafter acquired.
6.5    Restricted Junior Payments. Company shall not through any manner or means
or through any other Person to, directly or indirectly, declare, order, pay,
make or set apart, or agree to declare, order, pay, make or set apart, any sum
for any Restricted Junior Payment except that, Restricted Junior Payments may be
made by Company from time to time with respect to any amounts distributed to
Company in accordance with Section 2.12(a)(viii).
6.6    Subsidiaries. Company shall not form, create, organize, incorporate or
otherwise have any Subsidiaries.
6.7    Investments. Company shall not, directly or indirectly, make or own any
Investment in any Person, including without limitation any Joint Venture, except
Investments in Cash, Permitted Investments and Receivables (and property
received from time to time in connection with the workout or insolvency of any
Receivables Obligor), and Permitted Investments in the Controlled Accounts.
6.8    Fundamental Changes; Disposition of Assets; Acquisitions. Company shall
not enter into any transaction of merger or consolidation, or liquidate, wind‑up
or dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sub lease (as lessor or sublessor), exchange, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any part of
its business, assets or property of any kind whatsoever, whether real, personal
or mixed and whether tangible or intangible, whether now owned or hereafter
acquired (other than, provided no

74



--------------------------------------------------------------------------------

 

Event of Default pursuant to Section 7.1(a), 7.1(g), 7.1(h) or 7.1(p) has
occurred and is continuing, Permitted Asset Sales, provided, that Permitted
Asset Sales under clause (d) of the definition thereof shall be permitted at all
times subject to receipt of the consent required therein), or acquire by
purchase or otherwise (other than acquisitions of Eligible Receivables, or
Permitted Investments in a Controlled Account (and property received from time
to time in connection with the workout or insolvency of any Receivables
Obligor)) the business, property or fixed assets of, or stock or other evidence
of beneficial ownership of, any Person or any division or line of business or
other business unit of any Person.
6.9    Sales and Lease‑Backs. Company shall not, directly or indirectly, become
or remain liable as lessee or as a guarantor or other surety with respect to any
lease of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, which Company (a) has sold or transferred or is to sell or
to transfer to any other Person, or (b) intends to use for substantially the
same purpose as any other property which has been or is to be sold or
transferred by Company to any Person in connection with such lease.
6.10    Transactions with Shareholders and Affiliates. Except as set forth on
Schedule 6.10, Company shall not, directly or indirectly, enter into or permit
to exist any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any holder of ten percent (10%)
or more of any class of Capital Stock of Holdings or any of its Subsidiaries or
with any Affiliate of Holdings or of any such holder other than the transactions
contemplated or permitted by the Funding Documents and the Related Agreements.
6.11    Conduct of Business. From and after the Closing Date, Company shall not
engage in any business other than the businesses engaged in by Company on the
Closing Date.
6.12    Fiscal Year. Company shall not change its Fiscal Year‑end from December
31st.
6.13    Servicer; Backup Servicer; Custodian. Company shall use its commercially
reasonable efforts to cause Servicer, the Backup Servicer and the Custodian
respectively, to comply at all times with the applicable terms of the Servicing
Agreement, the Backup Servicing Agreement and the Custodial Agreement
respectively. The Company may not (i) terminate, remove, replace Servicer,
Backup Servicer or the Custodian or (ii) subcontract out any portion of the
servicing or permit third party servicing other than the Backup Servicer,
except, in each case, as expressly set forth in the applicable Funding Document
and subject to satisfaction of the related requirements therein. The
Administrative Agent may not terminate, remove, replace Servicer, Backup
Servicer or the Custodian except as expressly set forth in the applicable
Funding Document and subject to satisfaction of the related requirements
therein.
6.14    Acquisitions of Receivables. Company may not acquire Receivables from
any Person other than Holdings pursuant to the Asset Purchase Agreement.
6.15    Independent Manager. Company shall not fail at any time to have at least
one independent manager (an "Independent Manager") who:
(a)    is provided by a nationally recognized provider of independent directors;

75



--------------------------------------------------------------------------------

 

(b)    is not and has not been employed by Company or Holdings or any of their
respective Subsidiaries or Affiliates as an officer, director, partner, manager,
member (other than as a special member in the case of single member Delaware
limited liability companies), employee, attorney or counsel of, Company or
Holdings or any of their respective Affiliates within the five years immediately
prior to such individual’s appointment as an Independent Manager, provided that
this paragraph (b) shall not apply to any person who serves as an independent
director or an independent manager for any Affiliate of any of Company or
Holdings;
(c)    is not, and has not been within the five years immediately prior to such
individual’s appointment as an Independent Manager, a customer or creditor of,
or supplier to, Company or Holdings or any of their respective Affiliates who
derives any of its purchases or revenue from its activities with Company or
Holdings or any of their respective Affiliates thereof (other than a de minimis
amount);
(d)    is not, and has not been within the five years immediately prior to such
individual’s appointment as an Independent Manager, a person who controls or is
under common control with any Person described by clause (b) or (c) above;
(e)    does not have, and has not had within the five years immediately prior to
such individual’s appointment as an Independent Manager, a personal services
contract with Company or Holdings or any of their respective Subsidiaries or
Affiliates, from which fees and other compensation received by the person
pursuant to such personal services contract would exceed 5% of his or her gross
revenues during the preceding calendar year;
(f)    is not affiliated with a tax-exempt entity that receives, or has received
within the five years prior to such appointment as an Independent Manager,
contributions from Company or Holdings or any of their respective Subsidiaries
or Affiliates, in excess of the lesser of (i) 3% of the consolidated gross
revenues of Holdings and its Subsidiaries during such fiscal year and (ii) 5% of
the contributions received by the tax-exempt entity during such fiscal year;
(g)    is not and has not been a shareholder (or other equity owner) of any of
Company or Holdings or any of their respective Affiliates within the five years
immediately prior to such individual’s appointment as an Independent Manager;
(h)    is not a member of the immediate family of any Person described by clause
(b) through (g) above;
(i)    is not, and was not within the five years prior to such appointment as an
Independent Manager, a financial institution to which Company or Holdings or any
of their respective Subsidiaries or Affiliates owes outstanding Indebtedness for
borrowed money in a sum exceeding more than 5% of Holdings’ total consolidated
assets;
(j)    has prior experience as an independent director or manager for a
corporation or limited liability company whose charter documents required the
unanimous consent of all independent directors thereof before such corporation
or limited liability company could consent

76



--------------------------------------------------------------------------------

 

to the institution of bankruptcy or insolvency proceedings against it or could
file a petition seeking relief under any applicable federal or state law
relating to bankruptcy; and
(k)    has at least three (3) years of employment experience with one or more
entities that provide, in the ordinary course of their respective businesses,
advisory, management or placement services to issuers of securitization or
structured finance instruments, agreements or securities.
Upon Company learning of the death or incapacity of an Independent Manager,
Company shall have ten (10) Business Days following such death or incapacity to
appoint a replacement Independent Manager. Any replacement of an Independent
Manager will be permitted only upon (a) two (2) Business Days’ prior written
notice to each Agent and Purchaser, (b) Company’s certification that any
replacement manager will satisfy the criteria set forth in clauses (a)-(i) of
this Section 6.15 and (c) the Administrative Agent’ written consent to the
appointment of such replacement manager. For the avoidance of doubt, other than
in the event of the death or incapacity of an Independent Manager, Company shall
at all times have an Independent Manager and may not terminate any Independent
Manager without the prior written consent of the Administrative Agent, which
consent the Administrative Agent may withhold in its sole discretion.
6.16    Organizational Agreements. Except as otherwise expressly permitted by
other provisions of this Agreement or any other Funding Document, Company shall
not (a) amend, restate, supplement or modify, or permit any amendment,
restatement, supplement or modification to, its Organizational Documents,
without obtaining the prior written consent of the Requisite Purchasers to such
amendment, restatement, supplement or modification, as the case may be; (b)
agree to any termination, amendment, restatement, supplement or other
modification to, or waiver of, or permit any termination, amendment,
restatement, supplement or other modification to, or waivers of, any of the
provisions of any Funding Document without the prior written consent of the
Requisite Purchasers; or (c) amend, restate, supplement or modify in any
material respect, or permit any amendments, restatements, supplements or
modifications in any material respect, to any Receivables Program Agreement in a
manner that could reasonably be expected to be materially adverse to the
Purchasers.
6.17    Changes in Underwriting or Other Policies. Company shall not agree to,
and shall cause Holdings not to, make any change to (a) the Underwriting
Policies, (b) the forms of Business Loan and Security Agreement, Business Loan
and Security Agreement Supplement and Loan Summary used to originate Receivables
from those attached, respectively, in substantially the form provided to the
Administrative Agent on or prior to the Closing Date or (c) the form of
Authorization Agreement for Direct Deposit (ACH Credit) and Direct Payments (ACH
Debit ) used in connection with the issuance of Notes in substantially the form
provided to the Administrative Agent on or prior to the Closing Date that, in
any such case, would reasonably be expected to result in an Adverse Effect.
6.18    Receivable Program Agreements. The Company shall (a) perform and comply
with its obligations under the Receivables Program Agreements and (b) enforce
the rights and remedies afforded to it against the Receivables Account Bank
under the Receivables Program

77



--------------------------------------------------------------------------------

 

Agreements, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in an Adverse Effect.
SECTION 7.    EVENTS OF DEFAULT
7.1    Events of Default. If any one or more of the following conditions or
events shall occur.
(a)    Failure to Make Payments When Due. Other than with respect to a
Commitment Base Deficiency, failure by Company to pay (i) when due, the
principal on any Note whether at stated maturity (including on the Amortization
Period End Date), by acceleration or otherwise; (ii) within two (2) Business
Days after its due date, any interest on any Note or any fee due hereunder; or
(iii) within thirty (30) days after its due date, any other amount due
hereunder; or
(b)    Default in Other Agreements.
(i)    Failure of Company to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 7.1(a)), in each case beyond the grace
period, if any, provided therefor; or (ii) breach or default by Company with
respect to any other material term of (1) one or more items of Indebtedness in
the individual or aggregate principal amounts referred to in clause (i) above,
or (2) any loan agreement, mortgage, indenture or other agreement relating to
such item(s) of Indebtedness, in each case beyond the grace period, if any,
provided therefore, if the effect of such breach or default is to cause, or to
permit the holder or holders of that Indebtedness (or a trustee on behalf of
such holder or holders), to cause, that Indebtedness to become or be declared
due and payable (or subject to a compulsory repurchase or redeemable) prior to
its stated maturity or the stated maturity of any underlying obligation, as the
case may be;
(ii)    (A) Failure of Holdings or any Subsidiary of Holdings (other than
Company) to pay when due any principal of or interest on or any other amount
payable in respect of one or more items of Indebtedness for borrowed money with
a principal amount in excess of $1,000,000; or (B) breach or default by Holdings
or any Subsidiary of Holdings (other than Company) with respect to any other
material term of (1) one or more items of Indebtedness for borrowed money with a
principal amount in excess of $1,000,000, or (2) any loan agreement, mortgage,
indenture or other agreement relating to such item(s) of Indebtedness for
borrowed money, and, in each case, such failure, breach or default, as the case
may be, results in the acceleration of amounts owed thereunder, provided that
any such failure, breach or default, as the case may be, and acceleration shall
constitute an Event of Default hereunder only after the Administrative Agent
shall have provided written notice to Company that such failure, breach or
default constitutes an Event of Default hereunder; or
(c)    Breach of Certain Covenants. Failure of Company to perform or comply with
any term or condition contained in Section 2.3, Section 2.11, Section 5.1(h),
Section 5.1(j),

78



--------------------------------------------------------------------------------

 

Section 5.2, Section 5.7 or Section 6, or failure to distribute Collections in
accordance with Section 2.12; or
(d)    Breach of Representations, etc. Any representation or warranty,
certification or other statement made or deemed made by Company or Holdings (or
Holdings as Servicer) in any Funding Document or in any statement or certificate
at any time given by Company or Holdings (or Holdings as Servicer) in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect, other than any representation, warranty, certification
or other statement which is qualified by materiality or “Material Adverse
Effect”, in which case, such representation, warranty, certification or other
statement shall be true and correct in all respects, in each case, as of the
date made or deemed made and such default shall not have been remedied or waived
within thirty (30) days after the earlier of (i) an Authorized Officer of
Company or Holdings becoming aware of such default, or (ii) receipt by Company
of notice from any Agent or Purchaser of such default; or
(e)    Other Defaults Under Funding Documents. Company or Holdings shall default
in the performance of or compliance with any term contained herein or any of the
other Funding Documents other than any such term referred to in any other
Section of this Section 7.1 and such default shall not have been remedied or
waived within thirty (30) days after the earlier of (i) an Authorized Officer of
Company or Holdings becoming aware of such default, or (ii) receipt by Company
or Holdings of notice from Administrative Agent or any Purchaser of such
default; or
(f)    Breach of Portfolio Performance Covenants. A breach of any Portfolio
Performance Covenant shall have occurred and the Administrative Agent shall have
provided written notice to the Company that a Default under this Section 7.1(f)
has occurred and is continuing; or
(g)    Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Company or Holdings in an involuntary case under the Bankruptcy Code or under
any other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, which decree or order is not stayed; or any other similar relief shall
be granted under any applicable federal or state law; or (ii) an involuntary
case shall be commenced against Company or Holdings under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over Company or Holdings, or
over all or a substantial part of its respective property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of Company or Holdings for all or a
substantial part of its respective property; or a warrant of attachment,
execution or similar process shall have been issued against any substantial part
of the property of Company or Holdings, and any such event described in this
clause (ii) shall continue for sixty (60) days without having been dismissed,
bonded or discharged; or
(h)    Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Company or
Holdings shall have an order for relief entered with respect to it or shall
commence a voluntary

79



--------------------------------------------------------------------------------

 

case under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, or shall consent to the
entry of an order for relief in an involuntary case, or to the conversion of an
involuntary case to a voluntary case, under any such law, or shall consent to
the appointment of or taking possession by a receiver, trustee or other
custodian for all or a substantial part of its respective property; or Company
or Holdings shall make any assignment for the benefit of creditors; or
(ii) Company or Holdings shall be unable, or shall fail generally, or shall
admit in writing its inability, to pay its debts as such debts become due; or
the board of directors (or similar governing body) of Company or Holdings (or
any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to herein or in Section 7.1(g); or
(i)    Judgments and Attachments.
(i)    Any money judgment, writ or warrant of attachment or similar process (to
the extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be entered or
filed against Company or any of its assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of thirty (30) days; or
(ii)    Any money judgment, writ or warrant of attachment or similar process
involving (i) in any individual case an amount in excess of $2,000,000 or
(ii) in the aggregate at any time an amount in excess of $5,000,000 (in either
case to the extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be entered or
filed against Holdings (or Holdings as Servicer) or any of its assets and shall
remain undischarged, unvacated, unbonded or unstayed for a period of sixty (60)
days; or
(iii)    Any tax lien or lien of the PBGC shall be entered or filed against
Company or Holdings (involving, with respect to Holdings only, an amount in
excess of $1,000,000) or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of ten (10) days;
(j)    Dissolution. Any order, judgment or decree shall be entered against
Company or Holdings decreeing the dissolution or split up of Company or
Holdings, as the case may be, and such order shall remain undischarged or
unstayed for a period in excess of thirty (30) days; or
(k)    Employee Benefit Plans. (i) There shall occur one or more ERISA Events
which individually or in the aggregate results in or might reasonably be
expected to result in a Material Adverse Effect during the term hereof or result
in a Lien being imposed on the Collateral; or (ii) Company shall establish or
contribute to any Employee Benefit Plan; or
(l)    Change of Control. A Change of Control shall occur; or
(m)    Collateral Documents and other Funding Documents. Company or Holdings
shall contest the validity or enforceability of any Funding Document in writing
or deny in writing

80



--------------------------------------------------------------------------------

 

that it has any further liability, including with respect to future advances by
Purchasers, under any Funding Document to which it is a party; or
(n)    Servicing Agreement. A Servicer Default shall have occurred and be
continuing; or
(o)    Backup Servicer Default. The Backup Servicing Agreement shall terminate
for any reason and, provided that the Administrative Agent shall have used
commercially reasonable efforts to timely engage a replacement Backup Servicer
following such termination, within ninety (90) days of such termination no
replacement agreement with an alternative backup servicer shall be effective; or
(p)    Commitment Base Deficiency; Repurchase Failure. (i) Failure by Company to
cure any Commitment Base Deficiency within two (2) Business Days after the due
date thereof, or (ii) failure of Holdings to repurchase any Receivable as and
when required under the Asset Purchase Agreement; or
(q)    Collateral Documents and other Funding Documents. At any time after the
execution and delivery thereof, (i) this Agreement or any Collateral Document
ceases to be in full force and effect or shall be declared null and void by a
court of competent jurisdiction or the enforceability thereof shall be impaired
in any material respect, or the Collateral Agent shall not have or shall cease
to have a valid and perfected Lien in any Collateral purported to be covered by
the Collateral Documents with the priority required by the relevant Collateral
Document (in each case, other than (A) by reason of a release of Collateral in
accordance with the terms hereof or thereof or (B) the satisfaction in full of
the Obligations and any other amount due hereunder or any other Funding Document
in accordance with the terms hereof); or (ii) any of the Funding Documents for
any reason, other than the satisfaction in full of all Obligations and any other
amount due hereunder or any other Funding Document (other than contingent
indemnification obligations for which demand has not been made), shall cease to
be in full force and effect (other than in accordance with its terms) or shall
be declared to be null and void or a party thereto, as the case may be, shall
repudiate its obligations thereunder or shall contest the validity or
enforceability of any Funding Document in writing; or
(r)    Breach of Financial Covenants. A breach of any Financial Covenant shall
have occurred; or
(s)    Investment Company Act. Holdings or Company become subject to any federal
or state statute or regulation which may render all or any portion of the
Obligations unenforceable, or Company becomes a company "controlled" by a
"registered investment company" or a "principal underwriter" of a "registered
investment company" as such terms are defined in the Investment Company Act of
1940, as amended;
THEN, upon the occurrence of any Event of Default, the Administrative Agent may,
and shall, at the written request of the Requisite Purchasers, take any of the
following actions: (w) upon notice to the Company, terminate the Commitment
Limits, if any, of each Purchaser having such Commitment Limits, (x) upon notice
to the Company, declare the Aggregate Outstanding Amount

81



--------------------------------------------------------------------------------

 

of and accrued interest on the Notes and all other Obligations immediately due
and payable, in each case without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by Company;
(y) direct the Collateral Agent to enforce any and all Liens and security
interests created pursuant to the Collateral Documents and (z) take any and all
other actions and exercise any and all other rights and remedies of the
Administrative Agent under the Funding Documents; provided that upon the
occurrence of any Event of Default described in Section 7.1(g) or 7.1(h), the
Aggregate Outstanding Amount of and accrued interest on the Notes and all other
Obligations shall immediately become due and payable, and the Commitment Limits
shall automatically and immediately terminate, in each case without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by Company. 
SECTION 8.    AGENTS
8.1    Appointment of Agents. Each Purchaser hereby authorizes Jefferies Funding
LLC to act as Administrative Agent to the Purchasers hereunder and under the
other Funding Documents and each Purchaser hereby authorizes Jefferies Funding
LLC, in such capacity, to act as its agent in accordance with the terms hereof
and the other Funding Documents. Each Purchaser hereby authorizes Deutsche Bank
Trust Company Americas, to act as the Collateral Agent on its behalf under the
Funding Documents. Each Agent hereby agrees to act upon the express conditions
contained herein and the other Funding Documents, as applicable. The provisions
of this Section 8 are solely for the benefit of Agents and Purchasers and
neither Company or Holdings shall have any rights as a third party beneficiary
of any of the provisions thereof. In performing its functions and duties
hereunder, each Agent (other than Administrative Agent) shall act solely as an
agent of Purchasers and does not assume and shall not be deemed to have assumed
any obligation towards or relationship of agency or trust with or for Holdings
or any of its Subsidiaries.
8.2    Powers and Duties. Each Purchaser irrevocably authorizes each Agent
(other than Administrative Agent) to take such action on such Purchaser’s behalf
and to exercise such powers, rights and remedies hereunder and under the other
Funding Documents as are specifically delegated or granted to such Agent by the
terms hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto. Each Purchaser irrevocably authorizes
Administrative Agent to take such action on such Purchaser’s behalf and to
exercise such powers, rights and remedies hereunder and under the other Funding
Documents as are specifically delegated or granted to Administrative Agent by
the terms hereof and thereof, together with such powers, rights and remedies as
are reasonably incidental thereto. Each Agent shall have only those duties and
responsibilities that are expressly specified herein and the other Funding
Documents. Each such Agent may exercise such powers, rights and remedies and
perform such duties by or through its agents or employees. No such Agent shall
have, by reason hereof or any of the other Funding Documents, a fiduciary
relationship in respect of any Purchaser; and nothing herein or any of the other
Funding Documents, expressed or implied, is intended to or shall be so construed
as to impose upon any such Agent any obligations in respect hereof or any of the
other Funding Documents except as expressly set forth herein or therein.
8.3    General Immunity.

82



--------------------------------------------------------------------------------

 

(a)    No Responsibility for Certain Matters. No Agent shall be responsible to
any Purchaser for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Funding
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Purchasers or by or on behalf of Company or
Holdings to any Agent or any Purchaser in connection with the Funding Documents
and the transactions contemplated thereby or for the financial condition or
business affairs of Company or Holdings or any other Person liable for the
payment of any Obligations or any other amount due hereunder or any other
Funding Document, nor shall any Agent be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained in any of the Funding Documents or as to the
use of the proceeds of the Notes or as to the existence or possible existence of
any Event of Default or Default or to make any disclosures with respect to the
foregoing. Anything contained herein to the contrary notwithstanding, neither
the Paying Agent nor the Administrative Agent shall have any liability arising
from confirmations of the Aggregate Outstanding Amount of the Notes.
(b)    Exculpatory Provisions Relating to Agents. No Agent nor any of its
officers, partners, directors, employees or agents shall be liable to Purchasers
for any action taken or omitted by any Agent under or in connection with any of
the Funding Documents except to the extent caused by such Agent’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final, non-appealable order. Each such Agent shall be entitled
to refrain from any act or the taking of any action (including the failure to
take an action) in connection herewith or any of the other Funding Documents or
from the exercise of any power, discretion or authority vested in it hereunder
or thereunder unless and until such Agent shall have received instructions in
respect thereof from Requisite Purchasers (or such other Purchasers as may be
required to give such instructions under Section 9.5) and, upon receipt of such
instructions from Requisite Purchasers (or such other Purchasers, as the case
may be), such Agent shall be entitled to act or (where so instructed) refrain
from acting, or to exercise such power, discretion or authority, in accordance
with such instructions. Without prejudice to the generality of the foregoing,
(i) each such Agent shall be entitled to rely, and shall be fully protected in
relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Holdings and
Company), accountants, experts and other professional advisors selected by it;
and (ii) no Purchaser shall have any right of action whatsoever against any such
Agent as a result of such Agent acting or (where so instructed) refraining from
acting hereunder or any of the other Funding Documents in accordance with the
instructions of Requisite Purchasers (or such other Purchasers as may be
required to give such instructions under Section 9.5).
8.4    Agents Entitled to Act as Purchaser. Any agency hereby created shall in
no way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Purchaser hereunder.
With respect to its participation in the funding of the Notes, each Agent shall
have the same rights and powers hereunder as any other Purchaser and may
exercise the same as if it were not performing the duties and functions
delegated to it

83



--------------------------------------------------------------------------------

 

hereunder, and the term "Purchaser" shall, unless the context clearly otherwise
indicates, include each Agent in its individual capacity. Any Agent and its
Affiliates may accept deposits from, lend money to, own securities of, and
generally engage in any kind of banking, trust, financial advisory or other
business with Holdings or any of its Affiliates as if it were not performing the
duties specified herein, and may accept fees and other consideration from
Company for services in connection herewith and otherwise without having to
account for the same to Purchasers.
8.5    Purchasers’ Representations, Warranties and Acknowledgment.
(a)    Each Purchaser represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Holdings and
Company in connection with Note Fundings hereunder and that it has made and
shall continue to make its own appraisal of the creditworthiness of Holdings and
Company. No Agent shall have any duty or responsibility, either initially or on
a continuing basis, to make any such investigation or any such appraisal on
behalf of Purchasers or to provide any Purchaser with any credit or other
information with respect thereto, whether coming into its possession before the
funding of the Notes or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Purchasers.
(b)    Each Purchaser, by delivering its signature page to this Agreement, shall
be deemed to have acknowledged receipt of, and consented to and approved, each
Funding Document and each other document required to be approved by any Agent,
Requisite Purchasers or Purchasers, as applicable on the Closing Date.
8.6    Right to Indemnity. Each Purchaser, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, their Affiliates and their respective
officers, partners, directors, trustees, employees and agents of each Agent
(each, an "Indemnitee Agent Party"), to the extent that such Indemnitee Agent
Party shall not have been reimbursed by Company or Holdings, for and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Indemnitee Agent Party in exercising its powers,
rights and remedies or performing its duties hereunder or under the other
Funding Documents or otherwise in its capacity as such Indemnitee Agent Party in
any way relating to or arising out of this Agreement or the other Funding
Documents, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH
INDEMNITEE AGENT PARTY; provided, no Purchaser shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such
Indemnitee Agent Party’s gross negligence or willful misconduct, as determined
by a court of competent jurisdiction in a final non-appealable order. If any
indemnity furnished to any Indemnitee Agent Party for any purpose shall, in the
opinion of such Indemnitee Agent Party, be insufficient or become impaired, such
Indemnitee Agent Party may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided, in no event shall this sentence require any Purchaser to
indemnify any Indemnitee Agent Party against any liability, obligation, loss,
damage, penalty, action, judgment,

84



--------------------------------------------------------------------------------

 

suit, cost, expense or disbursement in excess of such Purchaser’s Pro Rata Share
thereof; and provided further, this sentence shall not be deemed to require any
Purchaser to indemnify any Indemnitee Agent Party against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement described in the proviso in the immediately preceding sentence.
8.7    Successor Administrative Agent and Collateral Agent.
(a)    Administrative Agent.
(i)    Administrative Agent may resign at any time by giving thirty (30) days’
prior written notice thereof to the Purchasers and Company. Upon any such notice
of resignation, the Requisite Purchasers shall have the right, upon five (5)
Business Days’ notice to Company, to appoint a successor Administrative Agent
provided, that the appointment of a successor Administrative Agent shall require
(so long as no Default or Event of Default has occurred and is continuing)
Company’s approval, which approval shall not be unreasonably withheld, delayed
or conditioned. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Funding Documents, and (ii) take such other actions, as may be
necessary or appropriate in connection with the appointment of such successor
Administrative Agent, whereupon such retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 8 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent hereunder.
(ii)    Notwithstanding anything herein to the contrary, Administrative Agent
may assign its rights and duties as Administrative Agent hereunder to one of its
Affiliates without the prior written consent of, or prior written notice to,
Company or the Purchasers; provided that Company and the Purchasers may deem and
treat such assigning Administrative Agent as Administrative Agent for all
purposes hereof, unless and until such assigning Administrative Agent provides
written notice to Company and the Purchasers of such assignment. Upon such
assignment such Affiliate shall succeed to and become vested with all rights,
powers, privileges and duties as Administrative Agent hereunder and under the
other Funding Documents.
(b)    Collateral Agent.
(i)    Collateral Agent may resign at any time by giving thirty (30) days’ prior
written notice thereof to Purchasers and Company. Upon any such notice of
resignation, the Requisite Purchasers shall have the right, upon five (5)
Business Days’ notice to Company, to appoint a successor Collateral Agent
provided, that the appointment of a successor Collateral Agent shall require (so
long as no Default or Event of Default has

85



--------------------------------------------------------------------------------

 

occurred and is continuing) Company’s approval, which approval shall not be
unreasonably withheld, delayed or conditioned. Upon the acceptance of any
appointment as Collateral Agent hereunder by a successor Collateral Agent, that
successor Collateral Agent shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring Collateral Agent and
the retiring Collateral Agent shall promptly (i) transfer to such successor
Collateral Agent all sums, Securities and other items of Collateral held under
the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Collateral Agent under the Funding Documents, and (ii) execute and
deliver to such successor Collateral Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the appointment of such successor Collateral Agent and the
assignment to such successor Collateral Agent of the security interests created
under the Collateral Documents, whereupon such retiring Collateral Agent shall
be discharged from its duties and obligations hereunder. After any retiring
Collateral Agent’s resignation hereunder as Collateral Agent, the provisions of
this Section 8 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Collateral Agent hereunder.
(ii)    Notwithstanding anything herein to the contrary, Collateral Agent may
assign its rights and duties as Collateral Agent hereunder to one of its
Affiliates without the prior written consent of, or prior written notice to,
Company or the Purchasers; provided that Company and the Purchasers may deem and
treat such assigning Collateral Agent as Collateral Agent for all purposes
hereof, unless and until such assigning Collateral Agent provides written notice
to Company and the Purchasers of such assignment. Upon such assignment such
Affiliate shall succeed to and become vested with all rights, powers, privileges
and duties as Collateral Agent hereunder and under the other Funding Documents.
8.8    Collateral Documents.
(a)    Collateral Agent under Collateral Documents. Each Purchaser hereby
further authorizes Collateral Agent, on behalf of and for the benefit of
Purchasers, to be the agent for and representative of Purchasers with respect to
the Collateral and the Collateral Documents. Subject to Section 9.5, without
further written consent or authorization from Purchasers, Collateral Agent may
execute any documents or instruments necessary to release any Lien encumbering
any item of Collateral that is the subject of a sale or other disposition of
assets permitted hereby or to which Requisite Purchasers (or such other
Purchasers as may be required to give such consent under Section 9.5) have
otherwise consented. Anything contained in any of the Funding Documents to the
contrary notwithstanding, Company, the Agents and each Purchaser hereby agree
that (i) no Purchaser shall have any right individually to realize upon any of
the Collateral, it being understood and agreed that all powers, rights and
remedies hereunder may be exercised solely by Collateral Agent, on behalf of
Purchasers in accordance with the terms hereof and all powers, rights and
remedies under the Collateral Documents may be exercised solely by Collateral
Agent, and (ii) in the event of a foreclosure by Collateral Agent on any of the
Collateral pursuant to a public or private sale, Collateral Agent or any
Purchaser may be the purchaser of any or all of such Collateral at any such sale
and Collateral Agent, as agent for and representative of Secured Parties (but
not any

86



--------------------------------------------------------------------------------

 

Purchaser or Purchasers in its or their respective individual capacities unless
Requisite Purchasers shall otherwise agree in writing) shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations or any other amount due hereunder as a credit
on account of the purchase price for any collateral payable by Collateral Agent
at such sale.
SECTION 9.    MISCELLANEOUS
9.1    Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given to Company,
Collateral Agent or Administrative Agent shall be sent to such Person’s address
as set forth on Appendix B or in the other relevant Funding Document, and in the
case of any Purchaser, the address as indicated on Appendix B or otherwise
indicated to Administrative Agent in writing. Each notice hereunder shall be in
writing and may be personally served, telexed or sent by telefacsimile or United
States mail or courier service and shall be deemed to have been given when
delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile or telex, or three (3) Business Days
after depositing it in the United States mail with postage prepaid and properly
addressed; provided, no notice to any Agent shall be effective until received by
such Agent, provided, however, that Company may deliver, or cause to be
delivered, the Commitment Base Certificate, Commitment Base Report and any
financial statements or reports (including the Financial Plan and any collateral
performance tests) by electronic mail pursuant to procedures approved by the
Administrative Agent until any Agent or Purchaser notifies Company that it can
no longer receive such documents using electronic mail. Any Commitment Base
Certificate, Commitment Base Report or financial statements or reports sent to
an electronic mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the "return receipt
requested" function, if available, return electronic mail or other written
acknowledgement), provided, that if such document is sent after 5:00 p.m.
Eastern Standard time, such document shall be deemed to have been sent at the
opening of business on the next Business Day.
9.2    Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Company agrees to pay promptly (a) (i) all the Administrative
Agent’s actual, reasonable and documented out-of-pocket costs and expenses
(including reasonable and customary fees and expenses of counsel to the
Administrative Agent) of negotiation, preparation, execution and administration
of the Funding Documents in an amount not to exceed $75,000 and any consents,
amendments, waivers or other modifications thereto and (ii) reasonable and
customary fees and expenses of a single counsel to the Purchasers in connection
with any consents, amendments, waivers or other modifications to the Funding
Documents; (b) all the actual, documented out-of-pocket costs and reasonable
out-of-pocket expenses of creating, perfecting and enforcing Liens in favor of
Collateral Agent, for the benefit of Secured Parties, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable and documented out-of-pocket fees,
expenses and disbursements of a single counsel for all Agents; (c) subject to
the terms of this Agreement (including any limitations set forth in Section
5.5), all the Administrative Agent’s actual, reasonable and documented
out-of-pocket costs and reasonable fees, expenses for, and disbursements of any
of Administrative Agent’s, auditors, accountants, consultants or appraisers
incurred by Administrative Agent; (d) subject to the terms of this Agreement,
all the

87



--------------------------------------------------------------------------------

 

actual, reasonable and documented out-of-pocket costs and expenses (including
the reasonable fees, expenses and disbursements of any appraisers, consultants,
advisors and agents employed or retained by Collateral Agent and its counsel) in
connection with the custody or preservation of any of the Collateral; (e)
subject in all cases to any express limitations set forth in any Funding
Document, all other actual, reasonable and documented out-of-pocket costs and
expenses incurred by each Agent in connection with the syndication of the Notes
and Commitments and the negotiation, preparation and execution of the Funding
Documents and any consents, amendments, waivers or other modifications thereto
and the transactions contemplated thereby; and (f) after the occurrence of a
Default or an Event of Default, all documented, out-of-pocket costs and
expenses, including reasonable attorneys’ fees, and costs of settlement,
incurred by any Agent or any Purchaser in enforcing any Obligations of or in
collecting any payments due from Company or Holdings hereunder or under the
other Funding Documents by reason of such Default or Event of Default (including
in connection with the sale of, collection from, or other realization upon any
of the Collateral) or in connection with any refinancing or restructuring of the
credit arrangements provided hereunder in the nature of a "work out" or pursuant
to any insolvency or bankruptcy cases or proceedings.
9.3    Indemnity.
(a)    In addition to the payment of expenses pursuant to Section 9.2, whether
or not the transactions contemplated hereby shall be consummated, Company agrees
to defend (subject to Indemnitees’ selection of counsel), indemnify, pay and
hold harmless, each Affected Party and each Agent, their Affiliates and their
respective officers, partners, directors, trustees, employees and agents (each,
an "Indemnitee"), from and against any and all Indemnified Liabilities, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE excluding any
amounts not otherwise payable by Company under Section 2.16(b)(iii); provided,
Company shall not have any obligation to any Indemnitee hereunder with respect
to any Indemnified Liabilities to the extent such Indemnified Liabilities arise
from the gross negligence, bad faith or willful misconduct, as determined by a
court of competent jurisdiction in a final non-appealable order of that
Indemnitee. To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in this Section 9.3 may be unenforceable in whole or in
part because they are violative of any law or public policy, Company shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.
(b)    To the extent permitted by applicable law, no party hereto shall assert,
and all parties hereto hereby waive, any claim against any other parties and
their respective Affiliates, directors, employees, attorneys or agents, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) (whether or not the claim therefor is
based on contract, tort or duty imposed by any applicable legal requirement)
arising out of, in connection with, as a result of, or in any way related to,
this Agreement or any Funding Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Note or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
all parties

88



--------------------------------------------------------------------------------

 

hereto hereby waive, release and agree not to sue upon any such claim or any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.
9.4    [Reserved].
9.5    Amendments and Waivers.
(a)    Requisite Purchasers’ Consent. Subject to Sections 9.5(b) and 9.5(c), no
amendment, modification, termination or waiver of any provision of the Funding
Documents, or consent to any departure by Company or Holdings therefrom, shall
in any event be effective without the written concurrence of Company,
Administrative Agent and the Requisite Purchasers.
(b)    Affected Purchasers’ Consent. Without the written consent of each
Purchaser that would be affected thereby, no amendment, modification,
termination, or consent shall be effective if the effect thereof would:
(i)    extend the scheduled final maturity of any Note or Physical Note;
(ii)    waive, reduce or postpone any scheduled repayment (but not prepayment);
(iii)    reduce the rate of interest on any Note (other than any waiver of any
increase in the interest rate applicable to any Note pursuant to Section 2.8) or
any fee payable hereunder;
(iv)    extend the time for payment of any such interest or fees;
(v)    reduce the principal amount of any Note;
(vi)    (x) amend the definition of "Commitment Base" or (y) amend, modify,
terminate or waive Section 2.12, Section 2.13 or Section 2.14 or any provision
of this Section 9.5(b) or Section 9.5(c);
(vii)    amend the definition of "Requisite Purchasers", "Exposure," "Pro Rata
Share," "Applicable Advance Rate," "Availability," or any definition used
therein; provided, with the consent of Administrative Agent, Company and the
Requisite Purchasers, additional extensions of credit pursuant hereto may be
included in the determination of "Requisite Purchasers" or "Pro Rata Share" on
substantially the same basis as the Commitment Limits and the Notes are included
on the Closing Date;
(viii)    release all or substantially all of the Collateral except as expressly
provided in the Funding Documents; or
(ix)    consent to the assignment or transfer by Company or Holdings of any of
its respective rights and obligations under any Funding Document.

89



--------------------------------------------------------------------------------

 

(c)    Other Consents. No amendment, modification, termination or waiver of any
provision of the Funding Documents, or consent to any departure by Company or
Holdings therefrom, shall:
(i)    increase any Commitment Limit of any Purchaser over the amount thereof
then in effect without the consent of such Purchaser; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Commitment Limit of any Purchaser;
(ii)    amend, modify, terminate or waive any provision of Section 3.2(a) with
regard to any Note Funding without the consent of the Requisite Purchasers;
(iii)    amend the definitions of "Eligibility Criteria" or "Eligible
Receivables Obligor" or amend any portion of Appendix C without the consent of
the Requisite Purchasers;
(iv)    amend or modify any provision of Sections 2.11, other than Sections
2.11(c)(vii) and 2.11(d), without the consent of the Requisite Purchasers;
provided, however, that, notwithstanding the foregoing, any such amendment or
modification during the continuance of any Hot Backup Servicer Event (as such
term is defined in the Backup Servicer Agreement), Event of Default or Servicer
Default shall only require the consent of the Requisite Purchasers;
(v)    amend or modify any provision of Section 7.1 without the consent of the
Requisite Purchasers; provided, however, that, notwithstanding the foregoing,
any waiver of the occurrence of a Default or an Event of Default shall only
require the consent of the Requisite Purchasers; or
(vi)    amend, modify, terminate or waive any provision of Section 8 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent.
(d)    Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of the Requisite Purchasers or any
Purchaser, execute amendments, modifications, waivers or consents on behalf of
the Requisite Purchasers or such Purchaser. Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given. No notice to or demand on Company or Holdings in any case shall
entitle Company or Holdings to any other or further notice or demand in similar
or other circumstances. Any amendment, modification, termination, waiver or
consent effected in accordance with this Section 9.5 shall be binding upon each
Purchaser at the time outstanding, each future Purchaser and, if signed by
Company, on Company. Notwithstanding anything to the contrary contained in this
Section 9.5, if the Administrative Agent and Company shall have jointly
identified an obvious error or any error or omission of a technical nature, in
each case that is immaterial (as determined by the Administrative Agent in its
sole discretion), in any provision of the Funding Documents, then the
Administrative Agent (as applicable, and in its respective capacity thereunder,
the Administrative Agent or Collateral Agent) and Company shall be permitted to

90



--------------------------------------------------------------------------------

 

amend such provision and such amendment shall become effective without any
further action or consent by the Requisite Purchasers if the same is not
objected to in writing by the Requisite Purchasers within five (5) Business Days
following receipt of notice thereof.
9.6    Successors and Assigns; Participations.
(a)    Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of Purchasers. Neither Company’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by it without the prior written consent of all Purchasers. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, Indemnitee Agent Parties under Section
8.6, Indemnitees under Section 9.3, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and Purchasers) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    Register. Company, the Paying Agent, Administrative Agent and Purchasers
shall deem and treat the Persons listed as Purchasers in the Register as the
holders and owners of the corresponding Commitments and Notes listed therein for
all purposes hereof, and no assignment or transfer of any such Commitment Limit
or Note shall be effective, in each case, unless and until an Assignment
Agreement effecting the assignment or transfer thereof shall have been delivered
to and accepted by Administrative Agent and recorded in the Register as provided
in Section 9.6(e) and the Issuer shall have confirmed that all requirements
under Section 2.7(g) shall have been satisfied. Prior to such recordation, all
amounts owed with respect to the applicable Commitment Limit or Note shall be
owed to the Purchaser listed in the Register as the owner thereof, and any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Purchaser shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitment Limits or Notes.
(c)    Right to Assign. Each Purchaser shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of its Commitment
Limit or Notes owing to it or other Obligations (provided, however, that each
such assignment shall be of a uniform, and not varying, percentage of all rights
and obligations under and in respect of any Note and any related Commitment
Limits) to any Person constituting an Eligible Assignee. Each such assignment
pursuant to this Section 9.6(c) (other than an assignment to any Person meeting
the criteria of clause (i) of the definition of the term of "Eligible Assignee")
shall be in an aggregate amount of not less than $1,000,000 (or such lesser
amount as may be agreed to by Company and Administrative Agent or as shall
constitute the aggregate amount of the Commitment Limits and Notes of the
assigning Purchaser) with respect to the assignment of the Commitment Limits and
Notes.
(d)    Mechanics. The assigning Purchaser and the assignee thereof shall execute
and deliver to Administrative Agent an Assignment Agreement, together with such
forms, certificates or other evidence, if any, with respect to United States
federal income tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver to Administrative Agent pursuant to Section
2.16(d).

91



--------------------------------------------------------------------------------

 

(e)    Notice of Assignment. Upon the Administrative Agent’s receipt and
acceptance of a duly executed and completed Assignment Agreement and any forms,
certificates or other evidence required by this Agreement in connection
therewith, Administrative Agent shall (i) provide Paying Agent with written
notice of such assignment, and shall record the information contained in such
notice in the Register, (ii) give prompt notice thereof to Company, and (iii)
maintain a copy of such Assignment Agreement.
(f)    Representations and Warranties of Assignee. Each Purchaser, upon
execution and delivery hereof or upon executing and delivering an Assignment
Agreement, as the case may be, represents and warrants as of the Closing Date or
as of the applicable Effective Date (as defined in the applicable Assignment
Agreement) that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in commitments or notes such as the
applicable Commitment Limits or Notes, as the case may be; and (iii) it will
make or invest in, as the case may be, its Commitment Limits or Notes for its
own account in the ordinary course of its business and without a view to
distribution of such Commitment Limits or Notes within the meaning of the
Securities Act or the Exchange Act or other federal securities laws (it being
understood that, subject to the provisions of this Section 9.6, the disposition
of such Commitment Limits or Notes or any interests therein shall at all times
remain within its exclusive control).
(g)    Effect of Assignment. Subject to the terms and conditions of this Section
9.6, as of the "Effective Date" specified in the applicable Assignment Agreement
(it being understood and agreed that the Administrative Agent shall not provide
the “Effective Date” in any Assignment Agreement until it has received
confirmation from the Issuer that all requirements under Section 2.7(g) have
been satisfied): (i) the assignee thereunder shall have the rights and
obligations of a "Purchaser" hereunder to the extent such rights and obligations
hereunder have been assigned to it pursuant to such Assignment Agreement and
shall thereafter be a party hereto and a "Purchaser" for all purposes hereof;
(ii) the assigning Purchaser thereunder shall, to the extent that rights and
obligations hereunder have been assigned thereby pursuant to such Assignment
Agreement, relinquish its rights (other than any rights which survive the
termination hereof under Section 9.8) and be released from its obligations
hereunder (and, in the case of an Assignment Agreement covering all or the
remaining portion of an assigning Purchaser’s rights and obligations hereunder,
such Purchaser shall cease to be a party hereto; provided, anything contained in
any of the Funding Documents to the contrary notwithstanding, such assigning
Purchaser shall continue to be entitled to the benefit of all indemnities
hereunder as specified herein with respect to matters arising prior to the
effective date of such assignment; (iii) the Commitment Limits shall be modified
to reflect the Commitment Limit of such assignee and any Commitment Limit of
such assigning Purchaser, if any; and (iv) if any such assignment occurs after
the issuance or funding of any Note hereunder, the assigning Purchaser shall,
upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender its applicable Physical Note to Administrative Agent for
cancellation, and thereupon Company shall issue and deliver new Physical Notes,
if so requested by the assignee and/or assigning Purchaser, to such assignee
and/or to such assigning Purchaser, with appropriate insertions, to reflect the
new Commitment Limits and/or outstanding Notes of the assignee and/or the
assigning Purchaser.

92



--------------------------------------------------------------------------------

 

(h)    Participations. Each Purchaser shall have the right at any time to sell
one or more participations to any Person (other than Holdings, any of its
Subsidiaries or any of its Affiliates or a Direct Competitor) in all or any part
of its Commitment Limits, Notes or in any other Obligation. The holder of any
such participation, other than an Affiliate of the Purchaser granting such
participation, shall not be entitled to require such Purchaser to take or omit
to take any action hereunder except with respect to any amendment, modification
or waiver that would (i) extend the final scheduled maturity of any Note or
Physical Note in which such participant is participating, or reduce the rate or
extend the time of payment of interest or fees thereon (except in connection
with a waiver of applicability of any post‑default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Commitment Limit shall not constitute a change in the terms of
such participation, and that an increase in any Commitment Limit or Note shall
be permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (ii) consent to the
assignment or transfer by Company of any of its rights and obligations under
this Agreement, or (iii) release all or substantially all of the Collateral
under the Collateral Documents (except as expressly provided in the Funding
Documents) supporting the Notes hereunder in which such participant is
participating. Company agrees that each participant shall be entitled to the
benefits of Sections 2.15 or 2.16 to the same extent as if it were a Purchaser
and had acquired its interest by assignment pursuant to clause (c) of this
Section; provided, (i) a participant shall not be entitled to receive any
greater payment under Sections 2.15 or 2.16 than the applicable Purchaser would
have been entitled to receive with respect to the participation sold to such
participant, except to the extent such entitlement to receive a greater payment
results from a change in law that occurs after the participant acquired the
applicable participation, unless the sale of the participation to such
participant is made with Company’s prior written consent, and (ii) a participant
that would be a Non‑US Purchaser if it were a Purchaser shall not be entitled to
the benefits of Section 2.16 unless Company (through a Designated Officer) is
notified of the participation at the time it is sold to such participant and
such participant agrees, for the benefit of Company, to comply with Section 2.16
as though it were a Purchaser. To the extent permitted by law, each participant
also shall be entitled to the benefits of Section 9.4 as though it were a
Purchaser, provided such Participant agrees to be subject to Section 2.14 as
though it were a Purchaser. Any Purchaser that sells such a participation shall,
acting solely for this purpose as an agent of the Company, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant's interest in such
participation and other obligations under this Agreement (the "Participant
Register"); provided that no Purchaser shall have any obligation to disclose all
or any portion of the Participant Register to any Person other than Company
(through a Designated Officer), including the identity of any Participant or any
information relating to a Participant’s interest or obligations under any
Funding Document, except to the extent that such disclosure is necessary to
establish that such commitment, Note or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Purchaser shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Paying Agent (in its capacity as Paying Agent) shall have no responsibility for
maintaining a Participant Register. The Register shall be available for
inspection by Company at

93



--------------------------------------------------------------------------------

 

any reasonable time and from time to time upon reasonable prior notice. For the
avoidance of doubt, the Paying Agent (in its capacity as Paying Agent) shall
have no responsibility for maintaining a Participant Register. The Register
shall be available for inspection by any Designated Officer of Company at any
reasonable time and from time to time upon reasonable prior notice. Company
shall not disclose the identity of any Participant of any Purchaser or any
information relating to such Participant's interest or obligation to any Person,
provided that Company may make (1) disclosures of such information to Affiliates
of such Purchaser and to their agents and advisors provided that such Persons
are informed of the confidential nature of the information and will be
instructed to keep such information confidential, and (2) disclosures required
or requested by any Governmental Authority or representative thereof or by the
NAIC or pursuant to legal or judicial process or other legal proceeding;
provided, that unless specifically prohibited by applicable law or court order,
Company shall make reasonable efforts to notify the applicable Purchaser of any
request by any Governmental Authority or representative thereof (other than any
such request in connection with any examination of the financial condition or
other routine examination of Company by such Governmental Authority) for
disclosure of any such non‑public information prior to disclosure of such
information.
(i)    Assignments. In addition to any other assignment permitted pursuant to
this Section 9.6 any Purchaser may assign, pledge and/or grant a security
interest in, all or any portion of its Notes, the other Obligations owed by or
to such Purchaser, and its Physical Notes, if any, to secure obligations of such
Purchaser including, without limitation, any Federal Reserve Bank as collateral
security pursuant to Regulation A of the Board of Governors of the Federal
Reserve System and any operating circular issued by such Federal Reserve Bank;
provided, no Purchaser, as between Company and such Purchaser, shall be relieved
of any of its obligations hereunder as a result of any such assignment and
pledge, and provided further, in no event shall the applicable Federal Reserve
Bank, pledgee or trustee be considered to be a "Purchaser" or be entitled to
require the assigning Purchaser to take or omit to take any action hereunder.
9.7    Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
9.8    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Note Funding.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of Company set forth in Sections 2.15, 2.16, 9.2, 9.3 and 9.10, the
agreements of Purchasers set forth in Sections 2.14 and 8.6 shall survive the
payment of the Notes and the termination hereof.
9.9    No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Purchaser in the exercise of any power, right or privilege
hereunder or under any other Funding Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right

94



--------------------------------------------------------------------------------

 

or privilege preclude other or further exercise thereof or of any other power,
right or privilege. The rights, powers and remedies given to each Agent and each
Purchaser hereby are cumulative and shall be in addition to and independent of
all rights, powers and remedies existing by virtue of any statute or rule of law
or in any of the other Funding Documents. Any forbearance or failure to
exercise, and any delay in exercising, any right, power or remedy hereunder
shall not impair any such right, power or remedy or be construed to be a waiver
thereof, nor shall it preclude the further exercise of any such right, power or
remedy.
9.10    Marshalling; Payments Set Aside. Neither any Agent nor any Purchaser
shall be under any obligation to marshal any assets in favor of Company or any
other Person or against or in payment of any or all of the Obligations or any
other amount due hereunder. To the extent that Company makes a payment or
payments to Administrative Agent or Purchasers (or to Administrative Agent, on
behalf of Purchasers), or Administrative Agent, Collateral Agent or Purchasers
enforce any security interests or exercise their rights of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.
9.11    Severability. In case any provision in or obligation hereunder or any
Physical Note or other Funding Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
9.12    Obligations Several; Actions in Concert. The obligations of Purchasers
hereunder are several and no Purchaser shall be responsible for the obligations
or Commitment of any other Purchaser hereunder. Nothing contained herein or in
any other Funding Document, and no action taken by Purchasers pursuant hereto or
thereto, shall be deemed to constitute Purchasers as a partnership, an
association, a joint venture or any other kind of entity. Anything in this
Agreement or any other Funding Document to the contrary notwithstanding, each
Purchaser hereby agrees with each other Purchaser that no Purchaser shall take
any action to protect or enforce its rights arising out of this Agreement or any
Physical Note or otherwise with respect to the Obligations without first
obtaining the prior written consent of the applicable Agent (other than the
Paying Agent) or Requisite Purchasers (as applicable), it being the intent of
Purchasers that any such action to protect or enforce rights under this
Agreement and any Physical Note or otherwise with respect to the Obligations
shall be taken in concert and at the direction or with the consent of Agent or
Requisite Purchasers (as applicable).
9.13    Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
9.14    APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND

95



--------------------------------------------------------------------------------

 

SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.
9.15    CONSENT TO JURISDICTION.
(A)    ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST COMPANY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER FUNDING DOCUMENT, OR ANY OF THE OBLIGATIONS, MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT,
COMPANY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (a)
ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF
SUCH COURTS; (b) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (c) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO COMPANY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.1 AND TO ANY PROCESS AGENT
SELECTED IN ACCORDANCE WITH SECTION 3.1 ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER COMPANY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (d)
AGREES THAT AGENTS AND PURCHASERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST COMPANY IN THE COURTS OF
ANY OTHER JURISDICTION.
(B)    COMPANY HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS SPECIFIED IN
SECTION 9.1 OR ON CORPORATION SERVICE COMPANY, 1180 AVENUE OF THE AMERICAS,
SUITE 120, NEW YORK, NEW YORK 10036 AND HEREBY APPOINTS CORPORATION SERVICE
COMPANY, AS ITS AGENT TO RECEIVE SUCH SERVICE OF PROCESS. ANY AND ALL SERVICE OF
PROCESS AND ANY OTHER NOTICE IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE
EFFECTIVE AGAINST COMPANY IF GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, OR BY ANY OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED
RECEIPT, POSTAGE PREPAID, MAILED AS PROVIDED ABOVE. IN THE EVENT CORPORATION
SERVICE COMPANY SHALL NOT BE ABLE TO ACCEPT SERVICE OF PROCESS AS AFORESAID AND
IF COMPANY SHALL NOT MAINTAIN AN OFFICE IN NEW YORK CITY, COMPANY SHALL PROMPTLY
APPOINT AND MAINTAIN AN AGENT QUALIFIED TO ACT AS AN AGENT FOR SERVICE OF
PROCESS WITH RESPECT TO THE COURTS SPECIFIED IN THIS SECTION 9.15 ABOVE, AND
ACCEPTABLE TO THE ADMINISTRATIVE AGENT, AS COMPANY’S AUTHORIZED AGENT TO ACCEPT
AND ACKNOWLEDGE ON COMPANY’S BEHALF SERVICE OF ANY AND ALL PROCESS WHICH MAY BE
SERVED IN ANY SUCH ACTION, SUIT OR PROCEEDING.

96



--------------------------------------------------------------------------------

 

9.16    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER FUNDING DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR THE
PURCHASER/ISSUER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL‑ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.16 AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER
FUNDING DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE NOTES
FUNDED HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
9.17    Confidentiality. Each Agent and Purchaser shall hold all non‑public
information regarding Holdings and its Affiliates and their businesses obtained
by such Purchaser or Agent confidential and shall not disclose information of
such nature, it being understood and agreed by Company that, in any event, a
Purchaser or Agent may make (a) disclosures of such information to Affiliates of
such Purchaser or Agent and to their agents, auditors, attorneys and advisors
(and to other persons authorized by a Purchaser or Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 9.17) provided that such Persons are informed of
the confidential nature of the information and agree to keep, or with respect to
the Collateral Agent and Paying Agent will be instructed to keep, such
information confidential, provided, further that no disclosure shall be made to
any Person that is a Direct Competitor or, with respect to the Collateral Agent
and Paying Agent only, any Person that the Collateral Agent and/or Paying Agent
has actual knowledge is a Direct Competitor, (b) disclosures of such information
reasonably required by any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation by such Purchaser of any Notes or any participations therein,
provided that such Persons are informed of the confidential nature of the
information and agree to keep such information confidential pursuant to a
non-disclosure agreement substantially in the form attached hereto as Exhibit O,
(c) disclosure

97



--------------------------------------------------------------------------------

 

to any rating agency when required by it provided that such Persons are informed
of the confidential nature of the information and agree to keep, or with respect
to the Collateral Agent and Paying Agent will be instructed to keep, such
information confidential, (d) disclosures required by any applicable statute,
law, rule or regulation or requested by any Governmental Authority or
representative thereof or by any regulatory body or by the NAIC or pursuant to
legal or judicial process or other legal proceeding; provided, that unless
specifically prohibited by applicable law or court order, each Purchaser or
Agent shall make reasonable efforts to notify Company of any request by any
Governmental Authority or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine
examination of such Purchaser or Agent by such Governmental Authority) for
disclosure of any such non‑public information prior to disclosure of such
information, and (e) any other disclosure authorized by the Company in writing
in advance. Notwithstanding the foregoing, (i) the foregoing shall not be
construed to prohibit the disclosure of any information that is or becomes
publicly known or information obtained by a Purchaser or Agent from sources
other than the Company other than as a result of a disclosure by an Agent or
Purchaser in violation of this Section 9.17, and (ii) on or after the Closing
Date, the Administrative Agent may, at its own expense issue news releases and
publish "tombstone" advertisements and other announcements generally describing
this transaction in newspapers, trade journals and other appropriate media
(which may include use of logos of Company or Holdings) (collectively, "Trade
Announcements"). Company shall not issue, and shall cause Holdings not to issue,
any Trade Announcement using the name of any Agent or Purchaser, or their
respective Affiliates or referring to this Agreement or the other Funding
Documents, or the transactions contemplated thereunder except (x) disclosures
required by applicable law, regulation, legal process or the rules of the
Securities and Exchange Commission or (y) with the prior approval of
Administrative Agent (such approval not to be unreasonably withheld). Each
Purchaser understands and acknowledges that Holdings is a public company, and
that the securities laws of the United States (as well as applicable stock
exchange regulations) prohibit any Person who has material, non-public
information concerning Holdings from purchasing or selling Holdings’ securities
when in possession of such material, non-public information and from
communicating such material, non-public information to any other Person under
circumstances in which it is reasonably foreseeable that such Person is likely
to purchase or sell such securities in reliance upon such material, non-public
information.


9.18    Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged or agreed to be paid with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Notes funded hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Notes funded hereunder are repaid in full the total
interest due hereunder (taking into account the increase provided for above) is
less than the total amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect, then to the extent permitted by law, Company shall pay to
Administrative Agent an amount

98



--------------------------------------------------------------------------------

 

equal to the difference between the amount of interest paid and the amount of
interest which would have been paid if the Highest Lawful Rate had at all times
been in effect. Notwithstanding the foregoing, it is the intention of Purchasers
and Company to conform strictly to any applicable usury laws. Accordingly, if
any Purchaser contracts for, charges, or receives any consideration which
constitutes interest in excess of the Highest Lawful Rate, then any such excess
shall be cancelled automatically and, if previously paid, shall at such
Purchaser’s option be applied to the Aggregate Outstanding Amount of the Notes
funded hereunder or be refunded to Company. In determining whether the interest
contracted for, charged, or received by Administrative Agent or a Purchaser
exceeds the Highest Lawful Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest, throughout the contemplated
term of the Obligations hereunder.
9.19    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
9.20    Effectiveness. This Agreement shall become effective upon the execution
of a counterpart hereof by each of the parties hereto and receipt by Company and
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof.
9.21    Patriot Act. Each Purchaser and Administrative Agent (for itself and not
on behalf of any Purchaser) hereby notifies Company that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies Company, which information includes the name and address of
Company and other information that will allow such Purchaser or Administrative
Agent, as applicable, to identify Company in accordance with the Act.


[Remainder of page intentionally left blank]



99



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


ONDECK ASSET POOL, LLC, as Company




By:    /s/ Howard Katzenberg    
Name: Howard Katzenberg
Title: Chief Financial Officer




JEFFERIES FUNDING LLC,
as Administrative Agent




By:    /s/ Brian McGrath    
Name: Brian McGrath
Title: Managing Director




JEFFERIES FUNDING LLC,
as a Purchaser




By:    /s/ Brian McGrath    
Name: Brian McGrath
Title: Managing Director






DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Paying Agent and Collateral Agent




By:    /s/ Lucy Hsieh    
Name: Lucy Hsieh
Title: Assistant Vice President




By:    /s/ Michelle Lee    
Name: Michelle Lee
Title: Vice President


